 

Execution Version

 

 

CREDIT AGREEMENT

 

Among

 

LDRV HOLDINGS CORP.,



a Delaware Corporation, and



Lazydays RV America, LLC, Lazydays RV Discount, LLC, and

Lazydays Mile Hi RV, LLC,



Each a Delaware Limited Liability Company

 

And

 

VARIOUS OTHER AFFILIATED ENTITIES HEREAFTER PARTIES HERETO,

 

“As Borrowers”

 

and

 

MANUFACTURERS AND TRADERS TRUST COMPANY,



A New York Banking Corporation,

 

“As Administrative Agent, Swingline Lender and Issuing Bank”

 

and

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

A New York Banking Corporation,

 

AND VARIOUS OTHER FINANCIAL INSTITUTIONS



NOW OR HEREAFTER PARTIES HERETO

 

“As Lenders”

 

Dated: To Be Effective As Of March 15, 2018



 

 



 

 





 

TABLE OF CONTENTS

 





ARTICLE 1    CERTAIN DEFINITIONS; RULES OF CONSTRUCTION 1     Section 1.01.
    Certain Definitions 1 Section 1.02.      Terms Generally 39 Section 1.03.
    Joint and Several Liability of Borrowers 39 Section 1.04.     Accounting
Principles 40     ARTICLE 2   CREDIT FACILITIES 40     Section 2.01.    Floor
Plan Loans 40 2.01.1.  Floor Plan Loan Promissory Notes 41 2.01.2.   Procedure
For Floor Plan Loan Borrowings 41 2.01.3.   Overadvances 42 2.01.4.   Settlement
Of Floor Plan Loans Among Lenders 42 2.01.5.   Repayment Of Floor Plan Loans 42
2.01.6.  Payments Due Upon Sale or Ineligibility Of Floor Plan Vehicles or Units
43 2.01.7.   Eligible New Floor Plan Unit Curtailment 43 2.01.8.   Eligible Used
Floor Plan Unit Curtailment 43 2.01.9.    Eligible Rental Floor Plan Unit and
Permitted Company Vehicle Curtailment

43

2.01.10.   Out Of Balance Floor Plan Vehicles or Units 43 2.01.11.   Deposit And
Application Of Payment 44 2.01.12.   Permitted Purposes Of Floor Plan Loans 44
2.01.13.   Title Documents 44 2.01.14.   Power of Attorney 44 2.01.15.   Floor
Plan Unused Commitment Fees 44 2.01.16.   Permanent Reduction Of Floor Plan Line
of Credit Dollar Cap 45 2.01.17.    Floor Plan Equity Offset Arrangement 45
Section 2.02.      M&T Advances 46 2.02.1.   Advances 46 2.02.2.   Automated
Sweep Program 47 2.02.3.  Repayment Obligations of Borrowers 47 Section 2.03. 
    Revolving Credit Loans 47 2.03.1.    Revolving Credit Loan Promissory Notes
48 2.03.2.  Procedure For Revolving Credit Loan Borrowings 48 2.03.3.  Repayment
Of Revolving Credit Loans 48 2.03.4.   Permitted Purposes Of Revolving Credit
Loans 48 2.03.5.  Revolving Credit Unused Commitment Fees 49 2.03.6.  Permanent
Reduction Of Revolving Credit Dollar Cap 49 Section 2.04.       Swingline Loan
Subfacility 49 2.04.1.   Advances 49 2.04.2.   Repayment of Swingline Loans Upon
Swingline Conversion Event 50 2.04.3.   Participations 50 Section 2.05.  
    Letter of Credit Subfacility 51 2.05.1.   Request for Issuance; Amendment;
Renewal; Extension; Certain Conditions 51 2.05.2.   Expiration Date 51 2.05.3.  
Agreement of Lenders To Purchase Proportionate Share of Letters of Credit 52
2.05.4.  Reimbursement Obligations of the Borrower 52 2.05.5.  Borrowers’
Reimbursement Obligations Are Absolute 52 2.05.6.  Applicability of ISP98 53
2.05.7.   Interim Interest 53 2.05.8.   Cash Collateralization 53 2.05.9.   
Letter of Credit Fees 53 2.05.10.  Letters of Credit Issued for Other Loan
Parties or Subsidiaries 53

 



i

 



 

Section 2.06.        Term Loans 54 2.06.1.   Term Loan Notes 54 2.06.2.  
Payment 54 2.06.3.   Mandatory Prepayments 54 2.06.4.   Voluntary Prepayments 55
2.06.5.   Permitted Purposes Of Term Loan 55 Section 2.07.      Interest Terms
Applicable To The Loans 55 2.07.1.   Adjusted Base Rate 55 2.07.2.   LIBOR
Borrowing Option 56 2.07.3.   Breakage Costs 58 2.07.4.   Illegality 58
2.07.5.   Termination Of Right to Elect LIBOR Borrowings 59 2.07.6.  
Calculation Of Interest 59 2.07.7.  Default Interest 59 2.07.8.    Maximum Rate
Of Interest 59 2.07.9.  Late Payment Charges 59 Section 2.08.         Pro Rata
Treatment And Payments 60 2.08.1.  Distribution Of Payments To Lenders 60
2.08.2.   Funding Of Loans 60 2.08.3.  Ratable Sharing 60 2.08.4.  Setoffs,
Counterclaims, Other Payments 61 Section 2.09.      Application Of Payments 61
Section 2.10.      Increased Costs 61 2.10.1.  Increased Costs Generally 61
2.10.2.  Capital Requirements 62 2.10.3.   Certificate for Reimbursement 62
2.10.4.   Delay in Requests 62 Section 2.11.      Taxes 62 2.11.1.    Defined
Terms 62 2.11.2.   Payments Free of Taxes 63 2.11.3.   Payment of Other Taxes by
the Borrower 63 2.11.4.   Indemnification 63 2.11.5    Indemnification by
Lenders 63 2.11.6   Evidence of Payments 63 2.11.7  Status of Lenders 64
2.11.8   Treatment of Certain Refunds 65 2.11.9   Survival 66 Section 2.12  
    Mitigation, Obligations; Replacement of Lenders. 66 2.12.1  Designation of a
Different Lending Office 66 2.12.2   Replacement of Lenders 66 Section 2.13  
    Cash Collateral 67 2.13.1  Certain Credit Support Events 67 2.13.2   Grant
of Security Interest 67 2.13.3   Application 67 2.13.4   Release 67 Section
2.14      Defaulting Lenders 68 2.14.1  Defaulting Lender Adjustments 68 2.14.2 
Defaulting Lender Cure 69 2.14.3  New Swingline Loans/Letters of Credit 69
Section 2.15        Fees 70 Section 2.16       Payments 70 Section 2.17  
    Advancements 70 Section 2.18     Co-Borrower Provisions 70 2.18.1  Borrower
Representative 70 2.18.2  Subordination 71

 



ii

 



 

2.18.3    Postponement of Subrogation 71 2.18.4    No Discharge 71 2.18.5   
Waivers 72 2.18.6    Cross-Guaranty 72 2.18.7    Obligations Among Loan Parties
72 Section 2.19        Swap Obligations; Keepwell 73 Section 2.20   
    Acknowledgment and Consent to Bail-In of EEA Financial Institutions 73    
ARTICLE 3    REPRESENTATIONS AND WARRANTIES 74     Section 3.01   
    Organization and Qualification 74 Section 3.02        Capitalization and
Ownership 74 Section 3.03        Subsidiaries 74 Section 3.04        Power and
Authority 74 Section 3.05        Validity and Binding Effect 75 Section 3.06   
    No Conflict 75 Section 3.07        Litigation 75 Section 3.08   
    Financial Statements; Financial Projections 75 3.08.1    Financial
Statements 75 3.08.2    Books and Records 76 3.08.3    Absence of Material
Liability 76 3.08.4    Financial Projections 76 Section 3.09        Margin Stock
76 Section 3.10        Full Disclosure 76 Section 3.11        Tax Returns and
Payments 76 Section 3.12       Consents and Approvals 77 Section 3.13       No
Event of Default; Compliance with Instruments 77 Section 3.14      Compliance
with Laws 77 Section 3.15       ERISA Compliance 77 3.15.1    Plans and
Contributions 77 3.15.2    Pending Claims 77 3.15.3    ERISA Events 77 Section
3.16     Title to Properties 78 Section 3.17       Insurance 78 Section 3.18  
    Employment Matters 78 Section 3.19.      Solvency 78 Section 3.20   
    Material Contracts; Burdensome Restrictions 78 Section 3.21        Patents,
Trademarks, Copyrights, Licenses, Etc 78 Section 3.22        Liens 78 Section
3.23.       Environmental Compliance 79 Section 3.24.      Anti-Money
Laundering/International Trade Law Compliance 79     ARTICLE 4   CONDITIONS
PRECEDENT 79     Section 4.01.        Conditions to Closing 79 4.01.1.  Closing
Submissions 79 4.01.2.  Fees 82 4.01.3.  Credit Party Expenses 82 4.01.4   No
Material Adverse Change 82 Section 4.02.  Conditions To Advances Of Proceeds Of
Loans And Issuance Of Letters Of Credit After Closing Date 82 4.02.1.  
Representations And Warranties 82 4.02.2.  Absence Of Defaults And Events Of
Default 82 4.02.3.  No Material Adverse Changes 82     ARTICLE 5    AFFIRMATIVE
COVENANTS 83     Section 5.01.     Payment and Performance 83

 



iii

 



 

Section 5.02.      Insurance 83 Section 5.03.      Collection Of Accounts; Sale
Of Inventory. 83 Section 5.04.     Notice Of Litigation And Proceedings 83
Section 5.05.     Payment Of Liabilities To Third Persons 83 Section 5.06.
Notice Of Change Of Business Location Or Of Jurisdiction of Organization;
 Notice of Name Change 84 Section 5.07.     Payment Of Taxes 84 Section 5.08.
Notice Of Events Affecting Collateral; Compromise Of Receivables; Returned Or
Repossessed Goods 84 Section 5.09.     Reporting Requirements 84 5.09.1
Dealership Financial Statements 84 5.09.2. Monthly Financial Statements. 84
5.09.3. Annual Financial Statements. 85 5.09.4. Management Letters. 85 5.09.5. 
Compliance Certificate 85 5.09.6.  Reports To Other Creditors 85 5.09.7.
Management Changes 85 5.09.8.  Projections 85 5.09.9. Notice of Defaults and
Events of Default 85 5.09.10.  ERISA Event. 85 5.09.11. SEC Filings. 86
5.09.12.  Reportable Anti-Terrorism Compliance Event. 86 5.09.13. General
Information 86 Section 5.10.     Preservation of Existence, Etc. 86 Section
5.11.     Maintenance of Assets and Properties 86 Section 5.12.      Compliance
with Laws 86 Section 5.13.      Inspection Rights 87 Section 5.14. 
    Environmental Matters and Indemnification 87 Section 5.15.      Additional
Subsidiaries 87 5.15.1.  Domestic Subsidiaries. 87 5.15.2. Requirements for All
Additional Subsidiaries. 87 5.15.3.  Joinder of Additional Borrowers. 88 Section
5.16.      Deposit and Operating Accounts 88 Section 5.17.     Post-Closing
Deliverables 88     ARTICLE 6  NEGATIVE COVENANTS 88     Section 6.01.     Liens
88 Section 6.02.      Investments And Loans 89 Section 6.03.     Indebtedness 89
Section 6.04.      Fundamental Changes 90 Section 6.05.     Dispositions 90
Section 6.06.      Restricted Payments 90 Section 6.07.      Change in Nature Of
Business 91 Section 6.08.     Transactions With Affiliates 91 Section 6.09. 
    Burdensome Agreements; Negative Pledges 91 Section 6.10.      Use Of
Proceeds 91 Section 6.11.      Tax Consolidation 91 Section 6.12.      Maximum
Total Leverage Ratio 91 Section 6.13.     Minimum Consolidated Fixed Charge
Coverage Ratio 92 Section 6.14.     Capital Expenditures 92 Section 6.15. 
    Anti-Money Laundering/International Trade Law Compliance 92 Section 6.16 
Amendments to Amended Charter, Securities Purchase Agreement, or Certificate of
Designations 92



 

iv

 



 

ARTICLE 7   EVENTS OF DEFAULT 92     Section 7.01.       Failure To Pay 92
Section 7.02.       Violation Of Covenants 93 Section 7.03.   
    Representation Or Warranty. 93 Section 7.04.      Cross Default 93 Section
7.05.      Judgments 93 Section 7.06.      Levy By Judgment Creditor 93 Section
7.07.      Involuntary Insolvency Proceedings 93 Section 7.08.      Voluntary
Insolvency Proceedings 94 Section 7.09.       Attempt To Terminate Or Limit
Guaranties 94 Section 7.10.      ERISA 94 Section 7.11.        Injunction 94
Section 7.12.       Invalidity of Credit Documents 94 Section 7.13. 
    Invalidity of Security Documents 94 Section 7.14.      Licenses and
Agreements 94 Section 7.15.      Change In Control. 94 Section 7.16       Change
in Management 94     ARTICLE 8 RIGHTS AND REMEDIES OF CREDIT PARTIES ON THE
OCCURRENCE OF AN EVENT OF DEFAULT 95     Section 8.01.      Credit Parties’
Specific Rights And Remedies 95 Section 8.02.       Automatic Acceleration 95
Section 8.03.        Consent To Appointment Of Receiver 95 Section 8.04.  
    Remedies Cumulative 95 Section 8.05.        Application Of Funds 95    
ARTICLE 9   THE ADMINISTRATIVE AGENT 96     Section 9.01.        Appointment 96
Section 9.02.       Exculpatory Provisions 97 9.02.1.   No Fiduciary,
Discretionary or Implied Duties. 97 9.02.2.   No Liability for Certain Actions.
97 9.02.3.   Knowledge 98 9.02.4.   No Duty to Inquire 98 Section 9.03. 
    Reliance by Administrative Agent 98 Section 9.04.      Delegation of Duties
98 Section 9.05.       Resignation of Administrative Agent 98 Section 9.06.  
    Non-Reliance on Administrative Agent and Other Lenders 99 Section 9.07. 
    Administrative Agent May Hold Collateral For Lenders and Others 99 Section
9.08.       The Administrative Agent In Its Individual Capacity 99 Section
9.09.      Administrative Agent May File Proofs of Claim 99 Section 9.10. 
    Collateral and Guaranty Matters 100 Section 9.11.      No Other Duties, Etc.
100     ARTICLE 10  MISCELLANEOUS 101     Section 10.01.     Waivers and
Amendments 101 Section 10.02.      Successors and Assigns 102 10.02.1. 
Successors and Assigns Generally. 102 10.02.2.   Assignments By Lenders. 102
10.02.3.    Certain Additional Payments. 103 10.02.4.   Register. 103 10.02.5. 
Procedures for Implementing Lender Assignments. 103 Section 10.03.
    Participations 104 Section 10.04.      Pledges 105 Section 10.05.
    Resignation Of Issuing Bank And Swingline Lender 105 Section 10.06.     No
Advisory or Fiduciary Responsibility 105

 



v

 



 

Section 10.07.      Right of Setoff 106 Section 10.08.      Expenses; Indemnity;
Damage Waiver 106 10.08.1.  Costs and Expenses. 106 10.08.2.  Indemnification by
the Borrowers. 107 10.08.3.  Reimbursement by Lenders. 107 10.08.4.  Waiver of
Consequential Damages, Etc.. 107 10.08.5.  Payments. 108 10.08.6.  Survival. 108
Section 10.09.     Course of Conduct 108 Section 10.10.     Notices;
Effectiveness; Electronic Communication 108 10.10.1.  Notices Generally. 108
10.10.2.  Electronic Communications. 109 10.10.3.   Change of Address, etc.. 109
10.10.4.   Platform. 109 Section 10.11.     Treatment of Certain Information;
Confidentiality 110 Section 10.12.     Counterparts And Integration 110 Section
10.13.     Electronic Execution 111 Section 10.14.      Severability 111 Section
10.15.      Survival 111 Section 10.16.      Time 111 Section 10.17. 
    Advertisement 111 Section 10.18.     Acknowledgments 112 Section 10.19.
    Governing Law 112 Section 10.20.      Jurisdiction 112 Section 10.21.
    Venue 112 Section 10.22.      Service Of Process 112 Section 10.23. 
    WAIVER OF JURY TRIAL 112 Section 10.24.      USA Patriot Act Notice 112





 

SCHEDULES       Schedule 1.01 Lenders and Commitments Schedule 1.02 Existing
Letters of Credit Schedule 1.03 Preferred Stockholders Schedule 1.04 Facilities
Schedule 3.20 Material Contracts Schedule 5.17 Post-Closing Deliverables
Schedule 6.03 Indebtedness

 



EXHIBITS       Exhibit A Form of Assignment And Assumption Exhibit B Form of
Compliance Certificate Exhibit C Form of Floor Plan Loan Note Exhibit D Form of
Lender Addendum Exhibit E Form of Revolving Credit Note Exhibit F Form of
Swingline Note Exhibit G Form of Term Loan Note Exhibit H Form of Loan Request
Exhibit IA Notice of Election (Term Loans) Exhibit IB Notice of Election
(Revolving Credit Loans) Exhibit IC Notice of Election (Floor Plan Loans)
Exhibit J-1 Certificate pursuant to §881(c) Exhibit J-2 U.S. Tax Compliance
Certificate Exhibit J-3 U.S. Tax Compliance Certificate Exhibit J-4 U.S. Tax
Compliance Certificate Exhibit K Form of Joinder Agreement and Counterpart



 

vi

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is dated to be effective as of March 15, 2018, by and
between LDRV HOLDINGS CORP., a Delaware corporation (“LDRV”), Lazydays RV
America, LLC, Lazydays RV Discount, LLC, and Lazydays Mile Hi RV, LLC, each a
Delaware limited liability company (together with LDRV, each a “Borrower” and,
collectively, the “Borrowers”), each lender from time to time that is a party
hereto (each a “Lender” and collectively, the “Lenders”), and MANUFACTURERS AND
TRADERS TRUST COMPANY, a New York banking corporation, as Administrative Agent,
Swingline Lender and Issuing Bank.

 

RECITALS:

 

The Borrowers have requested that the Lenders extend loans and other financial
accommodations to the Borrowers as more particularly described in this Credit
Agreement.

 

The Lenders have agreed to extend such loans and financial accommodations to the
Borrowers in accordance with the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and other valuable consideration, and intending to be
legally bound hereby, the parties hereby covenant and agree as follows:

 

ARTICLE 1



CERTAIN DEFINITIONS; RULES OF CONSTRUCTION



 

Section 1.01. Certain Definitions. In addition to the terms defined elsewhere in
this Agreement, the following terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

 

“Account” means any “account” within the meaning of that term under the Uniform
Commercial Code.

 

“Account Debtor” means any “account debtor” within the meaning of that term
under the Uniform Commercial Code, including any Person who is obligated to pay
an Account.

 

“Acquisition Target” means any Person (or substantially all of the assets and
business operations of any Person) which is to be acquired in a Permitted
Acquisition by one or more Borrowers or by a Subsidiary of a Borrower.

 

“Adjusted Base Rate” means that rate of interest equal to the Base Rate plus the
Applicable Margin.

 

“Adjusted Base Rate Borrowing” means each amount of the unpaid principal balance
of a Loan which accrues interest at the Adjusted Base Rate.

 

“Adjusted Daily LIBOR Borrowing” means each unpaid principal balance of a Loan
which accrues interest at the Adjusted Daily LIBOR Rate.

 





“Adjusted Daily LIBOR Rate” means with respect to the unpaid principal balances
of the Floor Plan Loans, that rate per annum that is equal to the sum of: (a)
the Daily LIBOR Rate; plus (b) the Applicable Margin.

 

1

 



 

“Adjusted LIBOR Rate” means for any LIBOR Borrowing for any Interest Period, an
interest rate per annum that is equal to the sum of the LIBOR Rate for such
Interest Period plus the Applicable Margin.

 

“Adjusted LIBOR Rate Borrowing” means each unpaid principal balance of a Loan
which accrues interest at the Adjusted LIBOR Rate.

 

“Administrative Agent” means M&T Bank, in its capacity as Administrative Agent
for the Lenders in accordance with this Agreement, and its successors and
assigns in such capacity as authorized by the terms of this Agreement.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning provided to such term in Section 10.10.4 of this
Agreement.

 

“Agreement” means this Credit Agreement, as it may be amended or modified from
time to time, together with all schedules and exhibits hereto.

 

“Amended Charter” means (i) the Certificate of Incorporation of Andina II Holdco
Corp. dated October 24, 2017 as filed with the office of the Secretary of State
for the State of Delaware on October 24, 2017, as amended and restated by the
Amended and Restated Certificate of Incorporation attached as Exhibit A to the
Certificate of Merger of Andina Acquisition Corp. II and Andina II Holdco Corp.
dated March 15, 2017, and filed with the office of the Secretary of State for
the State of Delaware on March 15, 2017, and including the Certificate of
Designations, and (ii) the Certificate of Incorporation of Parent Guarantor
dated December 22, 2009, as filed with the office of the Secretary of State for
the State of Delaware on December 22, 2009, as amended and restated by the
Amended and Restated Certificate of Incorporation attached as Exhibit A to the
Certificate of Merger of Lazy Days’ R.V. Center, Inc. and Andina II Merger Sub,
Inc. dated March 15, 2018 and as filed with the office of the Secretary of State
for the State of Delaware on March 15, 2018.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 

“Applicable Curtailment Date” means, with respect to any Floor Plan Vehicle or
Unit and a Floor Plan Loan relating to such Floor Plan Vehicle or Unit, the date
that a curtailment payment is due based on the following methodology: The phrase
“Applicable Curtailment Date” is typically followed by a numeral, which
represents the number of days after the Applicable Starting Date for the Floor
Plan Vehicle or Unit. For example, “Applicable Curtailment Date 365” refers
initially to a date (a “Target Date”) that is 365 days after the date of the
Applicable Starting Date for the Floor Plan Vehicle or Unit. However, the Target
Date is not necessarily the actual payment date. The actual curtailment payment
date is the Payment Due Date of the month following the calendar month that
contains the Target Date. Again, as an example, if the Applicable Starting Date
for a Floor Plan Vehicle or Unit was January 20, 2018, then “Applicable
Curtailment Date 365” for that unit would be the Payment Due Date in February
2019.



 

2

 



 



“Applicable Margin” means the following percentages corresponding to the Total
Leverage Ratio in effect as of the most recent Calculation Date:

 

       applicaBLE  MARGIN FOR ADJUSTED BASE RATE BORROWINGS   APPLICABLE MARGIN
FOR LIBOR BORROWINGS           tier LEVEL   TOTAL
Leverage
Ratio  revolving CREDIT loans, TERM LOANS, and swingline loans   floor plan
loans   revolving CREDIT loans AND TERM LOANS   FLOOR PLAN loans   APPLICABLE
MARGIN FOR FLOOR PLAN UNUSED COMMITMENT FEES   APPLICABLE MARGIN FOR REVOLVING
CREDIT UNUSED COMMITMENT FEES   APPLICABLE MARGIN FOR LETTER OF CREDIT FEES  1  
2.50 ≤ x   2.00%   1.30%   3.00%   2.30%   0.15%   0.50%   3.00% 2   2.00 ≤ X <
2.50   1.75%   1.15%   2.75%   2.15%   0.15%   0.375%   2.75% 3   1.50 ≤ X <
2.00   1.50%   1.10%   2.50%   2.10%   0.15%   0.375%   2.50% 4   X < 1.50 
 1.25%   1.00%   2.25%   2.00%   0.15%   0.25%   2.25%



 

The initial Applicable Margin shall be based on Tier Level 1. Beginning with the
Calculation Date immediately following the Fiscal Quarter of the Borrowers
ending on June 30, 2018 and after each consecutive Fiscal Quarter thereafter,
the Applicable Margin shall be determined and adjusted by the then current Total
Leverage Ratio as determined in accordance with the quarterly Compliance
Certificates to be provided by the Borrowers in accordance with this Agreement.
If the Borrowers fail to timely provide a Compliance Certificate for any Fiscal
Quarter of the Borrowers as required by and within the time limitations set
forth in this Agreement, the Applicable Margin from the applicable date of such
failure shall be based on Tier Level 1 until five (5) Business Days after a
Compliance Certificate has been provided, whereupon the applicable Tier Level
shall be determined by the Total Leverage Ratio set forth in such Compliance
Certificate. Except as set forth above, each Applicable Margin shall be
effective from a Calculation Date until the next Calculation Date. If, as a
result of any restatement of or other adjustment to the financial statements of
the Borrowers and their Subsidiaries or for any other reason, the Borrowers or
the Lenders determine that (a) the Total Leverage Ratio (or any component
thereof) as calculated by the Borrowers as of any applicable date was
inaccurate, and (b) a proper calculation would have resulted in higher pricing
for such period, the Borrowers shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders or
the Issuing Bank promptly on demand by Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrowers under the Bankruptcy Code, automatically and without further
action by Administrative Agent, any Lender or the Issuing Bank), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
The obligations of the Borrowers to make such payment shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

 

“Applicable Starting Date” means, with respect to any Eligible New Floor Plan
Unit, Eligible Rental Floor Plan Unit, Permitted Company Vehicle, or Eligible
Used Floor Plan Unit, the date of the original borrowing of Floor Plan Loans for
such Floor Plan Vehicle or Unit. For the avoidance of doubt, if an M&T Advance
is made with respect to any such Floor Plan Vehicle or Unit, the Applicable
Starting Date shall be the date of such M&T Advance.

 

“Approved Fund” means a Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means M&T Bank, in its capacity as arranger.

 

3

 

 

“Assignment And Assumption” means an Assignment And Assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

 

“Authorized Officer” means, with respect to any Person (other than a natural
Person), any officer, partner, member, manager or other representative
authorized to act on behalf of such Person and shall include, with respect to
any Loan Party, those Persons duly designated as such in any incumbency
certificates delivered to the Administrative Agent from time to time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Products” means any one or more of the following types of services or
facilities extended to any of the Loan Parties by any Credit Party or Affiliate
of a Credit Party: (a) Automated Clearing House (ACH) transactions and other
similar money transfer services; (b) cash management, lockbox services,
controlled disbursement accounts, treasury management arrangements, and other
similar services; (c) the establishment and maintenance of depository accounts;
(d) credit cards, debit cards, purchase cards, or stored value cards; (e)
merchant services; (f) foreign currency exchange; and (g) other similar or
related bank products and services.

 

“Bankruptcy Code” means the bankruptcy code of the United States of America
codified in Title 11 of the United States Code, as from time to time amended or
supplemented.

 

“Base Rate” means, for any day, the fluctuating rate per annum equal to the
highest of (a) the Prime Rate for such day, (b) the Federal Funds Rate in effect
on such day plus fifty (50) Basis Points, and (c) the one-month LIBOR Rate,
determined on a daily basis, plus one hundred (100) Basis Points. Any change in
the Base Rate shall be effective on the opening of business on the day of such
change.

 

“Basis Point” means one one-hundredth (.01) of one percent.

 

“Borrower” means each of the entities set forth in the preamble to this
Agreement and identified as a Borrower and “Borrowers” means all of such
entities.

 

“Borrower Pro Rata Share” means the amount of proceeds of the Loans advanced to
or for the benefit of a Borrower, including without limitation the refinancing
of existing Indebtedness for which the Borrower is an obligor.

 

“Borrower Representative” means LDRV, and any successor thereto as appointed by
all of the Borrowers.

 

“Borrowing Date” means any Business Day on which the Borrowers have requested
that the Lenders advance proceeds of the Floor Plan Loans or Revolving Credit
Loans, that M&T advance proceeds of the M&T Advances, or that the Swingline
Lender advance proceeds of the Swingline Loans, as the case may be, to or for
the account of the Borrowers.

 

4

 

 

“Business Day” means (a) any day other than a Saturday or Sunday or a legal
holiday on which commercial banks in either the State of New York are authorized
or required to be closed under the Laws of either the State of New York, and (b)
if the applicable Business Day relates to any day for the determination of
LIBOR, any day that satisfies the conditions of clause (a) above which is also a
day on which dealings in Dollar deposits are conducted by and between banks in
the London Interbank Eurodollar Market.

 

“Calculation Date” means each of the dates upon which the Applicable Margins are
to be determined and adjusted, which adjustments shall be made quarterly on the
date occurring five (5) Business Days after the date on which the Administrative
Agent receives the quarterly Compliance Certificate in accordance with the
provisions of this Agreement, or otherwise as required by the terms of this
Agreement.

 

“Capital Expenditures” means for any Person for any period of determination
thereof, (a) all net expenses incurred during such period by such Person in
connection with capital replacements, additions, renewals or improvements to any
of the capital assets of such Person which are required to be capitalized on the
books and accounts of such Person in accordance with GAAP, and (b) the amount of
Capital Lease Obligations paid by such Person during such period; provided,
however, Capital Expenditures shall not include (i) expenditures for fixed
assets acquired in connection with a Permitted Acquisition, or (ii) the
acquisition of any Permitted Company Vehicles if such Permitted Company Vehicles
are financed with Floor Plan Loans.

 

“Capitalized Rents” means, as of any date of determination, the total amount of
all operating rents and leases due for the Measurement Period multiplied by a
factor of eight (8).

 

“Capital Lease” means, with respect to any Person, any lease by that Person
which requires such Person to concurrently recognize the acquisition of an asset
and the incurrence of a liability in accordance with GAAP.

 

“Capital Lease Obligations” means, with respect to any Person and a Capital
Lease, the amount of the obligations of such Person as the lessee under such
Capital Lease that would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

 



“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank and/or Lenders, as
collateral for L/C Obligations or obligations of Lenders to fund participations
in respect of L/C Obligations, or as otherwise required under this Agreement
with respect to other Obligations, cash or deposit account balances or, if the
Administrative Agent and the Issuing Bank shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to the Administrative Agent and the Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

5

 

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States Government or any agency or instrumentality
thereof having maturities of not more than one year from the date of
acquisition, (b) time deposits, certificates of deposit and Eurodollar time
deposits with maturities of not more than six months from the date of
acquisition, bankers’ acceptances with maturities not exceeding six months from
the date of acquisition and overnight bank deposits, in each case with the
Administrative Agent or any Lender or with any domestic commercial bank having
capital and surplus in excess of Five Hundred Million Dollars ($500,000,000),
(c) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of any of the types described in clause (a) or (b) and
entered into with any bank meeting the qualifications specified in clause (b)
above, (d) commercial paper maturing in one hundred eighty (180) days or less
rated not lower than A-1 or A-2 by Standard & Poor’s Ratings Group or P-1 or P-2
by Moody’s Investors Service, Inc. on the date of acquisition, and (e) interests
in pooled investment funds (including mutual funds and money market funds) the
assets of which are invested in investments referred to in items (a) through (d)
above.

 

“Cash Taxes” means, with respect to any referenced Person, for any applicable
period, the taxes paid in cash by such Person during such period.

 

“Casualty Event” means any loss of or damage to, or any condemnation or other
taking of, any of the Collateral for which any Loan Party receives insurance
proceeds, or proceeds of a condemnation award or other compensation.

 

“CEA” means the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

 

“CFTC” means the Commodity Futures Trading Commission.

 

“Certificate of Designations” means the Certificate of Designations of Series A
Convertible Preferred Stock Par Value $100 Per Share of Lazydays Holdings, Inc.
pursuant to Section 151 of the General Corporation Law of the State of Delaware
duly adopted by the Board of Directors of Lazydays Holdings, Inc., a Delaware
corporation (Pubco Guarantor hereunder and under the Credit Documents), a true
and correct copy of which is submitted to the Administrative Agent as part of
the officer’s closing certificate pursuant to Section 4.01.1 hereof.

 

“Change in Control” means an event or series of events by which:

 

(a) (i) Pubco Guarantor does not own legally and beneficially, directly or
indirectly, 100% of the Equity Interests of Parent Guarantor, free and clear of
all Liens, except Liens in favor of the Credit Parties; or

 

(ii) Parent Guarantor does not own legally and beneficially, directly or
indirectly, 100% of the Equity Interests of LDRV, free and clear of all Liens,
except Liens in favor of the Credit Parties; or

 

(iii) LDRV does not own legally and beneficially, directly or indirectly 100% of
the Equity Interests of Lazydays RV America, LLC, Lazydays RV Discount, LLC,
Lazydays Mile Hi RV, LLC, and Lazydays Land Holdings, LLC, free and clear of all
Liens, except Liens in favor of the Credit Parties; or

 

6

 

 



(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of, in the case of Permitted Holders, forty percent (40%) or more,
or, in any other case, twenty-five percent (25%) or more, of the Capital Stock
of Pubco Guarantor entitled to vote for members of the board of directors or
equivalent governing body of Pubco Guarantor on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right); or

 

(c) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Pubco
Guarantor, Parent Guarantor, or LDRV cease to be composed of individuals (i) who
were members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or

 

(d) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Pubco Guarantor, or control over the equity securities
of Pubco Guarantor entitled to vote for members of the board of directors or
equivalent governing body of Pubco Guarantor on a fully-diluted basis (and
taking into account all such securities that such Person or group has the right
to acquire pursuant to any option right) representing, in the case of Permitted
Holders, forty percent (40%) or more, or, in any other case, twenty-five percent
(25%) or more, or more of the combined voting power of such securities; or

 

(e) there is consummated any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of any of the Loan Parties to any Person or group of Persons,
together with any Affiliates thereof; or

 

(f) the direct or indirect holders of Equity Interests of the Company or Parent
Guarantor approve any plan or proposal for the liquidation or dissolution of the
Parent Guarantor, LDRV or any of the other Borrowers; or

 

(f) the Administrative Agent ceases to hold for the ratable benefit of the
Secured Parties a perfected, first priority Lien in all issued and outstanding
Capital Stock of all of the Parent Guarantor, the Borrowers and their
Subsidiaries.

 

7

 

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of Law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Coliseum” means Coliseum Capital Management, LLC, any affiliate thereof, or any
successor thereto which is the “Coliseum Purchaser” under the Securities
Purchase Agreement or otherwise a holder of Preferred Stock under a Securities
Purchase Agreement.

 

“Closing” means the execution and delivery of this Agreement by the parties
hereto.

 

“Closing Date” means the above stated effective date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

 

“Collateral” means all of the tangible and intangible assets and real and
personal property of the Loan Parties which is pledged from time to time to the
Credit Parties in accordance with the Security Documents to secure the
Obligations.

 

“Collateral Information Certificate” means each of the Collateral Information
Certificates prepared, executed and delivered to the Administrative Agent by an
Authorized Officer of a Loan Party.

 

“Commercial Account” means the commercial checking account to be established and
maintained with the Administrative Agent by the Borrowers and which may be
utilized as the means of advancing funds under the Loans.

 

“Commitment Percentages” means, with respect to any Lender, such Lender’s Floor
Plan Loan Commitment Percentage, Revolving Credit Commitment Percentage, and
Term Loan Commitment Percentage, and with respect to all Lenders, all of the
Floor Plan Loan Commitment Percentages, all of the Revolving Credit Commitment
Percentages, and all of the Term Loan Commitment Percentages.

 

“Commitment Period” means (a) with respect to the Floor Plan Loans (including
the M&T Advances), the period from the period from and including the Closing
Date but not including the Floor Plan Line of Credit Termination Date, (b) with
respect to the Revolving Credit Loans, the period from and including the Closing
Date to but not including the Revolving Credit Termination Date, and (c) with
respect to the Swingline Loans, the period from and including the Closing Date
to but not including the Swingline Termination Date.

 

“Commitments” means, with respect to any Lender, such Lender’s Floor Plan Loan
Commitment, obligations hereunder to purchase participations in M&T Advances,
Revolving Credit Commitment, Term Loan Commitment, and obligations hereunder to
purchase participations in L/C Obligations and Swingline Loans, and with respect
to all Lenders, all Floor Plan Loan Commitments, obligations of all Lenders
hereunder to purchase participations in M&T Advances, Revolving Credit
Commitments, Term Loan Commitments, and obligations of all Lenders hereunder to
purchase participations in L/C Obligations and Swingline Loans.

 

8

 

 

“Communications” has the meaning provided to such term in Section 10.10.4 of
this Agreement.

 

“Compliance Certificate” means a certificate provided by the Chief Financial
Officer, Chief Executive Officer or President of the Borrower Representative in
accordance with the requirements of Section 5.09.5 of this Agreement in form and
substance as Exhibit B attached hereto.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, for Pubco Guarantor and its
Subsidiaries on a consolidated basis, without duplication, an amount equal to
Consolidated Net Income for the most recently completed Measurement Period plus
(a) the following to the extent deducted in accordance with GAAP in calculating
such Consolidated Net Income (without duplication): (i) Consolidated Interest
Expense for such period (other than Consolidated Interest Expense with respect
to the Floor Plan Loans), (ii) the provision for Federal, state, local and
foreign income taxes payable by Pubco Guarantor and its Subsidiaries for such
period, (iii) depreciation and amortization expense for such period, (iv)
non-recurring cash fees, costs and expenses incurred in connection with entering
into this Agreement, the other Credit Documents, and the transactions
contemplated thereby, and the refinancing of the credit facilities between Bank
of America, N.A. and the Borrowers, in each case to be consummated on the
Closing Date, in an aggregate amount not to exceed Two Million Dollars
($2,000,000.00), (v) non-cash charges (including, without limitation,
stock-based compensation expense, currency translations, impairment charges,
gains or losses on asset dispositions, and the net change in the LIFO Reserve,
but excluding noncash charges related to receivables) which do not represent a
cash item in such period or any future period, (vi) non-recurring cash fees,
costs and expenses incurred in connection with Permitted Acquisitions and other
Investments permitted, in each case, whether or not consummated, in an aggregate
amount not to exceed (Seven Hundred Fifty Thousand Dollars ($750,000.00) in any
Measurement Period, and (vii) reasonable out of pocket general administrative
fees, costs and expenses of Pubco Guarantor or Parent Guarantor in any
Measurement Period (which may include out of pocket legal, accounting and filing
costs, director fees and other reasonable and customary corporate overhead
expenses incurred in the ordinary course of business), and other extraordinary
or non-recurring cash fees, costs, expenses and losses, in an aggregate amount
not to exceed, in any Measurement Period, five percent (5%) of Consolidated
EBITDA as of the most recent Fiscal Quarter end for which the Borrowers were
required to deliver financial statements and minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits of Pubco Guarantor or any of its
Subsidiaries for such period and (ii) all non-cash items increasing Consolidated
Net Income for such period.

 

“Consolidated EBITDAR” means, for any period, for Pubco Guarantor and its
Subsidiaries on a consolidated basis, without duplication, an amount equal to
Consolidated Net Income for such period plus, (a) the following to the extent
deducted in accordance with GAAP in calculating such Consolidated Net Income
(without duplication): (i) items (a)(i) – (vii) in the definition of
Consolidated EBITDA above, plus (ii) net rents (excluding non-cash capitalized
or deferred rents as required under FASB ASC 840-10, 840-20 and 420-10), and
minus (b) the following to the extent included in calculating such Consolidated
Net Income: (i) Federal, state, local and foreign income tax credits of Pubco
Guarantor or any of its Subsidiaries for such period and (ii) all non-cash items
increasing Consolidated Net Income for such period.

 

9

 

 

“Consolidated Fixed Charges” means, for any period of determination, for Pubco
Guarantor and its Subsidiaries determined on a consolidated basis, the sum of
(a) the sum of all scheduled principal payments upon Consolidated Funded
Indebtedness made during such period (including the principal components of
Capital Lease payments during such period), plus (b) Consolidated Interest
Expense (other than Consolidated Interest Expense on account of the Floor Plan
Loans), including Letter of Credit Fees and other fees paid in connection with
Letters of Credit, including fronting, issuance, amendment and processing fees.
For purposes of this definition, “scheduled principal payments” shall (a) be
determined without giving effect to any reduction of such scheduled payments
resulting from the application of any mandatory or voluntary prepayments
(including any prepayments required pursuant to Section 2.06.3 and 2.06.4 of
this Agreement) made during the applicable period, (b) shall be deemed to
include the Attributable Indebtedness in respect of Capital Lease Obligations
and Synthetic Lease Obligations, and (c) shall not include any principal payment
required to be made on the maturity date of any such Consolidated Funded
Indebtedness.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of the date of
determination for any Measurement Period, the ratio for such Measurement Period
of (a) Consolidated EBITDA of Pubco Guarantor and its Subsidiaries for such
period minus (i) the aggregate amount of all Non-Financed Capital Expenditures
of Pubco Guarantor and its Subsidiaries for such period, (ii) Cash Taxes For
Pubco Guarantor and its Subsidiaries on a consolidated basis paid for such
period, and (iii) all dividends, and distributions, other Restricted Payments
paid in cash by Pubco Guarantor or any Subsidiary on a consolidated basis to (b)
Consolidated Fixed Charges for such period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Pubco Guarantor and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including the Obligations owing by the Borrowers with
respect to the Loans) and all obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) Attributable Indebtedness in
respect of Capital Leases and Synthetic Lease Obligations, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Borrowers or any of their Subsidiaries, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which Pubco Guarantor or a Subsidiary of Pubco Guarantor is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Pubco Guarantor or such Subsidiary. For the avoidance of
doubt, Consolidated Funded Indebtedness shall not include Indebtedness in the
nature of the clause (g) of the definition of Indebtedness to preferred
shareholders with respect to the Series A Convertible Preferred Stock of Pubco
Guarantor under the Securities Purchase Agreement, the Certificate of
Designation, or other related documents.

 

“Consolidated Interest Expense” means, for any period, for the Pubco Guarantor
and its Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of Pubco
Guarantor and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
and (b) the portion of rent expense of Pubco Guarantor and its Subsidiaries with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP.

 

10

 

 

“Consolidated Net Income” means, for any period, for Pubco Guarantor and its
Subsidiaries on a consolidated basis, the net income of Pubco Guarantor and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for such
period, determined in accordance with GAAP.

 

“Contamination” means the presence of any Hazardous Substance at any real
property owned or leased by any Loan Party which may require investigation,
clean-up or remediation under any Environmental Law.

 

“Control” means with respect to a Person (a) the direct or indirect ownership
of, or power to vote twenty-five percent (25%) or more of the issued and
outstanding Equity Interests of such Person, or (b) the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto.

 

“Covered Entity” means (a) any of the Borrowers, any of the Borrowers’
Subsidiaries, any of the Guarantors and any pledgors of Collateral and (b) each
Person that, directly or indirectly, is in Control of a Person described in
clause (a) above.

 

“Credit Documents” means collectively, this Agreement, the Notes, the Guaranty
Agreements, the Security Documents, the L/C Documents, and all agreements,
instruments and documents evidencing or securing the Obligations, including
without limitation each document listed as a “Credit Document” on a Closing
Index dated as of the Closing Date, and all amendments and modifications
thereto; provided, however, that the definition of “Credit Documents” is not
intended to include Swap Agreements.

 

“Credit Parties” means the Administrative Agent, the Lenders (including but not
limited to M&T in connection with the M&T Advances), the Swingline Lender, and
the Issuing Bank, and their respective successors and assigns as permitted by
the terms of this Agreement.

 

“Credit Party Expenses” means, without duplication (a) all costs and expenses
incurred by the Administrative Agent, the Arranger, and their Affiliates,
including the reasonable fees, charges, and disbursements of counsel for the
Administrative Agent arising out of, pertaining to, or in any way connected with
this Agreement, any of the other Credit Documents or the Obligations, the
administration thereof, the due diligence performed in connection with the
transactions contemplated hereby, the syndication of the credit facilities
provided for herein, or otherwise in connection with such credit facilities, (b)
all costs and reimbursements required to be paid by the Borrowers to the
Administrative Agent by the terms of the Credit Documents, (c) all costs and
expenses incurred by the Administrative Agent and the Arranger relating to the
Platform or to Intralinks, SyndTrak or to any other dedicated agency web page on
the internet to distribute to the Lenders and to other investors or potential
investors any required documentation and financial information regarding the
Credit Documents and the Loans, (d) taxes and insurance premiums advanced or
otherwise paid by the Administrative Agent or any other Credit Party in
connection with the Collateral or on behalf of any of the Loan Parties, (e)
filing and recording costs, title insurance premiums, environmental and
consulting fees, audit fees, search fees, appraisal fees, and other expenses
paid or incurred by the Administrative Agent, (f) reasonable costs and expenses
incurred by the Administrative Agent in the collection of the accounts (with or
without the institution of legal action), or to enforce any provision of this
Agreement or any other Credit Document on behalf of the Credit Parties, or in
gaining possession of, maintaining, handling, evaluating, preserving, storing,
shipping, selling, preparing for sale and/or advertising to sell or foreclose
upon the Collateral or any other property of any of the Loan Parties whether or
not a sale is consummated, (g) reasonable costs and expenses of litigation
incurred by the Credit Parties, including reasonable attorney’s fees, in
enforcing or defending this Agreement or any portion hereof or any other Credit
Document, or in collecting any of the Obligations after the occurrence and
during the continuance of any Event of Default, (h) reasonable attorneys’ fees
and expenses incurred by the Administrative Agent in obtaining advice or the
services of its attorneys with respect to the structuring, drafting,
negotiating, reviewing, amending, terminating, waiving, enforcing or defending
of this Agreement and the other Credit Documents, or any agreement or matter
related hereto, whether or not litigation is instituted, (i) reasonable travel
expenses of the Administrative Agent or its agents (including its counsel and
consultants) related to any of the foregoing, and (j) all reasonable costs and
expenses, including reasonable attorneys’ fees and expenses, incurred by the
Administrative Agent or the Issuing Bank in connection with the Letters of
Credit and L/C Obligations.

 

11

 

 

“Daily LIBOR Rate” means, for any day, LIBOR for a term of one (1) month,
determined at approximately 11:00 a.m. London, England time (or as soon
thereafter as practicable) on such day, or if such day is not a Business Day,
then the immediately preceding Business Day. The Daily LIBOR Rate shall
fluctuate and be adjusted with each change in such rate.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, insolvency, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, reorganization, or similar debtor
relief Laws of the United States or other applicable jurisdictions from time to
time in effect.

 

“Default” means any occurrence, event or condition which with notice, the
passage of time, or both would constitute an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.14.2, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, M&T as the lender of
the M&T Advances, any Issuing Bank, any Swingline Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in M&T Advances, Letters of Credit, or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrowers, the
Administrative Agent, M&T, the Issuing Bank, or the Swingline Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.14.2) upon delivery of written
notice of such determination to the Borrowers, the Issuing Bank, the Swingline
Lender, and each Lender.

 

12

 

 

“Default Rate” means (a) with respect to Loans accruing interest at the Adjusted
LIBOR Rate, prior to the expiration of the Interest Period applicable thereto,
such Loans shall bear interest at a rate per annum of 2% in excess of the rate
otherwise then applicable thereto, (b) with respect to all other Loans and
outstanding Obligations, including Loans accruing interest at the Adjusted LIBOR
Rate as the Interest Periods for such Loans then in effect expire, such Loans
and other Obligations shall bear interest at the Adjusted Base Rate plus two
hundred (200) Basis Points per annum; or (c) with respect to the Letters of
Credit, the Letter of Credit Fees otherwise payable under this Agreement plus
two hundred (200) Basis Points per annum.

 

“Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any real or personal property
by any Loan Party or any Subsidiary of a Loan Party (other than the sale or
lease of Inventory in the ordinary course of business), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

 

“Dollar,” “Dollars,” “U.S. Dollars” and the symbol “$” means lawful money of the
United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the Laws of the United States or any state thereof or under the Laws of the
District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligibility Date” means, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Credit Document becomes effective with
respect to such Swap. For the avoidance of doubt, the Eligibility Date shall be
the date such Swap becomes effective if this Agreement or any other Credit
Document is then in effect with respect to such Loan Party; otherwise, it shall
be the Closing Date of this Agreement with respect to a Borrower or with respect
to any other Loan Party the date of execution and delivery of the applicable
Loan Documents by such Loan Party unless such Loan Documents specify a
subsequent effective date.

 

13

 

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than those Persons expressly
excluded below) approved (each such approval not to be unreasonably withheld or
delayed) by (i) the Administrative Agent, (ii) in the case of any assignment of
a Floor Plan Loan Commitment or Revolving Credit Commitment, the Issuing Bank,
and the Swingline Lender, and (iii) unless either a Default or Event of Default
has occurred and is continuing, the Borrowers; provided that notwithstanding the
foregoing, the definition of “Eligible Assignee” shall not include (A) any
Defaulting Lender or a Subsidiary thereof, (B) any natural Person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person), or (C) any Loan Party or any Affiliate or
Subsidiary of a Loan Party, The Borrowers shall be deemed to have approved any
proposed assignee unless the Borrowers object to such proposed assignee by
written notice to the Administrative Agent within five (5) Business Days after
having received notice of the proposal of such assignee.

 

“Eligible Contract Participant” means an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

“Eligible Floor Plan Vehicle or Unit” means any Eligible New Floor Plan Unit,
Eligible Used Floor Plan Unit, Eligible Rental Floor Plan Unit, or Permitted
Company Vehicle.

 

“Eligible New Floor Plan Unit” means any Floor Plan Unit of any Borrower that is
new and unused, including, without limitation, any Floor Plan Unit purchased by
any Borrower from another dealer of Floor Plan Units, and in any case, that the
Administrative Agent, in its sole discretion, deems to be an Eligible New Floor
Plan Unit; provided that in no event shall any Floor Plan Unit be deemed an
Eligible New Floor Plan Unit unless all representations and warranties set forth
in the Security Documents with respect to such Floor Plan Unit are true and
correct and such Floor Plan Unit:

 

(a) is an asset to which a Borrower has good and marketable title, is freely
assignable, and is subject to a perfected, first priority Lien in favor of the
Administrative Agent free and clear of any other Liens;

 

(b) is located at any of the Facilities listed on Schedule 1.04 or such other
locations as are approved in writing by the Administrative Agent and, in the
case of facilities not owned by a Borrower, that are at all times subject to
landlord waiver agreements in form and substance satisfactory to the
Administrative Agent;

 

(c) is a Class A, Class B, or Class C recreational vehicle and/or towable as
classified by the Recreational Vehicle Industry Association and is of the then
current model year;

 

(d) has not been owned or held by any Borrower or, if applicable, any dealer
from whom any Borrower purchased such Floor Plan Unit for a combined period
(including the sum of any periods of ownership by any Borrower or any such
dealer) of more than 24 months; and

 

(e) is not obsolete or slow moving, and is of good and merchantable quality and
complies in all respects with all governmental standards applicable thereto,
free from any defects that might adversely affect the market value thereof.



 

For the avoidance of doubt, in no event shall an Eligible Rental Floor Plan Unit
or a Permitted Company Vehicle be an Eligible New Floor Plan Unit.

 

14

 

 

“Eligible Rental Floor Plan Unit” means, from the time at which any Borrower
designates such Floor Plan Unit as an Eligible Rental Floor Plan Unit, any Floor
Plan Unit of any Borrower that is held by any Borrower for short-term rentals to
consumers or as a demonstration unit and which the Administrative Agent, in its
sole discretion, deems to be an Eligible Rental Floor Plan Unit; provided that
in no event shall any Floor Plan Unit be deemed an Eligible Rental Floor Plan
Unit unless all representations and warranties set forth in the Security
Documents with respect to such Floor Plan Unit are true and correct and such
Floor Plan Unit:

 

(a) is an asset to which a Borrower has good and marketable title, is freely
assignable, and is subject to a perfected, first priority Lien in favor of the
Administrative Agent free and clear of any other Liens;

 

(b) is located at any of the Facilities listed on Schedule 1.04, or such other
locations as are approved in writing by the Administrative Agent and, in the
case of facilities not owned by a Borrower, that are at all times subject to
landlord waiver agreements in form and substance satisfactory to the
Administrative Agent;

 

(c) is a Class A, Class B, or Class C recreational vehicle and/or towable as
classified by the Recreational Vehicle Industry Association and is of the then
current model year or the previous seven model years;

 

(d) has not been owned or held by any Borrowers for more than 36 months;

 

(e) has an odometer reading of no greater than 65,000 miles; and

 

(f) is not obsolete or slow moving, and is of good and merchantable quality and
complies in all respects with all governmental standards applicable thereto,
free from any defects that might adversely affect the market value thereof.

 

“Eligible Used Floor Plan Unit” means any Floor Plan Unit of any Borrower that
is used (i.e., a Floor Plan Unit that has been previously sold at retail, has
been registered, documented or titled in any state or jurisdiction, or has been
purchased or acquired by such Borrower from a source other than the original
Manufacturer, including trade-in inventory), or any Floor Plan Unit that is new
and unused but otherwise does not meet the conditions for being an Eligible New
Floor Plan Unit, and, in any case, that the Administrative Agent, in its sole
discretion, deems to be an Eligible Used Floor Plan Unit; provided that in no
event shall any Floor Plan Unit be deemed an Eligible Used Floor Plan Unit
unless all representations and warranties set forth in the Collateral Documents
with respect to such Floor Plan Unit are true and correct and such Floor Plan
Unit:

 

(a) is an asset to which a Borrower has good and marketable title, is freely
assignable, and is subject to a perfected, first priority Lien in favor of the
Administrative Agent free and clear of any other Liens;

 

(b) is located at any of the Facilities listed on Schedule 1.04, or such other
locations as are approved in writing by the Administrative Agent and, in the
case of facilities not owned by a Borrower, that are at all times subject to
landlord waiver agreements in form and substance satisfactory to the
Administrative Agent;

 

15

 

 

(c) is a Class A, Class B, or Class C recreational vehicle and/or towable as
classified by the Recreational Vehicle Industry Association and is (at the time
of any Floor Plan Loan with respect thereto) of the then current model year or
the previous twelve model years; and

 

(d) is not obsolete or slow moving, and is of good and merchantable quality and
complies in all respects with all governmental standards applicable thereto,
free from any defects that might adversely affect the market value thereof.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Balance” has the meaning given to such term in Section 2.01.17 of this
Agreement.

 

“Equity Interests” means, with respect to any Person, the shares of Capital
Stock of (or other ownership or profit interests in) such Person, warrants,
options or other rights for the purchase or acquisition from such Person of
shares of Capital Stock of (or other ownership or profit interests in) such
Person, securities convertible into or exchangeable for shares of Capital Stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or acquisition from such Person of such shares (or
such other interests), and all other ownership or profit interests in such
Person, whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Issuance” means any issuance of any Equity Interests by any Loan Party
or any Subsidiary of a Loan Party to any Person which is not a Loan Party or by
any Foreign Subsidiary of a Loan Party which is not a Loan Party.

 

“Equity Offset” has the meaning given to such term in Section 2.01.17 of this
Agreement.

 

“Equity Transaction” has the meaning given to such term in Section 2.01.17 of
this Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended or supplemented from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common Control with the Loan Parties within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

16

 

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization, (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan, (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan, or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon a Loan Party or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning given to such term in Article 7 hereof of
this Agreement.

 

“Excluded Stock” means the Capital Stock of any Foreign Subsidiary to the extent
such Capital Stock represents proportionate ownership interests in such Foreign
Subsidiary which are in excess of sixty-five percent (65%) of the total
ownership interests in such Foreign Subsidiary, or such greater percentage that
as a result of any Change In Law after the Closing Date, would not result in
material adverse tax consequences to a Borrower.

 

“Excluded Swap Liabilities” means, with respect to any Loan Party, each of its
Swap Obligations if, and only to the extent that, all or any portion of this
Agreement or any other Credit Document that relates to such Swap Obligation is
or becomes illegal under the CEA, or any rule, regulation or order of the CFTC,
solely by virtue of such Loan Party’s failure to qualify as an Eligible Contract
Participant on the Eligibility Date for such Swap. Notwithstanding anything to
the contrary contained in the foregoing or in any other provision of this
Agreement or any other Credit Document, the foregoing is subject to the
following provisos: (a) if a Swap Obligation arises under a master agreement
governing more than one Swap, this definition shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which a guarantee of
payment or the granting of a security interest is or becomes illegal under the
CEA, or any rule, regulations or order of the CFTC, solely as a result of the
failure by such Loan Party for any reason to qualify as an Eligible Contract
Participant on the Eligibility Date for such Swap, (b) if a co-borrower
agreement or a guarantee of a Swap Obligation would cause such obligation to be
an Excluded Swap Liability but the grant of a security interest would not cause
such obligation to be an Excluded Swap Liability, such Swap Obligation shall
constitute an Excluded Swap Liability for purposes of the co-borrower agreement
or the guaranty (as applicable) but not for purposes of the grant of the
security interest, and (c) if a Swap Obligation would be an Excluded Swap
Liability with respect to one or more of the Loan Parties, but not all of them,
the definition of Excluded Swap Liabilities with respect to each such Loan Party
shall only be deemed applicable to (i) the particular Swap Obligations that
constitute Excluded Swap Liabilities with respect to such Loan Party, and (ii)
the particular Loan Party with respect to which such Swap Obligations constitute
Excluded Swap Liabilities.

 

17

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 2.12) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.11, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.10.7 and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

“Existing Letters of Credit” means, collectively, the letters of credit issued
by Bank of America N.A. for the account of a Loan Party and further described on
Schedule 1.02 attached hereto.

 

“Facilities” means all real property and the improvements thereon owned or
occupied by any Loan Party and all other real property and improvements used or
occupied or leased by any of the Loan Parties or otherwise used at any time by
any of the Loan Parties in the operation of their respective businesses or for
the storage or location of any of the Collateral. As of the Closing Date the
Facilities of the Loan Parties are listed on Schedule 1.04 attached hereto.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum, (rounded, if
necessary, to the next greater 1/100 of 1%) determined (which determination
shall be conclusive and binding, absent manifest error) by the Administrative
Agent to be equal to the weighted average of the rates on overnight Federal
funds transactions with member banks of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided that (a) if such
day is not a Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day shall be
the average rate charged to the Administrative Agent (in its individual
capacity) on such day on such transactions as determined by the Administrative
Agent (which determination shall be conclusive and binding, absent manifest
error).

 

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System as constituted from time to time.

 

“Fee Letter” means the letter agreement dated as of even date herewith between
M&T Bank and the Borrowers.

 

“Fiscal Quarter” means each three (3) month fiscal period of the Borrowers
beginning on the first (1st) day of each consecutive January, April, July, and
October during the term of this Agreement.

 

“Fiscal Year” means each 12-month fiscal period of the Borrowers beginning each
January 1 and ending on the immediately succeeding December 31.

 

18

 

 

“Floor Plan Equity Offset Arrangement” has the meaning given to such term in
Section 2.01.17 of this Agreement.

 

“Floor Plan Line of Credit” means the Floor Plan Line of Credit described in
Sections 2.01 and 2.02 of this Agreement providing for Floor Plan Loans to the
Borrowers by the Lenders.

 

“Floor Plan Line of Credit Dollar Cap” means One Hundred Seventy-Five Million
Dollars ($175,000,000.00), as such amount may be decreased in accordance with
Section 2.01.16.

 

“Floor Plan Line of Credit Termination Date” means March 15, 2021.

 

“Floor Plan Loan Adjustment Date” means each of: (a) the last Business Days of
the second and fourth calendar weeks of each consecutive calendar month; and (b)
the first Business Day after three (3) Business Days prior written notice from
either the Administrative Agent or M&T Bank to the other Lenders requesting
thereon the scheduling of settlement on account of Floor Plan Loans among the
Lenders and M&T Bank.

 

“Floor Plan Loan Advance Limit” means with respect to any (a) Eligible New Floor
Plan Unit, 100% of the New Unit Invoiced Amount of such Eligible New Floor Plan
Unit; (b) Eligible Rental Floor Plan Unit, 100% of the New Unit Invoiced Amount
of such Eligible Rental Floor Plan Unit, (c) Permitted Company Vehicle, 100% of
the New Unit Invoiced Amount of such Vehicle, (d) Eligible Used Floor Plan Unit
that is (i) of the then current model year or any of the previous seven (7)
model years, 80% of the Used Unit Book Value of such Unit, (ii) from eight (8)
to ten (10) model years old, 65% of Used Unit Book Value of such Unit, and (iii)
eleven (11) to twelve (12) model years old, 40% of Used Unit Book Value of such
Unit. For the avoidance of doubt, no advances will be permitted for Units in
excess of twelve (12) model years old.

 

“Floor Plan Loan Commitment” means, as to any Lender, the amount initially set
forth opposite its name on Schedule 1.01 attached hereto in the column labeled
“Floor Plan Loan Commitment,” and thereafter on any relevant Lender Addendum
Assignment And Assumption, or as otherwise thereafter modified in accordance
with the terms set forth in this Agreement, and “Floor Plan Loan Commitments”
means the aggregate Floor Plan Loan Commitments of all of the Lenders.

 

“Floor Plan Loan Commitment Percentage” means, as to any Lender, the percentage
initially set forth opposite its name on Schedule 1.01 attached hereto in the
column labeled “Floor Plan Loan Commitment Percentage” and thereafter on any
relevant Lender Addendum Assignment And Assumption, or as otherwise modified in
accordance with the terms set forth in this Agreement.

 

“Floor Plan Loan Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of such Lender’s outstanding Floor Plan Loans and
such Lender’s participation in, and obligation to participate in, M&T Advances
at such time.

 

“Floor Plan Loan Notes” means, collectively, the promissory notes of the
Borrowers evidencing the Floor Plan Loans in the form of Exhibit C attached
hereto, together with all amendments and replacements thereof.

 

“Floor Plan Loans” means collectively the revolving credit loans extended from
time to time by the Lenders to the Borrowers as joint and several obligors in
accordance with the provisions of Section 2.01 of this Agreement, including the
M&T Advances pursuant to Section 2.02 of this Agreement.

 

19

 

 

“Floor Plan Units” means inventory of the Borrowers consisting of recreational
vehicles and/or towables sold or leased by the Borrowers in the ordinary course
of their businesses. Floor Plan Units do not include supplies or spare parts
inventory.

 

“Floor Plan Unused Commitment Fee” has the meaning given to such term in Section
2.01.15 of this Agreement.

 

“Floor Plan Vehicle or Unit” means any Floor Plan Unit or Permitted Company
Vehicle.

 

“Foreign Lender” means (a) if the Borrowers are U.S. Persons, a Lender that is
not a U.S. Person, and (b) if the Borrowers are not U.S. Persons, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrowers are resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by the Issuing Bank other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans made by such Swingline
Lender other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof, and (c) with respect to M&T, such Defaulting Lender’s
Floor Plan Loan Commitment Percentage of outstanding M&T Advances other than M&T
Advances as to which such Defaulting lender’s participation obligation has been
reallocated to other Lenders in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
business.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be recognized by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination, consistently applied.

 

“Governing State” means the State of New York.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantors” means, collectively, Pubco Guarantor, Parent Guarantor, and
Lazydays Land Holdings, LLC, a Delaware limited liability company, and all of
the Subsidiaries from time to time of Pubco Guarantor other than Domestic
Subsidiaries that join into this Agreement as a Borrower, and Foreign
Subsidiaries.

 

20

 

 

“Guaranty Agreements” mean each of the guaranty agreements of the Guarantors
guaranteeing the repayment and performance of the Obligations.

 

“Guaranty Obligation” or “Guarantee” (or “guaranty” or “guarantee”) means any
obligation, direct or indirect, by which a Person undertakes to guaranty, assume
or remain liable for the payment of another Person’s obligations, including but
not limited to (a) endorsements of negotiable instruments, (b) discounts with
recourse, (c) agreements to pay upon a second Person’s failure to pay, (d)
agreements to maintain the capital, working capital solvency or general
financial condition of a second Person, and (e) agreements for the purchase or
other acquisition of products, materials, supplies or services, if in any case
payment therefor is to be made regardless of the nondelivery of such products,
materials or supplies or the non-furnishing of such services.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“IEEPA” means the International Emergency Economic Power Act, 50 U.S.C. §1701 et
seq.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (c) net obligations of such Person under
any Swap Agreement, (d) all obligations of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business and, in each case, not past due for more than one
hundred eighty (180) days after the date on which such trade account payable was
created), (e) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse, (f) obligations under any leases which are “Capital Leases” under GAAP
as in effect at the time such lease becomes effective (even if such lease is
subsequently determined as a result of a Change In Law or a change in GAAP not
to be a “Capital Lease”), but not including any operating lease which,
subsequently to the time such lease becomes a “Capital Lease” as a result of a
Change in Law or a change in GAAP, (g) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interest in such Person or any other Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends, (h) all Guarantees of
such Person in respect of any of the foregoing, (i) all obligations secured by
any Lien on the assets of such Person, (j) all payments required of such Person
under any “non-compete” or similar agreements, (k) all Synthetic Lease
Obligations of such Person, (l) all other obligations of such Persons that are
the functional equivalent of the Indebtedness referred to above in clauses (a)
through (k). For purposes of this definition, the Indebtedness of any Person
shall include the Indebtedness of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Agreement on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any Capital Lease
as of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

 

21

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Credit Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning provided to such term in Section 10.08.2 of this
Agreement.

 

“Information” means all information received from any Loan Party relating to the
Loan Parties or any of their respective businesses, other than any such
information that is available to the Credit Parties on a nonconfidential basis
prior to disclosure by the Loan Parties, provided that, in the case of
information received from the Loan Parties after the date hereof, such
information is clearly identified at the time of delivery as confidential.

 

“Insolvency Plan” means any plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Laws.

 

“Insolvency Proceeding” means, with respect to any referenced Person, any case
or proceeding commenced by or against such Person, under any provision of the
Bankruptcy Code or under any other Debtor Relief Laws.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 

“Intercompany Indebtedness” means any and all claims, rights of payment,
subrogation rights, rights of contribution, reimbursement or indemnity that any
Loan Party may have from or against any other Loan Party.

 

“Interest Payment Date” means (a) with respect to any Adjusted Base Rate
Borrowing, the first Business Day of each consecutive month, (b) with respect to
any Adjusted Daily LIBOR Borrowing, the first Business Day of each consecutive
month, and (c) with respect to any LIBOR Borrowing at the LIBOR Rate, the last
day of the Interest Period applicable to such Loan and, in the case of such a
LIBOR Borrowing with an Interest Period of more than three (3) months’ duration,
each day prior to the last day of such Interest Period that occurs at intervals
of three (3) months’ duration after the first day of such Interest Period. For
the avoidance of doubt, in the event that consecutive Interest Periods are
elected for a LIBOR Borrowing of Revolving Credit Loans (as permitted in Section
2.07.2 hereof), the last day of each such Interest Period shall be an Interest
Payment Date.

 

“Interest Period” means, with respect to any LIBOR Borrowing at the LIBOR Rate,
the period commencing on the date of such LIBOR Borrowing and ending (a) in the
case of Revolving Credit Loans, on the numerically corresponding day in the
calendar month that is one (1) month thereafter, and (b) in the case of Term
Loans, on the numerically corresponding day in the calendar month that is one
(1), two (2), three (3), or six (6) months thereafter, as the Borrowers may
elect, provided, in each case, that (x) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day, unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (y) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period, and (z) the Borrowers may not select any Interest Period which
would end after the applicable Maturity Date. For purposes hereof, the date of a
LIBOR Borrowing at the LIBOR Rate initially shall be the date on which such
LIBOR Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such LIBOR Borrowing.

 

22

 

 

“Inventory” means any “inventory” within the meaning of that term under the
Uniform Commercial Code.

 

“Investment” means, as to any referenced Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Capital Stock or other Equity Interests in or securities
of another Person, (b) a loan, advance or capital contribution to, guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person, (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit, or (d) any other investment in
securities, deposits, or the obligations of other Persons. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means M&T Bank, in its capacity as the issuer of Letters of
Credit hereunder, or its successors hereunder as the issuer of Letters of
Credit.

 

“Joinder Agreement” means each Joinder Agreement and Counterpart, substantially
in the form of Exhibit K (amended as required to apply to the capacities of the
applicable Borrower and to the Collateral to be granted), executed and delivered
by a Subsidiary or any other Person to the Administrative Agent in connection
with this Agreement.

 

“Law” means any law (including common Law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree or award of any Governmental Authority.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made.

 

“L/C Commitment” means (a) the commitment of the Issuing Bank to issue Letters
of Credit in an aggregate amount at any time outstanding not to exceed the
Letter of Credit Sublimit, and (b) with respect to each Lender, the commitment
of such Lender to purchase participation interests in the L/C Obligations up to
such Lender’s Revolving Credit Commitment Percentage multiplied by the Letter of
Credit Sublimit. The L/C Commitment of each Lender is included in and is part of
each Lender’s Revolving Credit Commitment and is not in addition to the Lenders’
respective Revolving Credit Commitments.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

23

 

 

“L/C Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit, including but not limited to the amount of any draft paid by the
Issuing Bank under any Letter of Credit, and any taxes, charges, or other costs
or expenses incurred by the Issuing Bank in connection with any such payment.

 

“L/C Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any Letter of Credit Application therefor, and any agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned, or (b) any collateral security for such
obligations.

 

“L/C Expiration Date” means the day that is thirty (30) days prior to the
Revolving Credit Termination Date (or, if such day is not a Business Day, the
next preceding Business Day).

 

“L/C Obligations” means, at any time, the sum of (a) the aggregate Stated Amount
of all issued and outstanding Letters of Credit, plus (b) the aggregate amount
of all L/C Borrowings. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms, but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender Addendum” means a Lender Addendum substantially in the form of Exhibit D
attached hereto pursuant to which a financial institution or Fund agrees to
become a Lender holding the Commitments and Commitment Percentages set forth
therein.

 

“Lenders” means collectively the Persons that are parties to this Agreement as
of the Closing Date as a “Lender” or are parties to a Lender Addendum as a
“Lender” after the Closing Date and any other Person that thereafter shall have
become party hereto as a “Lender” pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto as a “Lender”
pursuant to an Assignment and Assumption. Unless the context requires otherwise,
the term “Lenders” includes the Swingline Lender and the Issuing Bank, and M&T
in connection with its funding of the M&T Advances.

 

“Letter of Credit” means (a) each of the Existing Letters of Credit and (b) any
letter of credit issued by the Issuing Bank for the account of one or more of
the Borrowers or any Affiliate thereof in accordance with the terms of this
Agreement.

 

“Letter of Credit Application” means the Issuing Bank’s then current form of
application and agreement for the issuance or amendment of a Letter of Credit.

 

“Letter of Credit Fees” has the meaning provided to such term in Section 2.05.9
of this Agreement.

 

“Letter of Credit Sublimit” means an amount equal to Five Hundred Thousand
Dollars ($500,000.00).

 

24

 

 

“LIBOR” means the rate per annum (rounded upwards, if necessary, to the nearest
1/16th of 1%) obtained by dividing (a) the applicable London Interbank Offered
Rate (in accordance with the LIBOR Rate or Daily LIBOR Rate in effect for each
Loan (see definitions of “LIBOR Rate” set forth below and “Daily LIBOR Rate” set
forth above) as set and administered by the ICE Benchmark Administration Limited
(any successor thereof, or such other duly authorized administrator of LIBOR, if
the ICE Benchmark Association is no longer making a London Interbank Offered
Rate available, or any other authorized information vendor for the purpose of
displaying such rates on the basis of the London interbank Eurodollar offered
rates for deposits in Dollars) for United States Dollar deposits in the London
Interbank Eurodollar Market, as determined by the Administrative Agent from on
Reuters Screen LIBOR01 Page or any successor thereto or any broker, quoting
service, or commonly available source utilized by the Administrative Agent as a
basis for such quotations, at approximately 11:00 a.m. London, England time (or
as soon thereafter as practicable), by (b) a percentage equal to one hundred
percent (100%) minus the stated maximum rate of all reserves required to be
maintained against “Eurocurrency Liabilities” as specified in Regulation D (or
against any other category of liabilities which includes deposits by reference
to which the interest rate on LIBOR rate loans is determined or any category of
extensions of credit or other assets which includes loans by a non-United States
office of a bank to United States residents) on such date to any member bank of
the Federal Reserve System. Notwithstanding the foregoing, if LIBOR, determined
as provided above, would at any time otherwise be less than zero, then such rate
shall be deemed to be zero for all purposes of this Agreement. If the rate as
determined above is not available on any applicable interest determination date,
then LIBOR shall be determined by the Administrative Agent in accordance with
such other method as Administrative Agent may use to determine LIBOR for other
credit facilities. In the event that the Administrative Agent is unable to
obtain any such quotation as provided above, it will be deemed that LIBOR cannot
be determined.

 

“LIBOR Borrowing” means each unpaid principal balance of a Loan which accrues
interest calculated based upon LIBOR, whether an Adjusted Daily LIBOR Borrowing
or an Adjusted LIBOR Rate Borrowing.

 

“LIBOR Rate” means, for any LIBOR Borrowing for any Interest Period selected by
the Borrower Representative, LIBOR for a term comparable to such Interest Period
determined two (2) Business Days prior to the first day of such Interest Period.

 

“Lien” means any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including but not limited to any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).

 

“LIFO Reserve” means, as of any date of determination, the amount by which the
book value of the Inventory of the Borrowers and their Subsidiaries, as reported
on the consolidated and consolidating financial statements of Pubco Guarantor
and its Subsidiaries as of such date, would be lower if the first-in, first-out
method, calculated in accordance with GAAP, were used to value such Inventory as
of such date.

 

“Loan Parties” means, collectively, the Borrowers and the Guarantors (including
Persons that become Borrowers or Guarantors after the Closing Date).

 

“Loan Request” means notice in the form of Exhibit H attached hereto from the
Borrower Representative in accordance with the Loans as set forth in this
Agreement. In connection with Floor Plan Loans and M&T Advances, for Floor Plan
Vehicles or Units which are not new from the Manufacturer, the Loan Request
shall be accompanied by a vendor invoice, certificate or statement of origin or
certificate of title, as applicable and such other information as is required in
this Agreement.

 

“Loans” means collectively the Floor Plan Loans including the M&T Advances,
Revolving Credit Loans, the Swingline Loans, and the Term Loans.

 

“M&T Advance” has the meaning provided to such term in Section 2.02.

 

25

 

 

“M&T Bank” means Manufacturers and Traders Trust Company, a New York banking
corporation, and its successors and assigns.

 

“Mandatory Prepayments” has the meaning provided to such term in Section 2.06.3
of this Agreement.

 

“Manufacturer” means the manufacturer, vendor, or supplier of a Floor Plan
Vehicle or Unit, including original equipment manufacturers (commonly referred
to as “OEM”) and other vendors and suppliers of a Floor Plan Vehicle or Unit.

 

“Material Adverse Change” means (a) any set of circumstances or events which has
or could reasonably be expected to have a material adverse effect upon the
operations, businesses, properties, liabilities (actual or contingent),
conditions (financial or otherwise) or prospects of any Loan Party or any
Subsidiary of a Loan Party; (b) a material impairment of the ability of any Loan
Party to perform its obligations under any Credit Document to which it is a
party; or (c) any circumstances or events having a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Credit Document to which it is a party.

 

“Maturity Dates” means collectively (a) the Floor Plan Line of Credit
Termination Date, (b) the Revolving Credit Termination Date, (c) the Swingline
Termination Date, and (d) the Term Loan Maturity Date.

 

“Measurement Period” means, as of any date of determination, the four (4)
consecutive trailing Fiscal Quarters most recently ended.

 

“Merger Agreement” means the Agreement and Plan of Merger dated as of October
27, 2017 by Andina Acquisition Corp. II Holdco Corp., Andina II Merger Sub,
Inc., Parent Guarantor and A. Lorne Weil provided to the Administrative Agent
filed with the SEC on December 29, 2017 as part of the S-4 filing by Andina
Holdco Corp.

 

“Minimum Borrowing Amount” means: (a) with respect to Floor Plan Loans, M&T
Advances, and settlement among M&T Bank and the other Lenders on account of M&T
Advances on a Floor Plan Loan Adjustment Date, no Minimum Borrowing Amount shall
be applicable; (b) with respect to the Revolving Credit Loans (i) no Minimum
Borrowing Amount shall be applicable for Adjusted Base Rate Borrowings and (ii)
One Hundred Thousand Dollars ($100,000.00) for LIBOR Borrowings with minimum
increments of One Hundred Thousand Dollars ($100,000.00); (c) with respect to
the Term Loans, (i) no Minimum Borrowing Amount shall be applicable for Adjusted
Base Rate Borrowings and (ii) Five Hundred Thousand Dollars ($500,000.00) (or
such lesser amount as may be approved by the Administrative Agent) for LIBOR
Borrowings with minimum increments of Fifty Thousand Dollars ($50,000.00); (d)
with respect to the Swingline Loans, any whole Dollar increment.

 

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which any Loan
Party or any member of the ERISA Group is then making or accruing an obligation
to make contributions or, within the preceding five (5) plan years, has made or
had an obligation to make such contributions.

 

“Net Available Proceeds” means any cash payments, and the fair market cash value
of any non-cash consideration, received by any Loan Party or its Subsidiaries
directly or indirectly in connection with or from any transaction, event,
condition or occurrence described in Section 2.06.3 hereof, including but not
limited to Dispositions of assets (other than sales of Inventory subject to
Section 2.01), insurance proceeds, condemnation recoveries, issuances of
Indebtedness, or issuances or sales of equity, in each case net of (a) net of
reasonable costs and expenses associated therewith, including reasonable legal
fees and expenses (but excluding any such fees and expenses paid to an
Affiliate), and (b) any repayments (including reasonable expenses in connection
therewith) of Indebtedness to the extent that (x) such Indebtedness is secured
by a Lien on an asset that is the subject of the transaction, and (y) the
transferee of (or holder of a Lien on) such asset requires that such
Indebtedness be repaid as a condition to the subject transaction.

 

26

 

 

“Net Extraordinary Receipt Proceeds” shall mean any cash received by or paid to
or for the account of any Person not in the ordinary course of business,
including as a result of litigation, settlements, judgments, tax refunds,
pension plan reversions, indemnity payments, escrow releases and any purchase
price adjustments, in each case, net of reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses (but excluding any such
fees and expenses paid to an Affiliate); provided, however, Net Extraordinary
Receipt Proceeds shall not include cash receipts from proceeds of insurance or
indemnity payments to the extent that such proceeds, awards or payments are
received by any Person in respect of any third party claim against such Person
and applied to pay (or to reimburse such Person for its prior payment of) such
claim and the costs and expenses of such Person with respect thereto.

 

“New Unit Invoiced Amount” means, with respect to any Eligible New Floor Plan
Unit, any Eligible Rental Floor Plan Unit, or any Permitted Company Vehicle, the
amount of the Manufacturer or vendor invoice (including freight charges) as
specified to the Administrative Agent from time to time by the applicable
Manufacturer or vendor of such Eligible New Floor Plan Unit, Eligible Rental
Floor Plan Unit, or Permitted Company Vehicle.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Financed Capital Expenditures” means, with respect to any Person for any
applicable period, the Capital Expenditures of such Person made in cash during
such period, excluding any Capital Expenditures paid from proceeds of
Indebtedness (other than proceeds of Indebtedness arising from borrowings under
any working capital line of credit or similar short term financing, such as the
Revolving Credit Loans, the Swingline Loan, or the Floor Plan Loans).

 

“Notes” means, collectively, the Floor Plan Loan Notes, the Revolving Credit
Notes, the Swingline Note, and the Term Loan Notes.

 

“Obligations” means, collectively, the obligations of the Borrowers or of any
other Loan Party to pay to the Credit Parties or to perform for the benefit of
the Credit Parties, M&T Bank or any of their Affiliates (a) sums due arising out
of or in connection with the Loans or otherwise pursuant to the terms of the
Notes, and the other Credit Documents, including without limitation all unpaid
principal, accrued interest (including interest that accrues during any
Insolvency Proceedings), fees and expenses, (b) indemnification and
reimbursement duties and obligations owed in accordance with the terms of any of
the Credit Documents, (c) Credit Party Expenses, (d) reimbursement, repayment or
indemnity obligations owed by the Borrowers or any of the other Loan Parties to
any Credit Party or to an Affiliate of a Credit Party arising out of or related
to Bank Products, (e) all payment and indemnification obligations owed by the
Borrowers to the Issuing Bank or to any other Credit Party which arise out of or
relate to any Letters of Credit, including all of the L/C Obligations, (f) all
obligations or sums due to any Swap Provider under or in connection with any
Swap Obligations, (g) payments owed to the Arranger, the Administrative Agent or
M&T Bank in accordance with the Fee Letter, (h) any indebtedness or liability
which may exist or arise as a result of any payment made by or for the benefit
of any of the Credit Parties being avoided or set aside for any reason including
any payment being avoided as a preference under Sections 547 and 550 of the
Bankruptcy Code, as amended, or under any other Debtor Relief Law, and (i) any
interest on any portion of the Loans that accrues after the commencement of any
Insolvency Proceeding.

 

27

 

 

“OFAC” mean the U.S. Department of Treasury’s Office of Foreign Asset Control.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity. For the avoidance of doubt, with respect to Pubco
Guarantor, the Organization Documents include the Amended Charter and the
Securities Purchase Agreement.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Credit Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.12).

 

“Out Of Balance” means with respect to any Floor Plan Vehicle or Unit, that the
outstanding principal amount of the Floor Plan Loans allocable to such Floor
Plan Vehicle or Unit exceeds the Floor Plan Loan Advance Limit applicable to
such Floor Plan Vehicle or Unit or that the payments required pursuant to
Sections 2.01.6, 2.01.7, 2.01.8 or 2.01.9 have not been paid as agreed.

 

“Outstanding Amount” means (a) with respect to Floor Plan Loans (including M&T
Advances) on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Floor Plan
Loans, as the case may be, occurring on such date, (b) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; and (c) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extensions occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements made by the Borrowers.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

28

 

 

“Parent Guarantor” means Lazy Days’ R.V. Center, Inc., a Delaware corporation.

 

“Participant” has the meaning provided to such term in Section 10.03 of this
Agreement.

 

“Participant Register” has the meaning provided to such term in Section 10.03 of
this Agreement.

 

“Participation” means an undivided participation interest sold by a Lender, in
accordance with the provisions of Section 10.03, in such Lender’s Commitments,
Loans and rights and obligations under this Agreement and the other Credit
Documents.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Borrower or any
ERISA Affiliate or to which a Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“Permitted Acquisition” means any Investment after the Closing Date by one (1)
or more Borrowers in any Person located within the United States, whose business
operations are within the same scope of business operations as the applicable
Borrowers, or a similar or related line of business to the business of the
applicable Borrowers or a complementary or ancillary business that allows for
vertical integration by the Loan Parties, provided that (a) there are no then
continuing Defaults or Events of Default and no Material Adverse Change has
occurred, and immediately after giving effect to such Investment there will not
be any Defaults, Events of Default or Material Adverse Change, (b) with respect
to such Investment, the applicable Borrowers shall have submitted to each of the
Credit Parties, not less than thirty (30) days before the Borrowers become bound
under any agreement to make such Investment, (i) a description of the
transaction pursuant to which such Investment is to be made, accompanied by
substantially final drafts of all material definitive documents for such
transaction, (ii) pro forma financial statements for the Borrowers and their
Subsidiaries giving effect to such Investment, (iii) updated and revised
financial projections which incorporate the Acquisition Target’s projected
results of operations into the financial projections of the applicable Borrowers
and their Subsidiaries then most recently submitted to the Credit Parties,
projecting the compliance by the Borrowers and their Subsidiaries with all
covenants of this Agreement (including financial covenants) after giving effect
to the Investment, (iv) a certification given by an Authorized Officer of the
Borrowers to the effect that no Default or Event of Default then exists, no
Material Adverse Change has occurred, and that no Default, Event of Default or
Material Adverse Change is reasonably expected to occur upon or as a result of
the proposed acquisition, (c) the Acquisition Target shall be organized and
domiciled in the United States, and (d) with respect to any acquisition of
Capital Stock, (i) such acquisition shall have been approved or consented to by
the board of directors or similar governing body of the Acquisition Target, and
(ii) each new Subsidiary shall, at the time it becomes a subsidiary, execute
and/or deliver all such certifications, opinions, resolutions and Credit
Documents as are required pursuant to Section 5.15 hereof.

 

“Permitted Company Vehicles” means Vehicles purchased by a Borrower for use in
its business in the ordinary course (including use by officers and employees),
which Vehicles are of the then current model year or the previous model year
when so purchased, and in any case, that the Administrative Agent, in its sole
discretion, deems to be a Permitted Company Vehicle; provided that in no event
shall any such Vehicle be deemed a Permitted Company Vehicle unless all
representations and warranties set forth in the Collateral Documents with
respect to such Vehicle are true and correct and such Vehicle:

 

29

 

 

(a) is an asset to which a Borrower has good and marketable title, is freely
assignable, and is subject to a perfected, first priority Lien in favor of the
Administrative Agent free and clear of any other Liens;

 

(b) is located at any of the Facilities listed on Schedule 1.04 or such other
locations as are approved in writing by the Administrative Agent and, in the
case of facilities not owned by a Borrower, that are at all times subject to
landlord waiver agreements in form and substance satisfactory to the
Administrative Agent;

 

(c) has not been owned or held by any Borrowers for more than 23 months;

 

(d) has an odometer reading of no greater than 45,000 miles;

 

(e) is not obsolete or slow moving, and is of good and merchantable quality and
complies in all respects with all governmental standards applicable thereto,
free from any defects that might adversely affect the market value thereof; and

 

(f) is not a recreational vehicle or towable.

 

“Permitted Encumbrances” means collectively:

 

(a) Liens for taxes, assessments, governmental levies or similar charges
incurred in the ordinary course of business and which are not yet due and
payable, or if due and payable, (i) are being contested in good faith and by
appropriate and lawful proceedings diligently conducted, but only so long as
such proceedings could not subject any Credit Party to any civil or criminal
penalties or liabilities and (ii) for which such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made and (iii)
which shall be paid in accordance with the terms of any final non-appealable
judgments or orders relating thereto within thirty (30) days after the entry of
such judgments or orders;

 

(b) Pledges or deposits made in the ordinary course of business to secure
payment of worker’s compensation, or to participate in any fund in connection
with worker’s compensation, unemployment insurance, old-age pensions, other
social security programs or similar program or to secure liability to insurance
carriers under insurance or self insurance agreements or arrangement;

 

(c) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default, or if such Liens are
due and payable, (i) are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and (ii) for which such reserves or
other appropriate provisions, if any, as required by GAAP shall have been made
and (iii) which shall be paid in accordance with the terms of any final
non-appealable judgments or orders relating thereto within thirty (30) days
after the entry of such judgments or orders;

 

(d) Pledges or deposits made in the ordinary course of business to secure
performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amounts due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;

 

30

 

 

(e) (i) Encumbrances consisting of zoning restrictions, easements,
rights-of-way, or other restrictions on the use of real property, (ii) defects
in title to real property, and (iii) Liens, encumbrances, and title defects
affecting real property not known by the Borrowers or their Subsidiaries, as
applicable, and not discoverable by a search of the public records, none of
which materially impairs the use of such property;

 

(f) Liens securing the Obligations;

 

(g) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 7.05 or Section 7.06; provided such Lien is subject and subordinate to
the Lien of the Security Documents;

 

(h) Liens existing on the Closing Date and listed on Schedule 1.05 hereof, and
any renewals, modifications, replacements or extensions thereof; provided that
(i) the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 6.03(b),
and (iii) the direct or any contingent obligor with respect thereto is not
changed;

 

(i) Liens upon fixed assets or equipment securing Indebtedness permitted under
Section 6.03(f) (for the avoidance of doubt, subject to the monetary limitation
set forth therein with respect thereto in Section 6.03 and to the limitation set
forth in Section 6.14 of this Agreement); provided that: (i) such Liens do not
at any time encumber any property other than the property financed by such
Indebtedness, (ii) the Indebtedness secured thereby does not exceed the cost
(negotiated on an arm’s length basis) of the property being acquired on the date
of acquisition, and (iii) such Liens attach to such property concurrently with
or within ninety (90) days after the acquisition thereof;

 

(j) any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by Pubco Guarantor or any of its Subsidiaries
in the ordinary course of business and covering only the assets so leased,
licensed or subleased;

 

(k) Liens of a collection bank arising under Section 4-210 of the UCC on items
in the course of collection;

 

(l) Liens of sellers of goods to Borrowers or any Subsidiary arising under
Article 2 of the Uniform Commercial Code or similar provisions of applicable Law
in the ordinary course of business, covering only the goods sold and securing
only the unpaid purchase price for such goods and related expenses;

 

(m) Liens, if any, in favor of the Administrative Agent on Cash Collateral
delivered pursuant to Section 2.05.8;

 

(n) Liens in favor of Bank of America, N.A. on a designated cash collateral
account securing Existing Letters of Credit; and

 

(o) Liens that are normal and customary contractual rights of setoff, relating
to (i) the establishment of depository relationships with banks or other
financial institutions not given in connection with the incurrence of any
Indebtedness, and (ii) purchase orders and other agreements entered into with
customers of the Borrowers or any Subsidiary in the ordinary course of business.

 

31

 

 

“Permitted Holder” means those direct and indirect beneficial owners of the
Capital Stock of Pubco Guarantor that, as of the Closing Date, are entitled to
vote in the election of the Board of Directors of Pubco Guarantor.

 

“Person” means any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by any Loan Party or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

 

“Preferred Stockholders” means the holders of Series A Preferred Stock of Pubco
Guarantor which are, as of the Closing Date, the Persons listed on Schedule 1.03
attached hereto and their successors and assigns.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent, in its sole discretion, as its prime
lending rate of interest. Such announced rate bears no inference, implication,
representation or warranty that such announced rate is charged to any particular
customer or customers of Administrative Agent. The Administrative Agent’s prime
lending rate of interest is but one of several interest rate bases used by the
Administrative Agent. Changes in the applicable interest rate shall be made as
of, and immediately upon the occurrence of, changes in the Administrative
Agent’s prime rate.

 

“Principal Payment Date” means (a) the fifteenth (15th) day of each consecutive
month (provided, however, if any such day is not a Business Day, the Business
Day prior to such day) and (b) with respect to the Term Loans, the earlier of
the Term Loan Maturity Date or such date upon which the repayment of the Term
Loans has been accelerated for payment. The first Principal Payment Date is
April 15, 2018.

 

“Prohibited Transaction” shall mean any prohibited transaction as defined in
Section 4975 of the Code or Section 406 of ERISA that is not exempt under
Section 408 of ERISA and for which neither an individual nor a class exemption
has been issued by the United States Department of Labor.

 

“Property” means, any parcel of real property, whether owned in fee or leased,
of any of the Loan Parties.

 

“Pubco Guarantor” means Lazydays Holdings, Inc., a Delaware corporation,
formerly known as Andina II Holdco Corp, a Delaware corporation.

 

“Real Estate Support Documents” means such third party consents, landlord and
mortgagee waivers and agreements, flood hazard certifications, evidence of flood
insurance (if required), and subordination and nondisturbance agreements, in
each case as the Administrative Agent may request.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

 

32

 

 

“Reflooring Loan” has the meaning provided to such term in Section 2.01(b) of
this Agreement.

 

“Register” has the meaning provided to such term in Section 10.02.4 of this
Agreement.

 

“Regulated Substance” means any substance which, pursuant to any Environmental
Law, is identified as a Hazardous Material, hazardous substance (or other term
having similar import) or is otherwise subject to special requirements in
connection with the use, storage, transportation, disposition or other handling
thereof.

 

“Regulation D” means certain regulations issued by the Federal Reserve Board
generally known as Regulation D and entitled “Reserve Requirements of Depository
Institutions,” codified at 12 CFR § 204, et seq., as amended and in effect from
time to time.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means a “release” as defined in Section 101(22) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as now or
hereafter amended.

 

“Reportable Anti-Terrorism Compliance Event” means that any Covered Entity
becomes a Sanctioned Person, or is charged by indictment, criminal complaint or
similar charging instrument, arraigned, or custodially detained in connection
with any Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or
has knowledge of facts or circumstances to the effect that it is reasonably
likely that any aspect of its operations is in actual or probable violation of
any Anti-Terrorism Laws.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Repurchase Agreement” means an agreement between the Administrative Agent and a
Manufacturer providing Floor Plan Units to any Borrower (or a manufacturer or
supplier of Floor Plan Units to another dealer that subsequently sold such Floor
Plan Units to any Borrower) providing for such manufacturer’s or supplier’s
agreement to repurchase from such Borrower the Floor Plan Units sold to such
Borrower by such manufacturer, supplier or other dealer (whether such Floor Plan
Units are held for sale by such Borrower or held by such Borrower as rental
units).

 

“Required Lenders” means (a) if there are one or two Lenders, all Non-Defaulting
Lenders; (b) if there are three Lenders, the Non-Defaulting Lenders who hold in
the aggregate at least sixty-six and two-thirds percent (66.67%) of either (i)
the total Commitments of all Non-Defaulting Lenders, or (ii) in the event the
Commitments have been terminated, the aggregate outstanding Loans of all
Non-Defaulting Lenders, and (c) if there are four or more Lenders, the
Non-Defaulting Lenders who hold in the aggregate more than fifty percent (50%)
of either (i) the total Commitments of all Non-Defaulting Lenders, or (ii) in
the event the Commitments have been terminated, the aggregate outstanding Loans
of all Non-Defaulting Lenders.

 

“Requirement of Law” means, with respect to any Person, any Law and the
interpretation, implementation, application, or administration thereof by, and
other rulings, determinations, directives, guidelines, requirements or requests
of, any Governmental Authority, in each case whether or not having the force of
law and that are applicable to or binding upon such Person or any of its assets
or property or to which such Person or any of its assets or property is subject.

 

33

 

 

“Restricted Payment” means collectively (a) any dividend or other distribution
(whether in cash, securities or other property) with respect to any Capital
Stock or other Equity Interests of any of the Borrowers or their Subsidiaries,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Capital Stock
or other Equity Interests, or on account of any return of capital to a
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
(b) any redemption, repurchase, conversion, exchange, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
by such Person of any Equity Interest in such Person now or hereafter
outstanding, including without limitation, any redemption of the Series A
Preferred Stock issued by the Borrower in accordance with the provisions of the
Amended Charter, the any Securities Purchase Agreement and/or the Certificate of
Designations, (c) any payment of any accrued dividends, any payments in
connection with any permitted repurchases, payments of all or any portion of a
redemption price, any payments of redemption interest, or any payments of any
default or increased interest, or premiums upon any payments that are not paid
when due, or any risk-adjusted payment or premium, due to the Preferred
Stockholders under the terms of the Amended Charter, the Securities Purchase
Agreement, and/or the Certificate of Designations, (d) any sinking fund or other
prepayment or installment payment on account of any Capital Stock or other
Equity Interests of a Borrower, (e) any payment made by such Person to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire Equity Interests in such Person now or hereafter outstanding, (f) any
loan or advance to a shareholder or other equity holder of a Borrower on account
of such Person being a shareholder or other equity holder, (g) any forgiveness
or release without adequate consideration by a Borrower of any Indebtedness or
other obligation owing to a Borrower by a shareholder or other equity holder of
a Borrower, or (h) any payment by such Person of any management, consulting or
similar fees which are not payments in amounts comparable to sums paid in the
marketplace by entities comparable to the payor for similar services to
unrelated employees for services actually performed.

 

“Restricted Subsidiary” means any Subsidiary of any Borrower which is not (and
is not required by the terms of this Agreement to be) a Guarantor.

 

“Revolving Credit Commitment” means, as to any Lender, the amount initially set
forth opposite its name on Schedule 1.01 attached hereto in the column labeled
“Revolving Credit Commitment,” and thereafter as set forth on any relevant
Lender Addendum or Assignment And Assumption, as such amount may be adjusted
from time to time in accordance with this Agreement, and “Revolving Credit
Commitments” means the aggregate Revolving Credit Commitments of all of the
Lenders.

 

“Revolving Credit Commitment Percentage” means, as to any Lender, the percentage
initially set forth opposite its name on Schedule 1.01 attached hereto in the
column labeled “Revolving Credit Commitment” and thereafter on any relevant
Lender Addendum or Assignment And Assumption, if applicable, as the same may be
adjusted from time to time pursuant to this Agreement.

 

“Revolving Credit Dollar Cap” means Five Million Dollars ($5,000,000.00), as
such sum may be decreased from time to time by the operation of Section 2.03.6
of this Agreement.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of such Lender’s outstanding Revolving Credit
Loans and such Lender’s participation in, and obligation to participate in, L/C
Obligations and Swingline Loans at such time.

 

“Revolving Credit Loans” means collectively, the Revolving Credit Loans made by
the Lenders to the Borrowers as joint and several obligors in accordance with
Section 2.03 of this Agreement.

 

34

 

 

“Revolving Credit Notes” means, collectively, the promissory notes of the
Borrowers evidencing the Revolving Credit Loans, together with all amendments or
replacements thereto. The Revolving Credit Notes shall be in the form of Exhibit
E attached hereto.

 

“Revolving Credit Termination Date” means March 15, 2021.

 

“Revolving Credit Unused Commitment Fee” has the meaning given to such term in
Section 2.03.5 of this Agreement.

 

“Sale Dated” means, in connection with the sale of a Floor Plan Vehicle or Unit,
that closing of the sale of such Floor Plan Vehicle or Unit is pending financing
or other contingencies.

 

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

 

“Sanctioned Person” means (a) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf, or as otherwise
published from time to time or otherwise recognized as a specially designated,
prohibited, or sanctioned Person under any Anti-Terrorism Laws, or (b) (i) an
agency of the government of a Sanctioned Country, (ii) an organization
controlled by a Sanctioned Country, or (iii) a Person resident in a Sanctioned
Country, to the extent subject to a sanctions program administered by OFAC or
under any other Anti-Terrorism Laws.

 

“SEC” has the meaning provided to such term in Section 5.09.11 of this
Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders
(including but not limited to the Swingline Lender and M&T Bank as provider of
the M&T Advances), the Issuing Bank, the Swap Provider, and any other Persons
the Obligations owing to which are or are purposed to be secured by the
Collateral under the terms of the Security Documents.

 

“Securities Purchase Agreement” means collectively the Securities Purchase
Agreement dated October 27, 2017 by and between the Preferred Stockholders and
Pubco Guarantor.

 

“Security Documents” means, collectively, all security agreements, pledges,
mortgages, deeds of trust, control agreements, or other agreements, instruments,
documents or filings pursuant to which any of the Loan Parties, from time to
time, pledges or grants Liens for the benefit of the Credit Parties in or to any
of the Collateral.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to pay its debts and other liabilities as they mature in the normal course
of business, (d) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (e) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged or about to be engaged, as the case may be. In computing
the amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

35

 

 

“Stated Amount” means as to any Letter of Credit, the lesser of (a) the face
amount thereof, or (b) the remaining available undrawn amount thereof
(regardless of whether any conditions for drawing could then be met).

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than fifty
percent (50%) of the equity or more than fifty percent (50%) of the ordinary
voting power or, in the case of a partnership, more than fifty percent (50%) of
the general partnership interests are, as of such date, owned, controlled or
held by the parent or one or more subsidiaries of the parent.

 

“Swap” means any “swap” as defined in Section 1a(47) of the CEA and regulations
thereunder, other than (a) a swap entered into, or subject to the rules of, a
board of trade designated as a contract market under Section 5 of the CEA, or
(b) a commodity option entered into pursuant to CFTC Regulation 32.3(a).

 

“Swap Agreement” means (a) any “Swap Agreement” as defined in §101(53B) of the
Bankruptcy Code, (b) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
interest rate options, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (c) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means (a) all obligations or sums due to any Swap Provider
under or in connection with any Swap or Swap Agreement.

 

“Swap Provider” means any Credit Party or Affiliate of a Credit Party
(regardless of whether such Swap Provider ceases to be a Credit Party or
Affiliate of a Credit Party after such Swap Agreement is entered into) that has
entered into, or subsequently enters into a Swap Agreement from time to time
with a Loan Party for Swaps with respect to the Loans, the Letters of Credit, or
any of the other Obligations, but excluding, for the avoidance of doubt, any
Swap Agreement entered into by a Credit Party or its Affiliates after its
Commitments have been fully cancelled in accordance with the terms of this
Agreement or after it has assigned all of its rights under the credit facilities
established by this Agreement.

 

36

 

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements: (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s); and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Swingline Commitment” means (a) the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time not to exceed the
Swingline Committed Amount, and (b) with respect to each Lender, the commitment
of such Lender to purchase participation interests in the Swingline Loans up to
such Lender’s Revolving Credit Commitment Percentage multiplied by the Swingline
Committed Amount. The Swingline Commitment is included in and is part of the
Revolving Credit Commitment held by each Lender and is not in addition thereto.

 

“Swingline Committed Amount” means Five Hundred Thousand Dollars ($500,000.00).

 

“Swingline Conversion Event” means (a) an event, change, circumstance or other
occurrence resulting or which could reasonably be expected to result in a
Material Adverse Change, or (b) a Default or Event of Default.

 

“Swingline Lender” means M&T Bank, and its successors and assigns.

 

“Swingline Loans” has the meaning provided to such term in Section 2.04 of this
Agreement.

 

“Swingline Note” means the promissory note of the Borrowers in favor of the
Swingline Lender evidencing the Swingline Loan in the form of Exhibit F as such
promissory note may be amended, modified, restated, supplemented, extended,
renewed or replaced from time to time.

 

“Swingline Termination Date” means that date which occurs five (5) Business Days
prior to the Revolving Credit Termination Date.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan Commitment” means, as to any Lender, the amount initially set forth
opposite its name on Schedule 1.01 attached hereto in the column labeled “Term
Loan Commitment,” and thereafter as set forth on any relevant Lender Addendum or
Assignment And Assumption, as such amount may be adjusted from time to time in
accordance with this Agreement, and “Term Loan Commitments” means the aggregate
Term Loan Commitments of all of the Lenders.

 

“Term Loan Commitment Percentage” means, as to any Lender, the percentage
initially set forth opposite its name on Schedule 1.01 attached hereto in the
column labeled “Term Loan Commitment” and thereafter on any relevant Lender
Addendum or Assignment And Assumption, if applicable, as the same may be
adjusted from time to time pursuant to this Agreement.

 

37

 

 

“Term Loan Maturity Date” means March 15, 2021.

 

“Term Loan Notes” means, collectively, the promissory notes of the Borrowers
evidencing the Term Loans in the form of Exhibit G attached hereto, together
with all amendments and replacements thereof.

 

“Term Loans” means collectively the term loans extended by the Lenders to the
Borrowers as joint and several obligors in accordance with the provisions of
Section 2.06 of this Agreement.

 

“Threshold Amount” means Two Million Five Hundred Thousand Dollars
($2,500,000.00).

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, the Floor Plan Loan Exposure, the Revolving Credit Exposure, and
outstanding Term Loans of such Lender at such time.

 

“Total Floor Plan Loan Outstandings” means the aggregate Outstanding Amount of
all Floor Plan Loans including M&T Advances.

 

“Total Leverage Ratio” means, as of any date of determination for any
Measurement Period, the ratio of (a) (i) Consolidated Funded Indebtedness
(excluding Indebtedness on account of the Floor Plan Loans) as of such date of
determination, plus (ii) Capitalized Rents to (b) Consolidated EBITDAR for such
period.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, all Swingline Loans and all L/C Obligations.

 

“Trade Date” means that date an assigning Lender enters into a binding agreement
to sell and assign all or a portion of its rights and obligations under this
Agreement.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as adopted
and in effect from time to time in the Governing State.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

“U.S. Borrower” means any Borrower that is a U.S. Person.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
2.10.7(b)(ii)(C).

 

“Used Unit Book Value” means, with respect to any Eligible Used Floor Plan Unit,
the trade-in (wholesale) value of such Eligible Used Floor Plan Unit, as
determined by reference to the most recently published National Automobile
Dealers Association RV Industry Appraisal Guide or such comparable report or
source of information reasonably designated by the Administrative Agent.

 

38

 

 

“Vehicle” means any automobile or truck (other than a recreational vehicle or
towable), approved for highway use by any state of the United States.

 

“Withholding Agent” means the Borrowers and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (f) each reference to
a time shall be a reference to the prevailing Eastern U.S. time, and (g) Article
and Section headings and the Table of Contents used herein are for convenience
of reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

Section 1.03. Joint and Several Liability of Borrowers. References herein and in
the other Credit Documents to “Borrower” or “Borrowers” are to each Borrower
signing this Agreement and each Person that may, from time to time join into
this Agreement as a Borrower, and except as may be expressly stated to the
contrary, each such Borrower’s liability with respect to the Obligations is
joint and several. Each Borrower shall be a direct, primary and independent
obligor, and no Borrower shall be deemed to be secondarily liable for the
Obligations. Each Borrower represents and warrants to and covenants with the
Lenders that (a) the Borrowers are engaged in operations that require financing
on a joint basis and, accordingly, each Borrower will materially benefit,
directly or indirectly, from the extension of the Loans by the Lenders; (b) the
Loans have been offered to the Borrowers on a joint basis and would not be
available to the Borrowers on an individual basis on the terms and conditions
stated herein; (c) the benefits received by each Borrower are reasonably
equivalent to the obligations undertaken by each Borrower, and (d) the delivery
of funds to any Borrower under this Agreement shall constitute valuable
consideration and reasonably equivalent value to all Borrowers for the purpose
of binding them and their respective assets for the payment, performance and
satisfaction of the Obligations.

 

39

 

 

Section 1.04. Accounting Principles. Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP. In the event GAAP changes
after the date hereof in a manner that causes noncompliance with the covenants
hereof, the parties hereto shall agree in good faith to modify the covenants and
the related defined terms to compensate for such change in GAAP. Notwithstanding
the foregoing, all obligations of any Person that are or would have been treated
as operating leases for purposes of GAAP prior to the issuance by the Financial
Accounting Standards Board on February 25, 2016 of an Accounting Standards
Update (the “ASU”) shall continue to be accounted for as operating leases for
purposes of all financial definitions and calculations for purposes of this
Agreement (whether or not such operating lease obligations were in effect on
such date) notwithstanding the fact that such obligations are required in
accordance with the ASU (on a prospective or retroactive basis or otherwise) to
be treated as Capital Lease Obligations in the financial statements to be
delivered pursuant to Section 5.09 hereof; provided that, the financial
statements required under Section 5.09 of this Agreement shall set forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

ARTICLE 2



CREDIT FACILITIES



 

Section 2.01. Floor Plan Loans. (a) Subject to the terms and conditions of this
Agreement and the other Credit Documents, each of the Lenders severally agrees
to make revolving credit loans (the “Floor Plan Loans”) to the Borrowers as
joint and several obligors from time to time on any Borrowing Date during the
Commitment Period until the Floor Plan Line of Credit Termination Date;
provided, however, that (i) with regard to each Lender, the Floor Plan Loan
Exposure of such Lender shall not at any time exceed the amount of such Lender’s
Floor Plan Loan Commitment, (ii) the Total Floor Plan Loan Outstandings shall
not at any time exceed the Floor Plan Line of Credit Dollar Cap, (iii) the
aggregate outstanding principal amount of advances of proceeds of the Floor Plan
Loans (including M&T Advances) used to finance (A) Used Floor Plan Units shall
not exceed Forty-Five Million Dollars ($45,000,000.00), (B) Eligible Rental
Floor Plan Units shall not exceed Four Million Five Hundred Thousand Dollars
($4,500,000.00), and (C) Permitted Company Vehicles shall not exceed One Million
Dollars ($1,000,000.00); (iv) each Floor Plan Loan (including M&T Advances)
shall be advanced against an individual Floor Plan Vehicle or Unit, subject, in
each case, to the applicable Floor Plan Loan Advance Limit applicable to such
Floor Plan Vehicle or Unit; (v) the aggregate principal amount of each advance
of proceeds of the Floor Plan Loans (including M&T Advances) requested in each
Loan Request shall not exceed the sum of the Floor Plan Loan Advance Limit
amounts for each Floor Plan Vehicle or Unit to be financed on such Loan Request,
and (vi) the Total Floor Plan Loan Outstandings shall not, at any time, exceed
any of the limitations set forth in the Certificate of Designations. The
Administrative Agent may at any time in its sole and absolute discretion
establish limits on the aggregate outstanding amount of any Floor Plan Loans
available to be used by the Borrowers to finance purchases of Eligible New Floor
Plan Units from a particular Manufacturer, supplier or dealer. The Borrowers
shall not request any advances of proceeds of the Floor Plan Loans which would
cause the aggregate unpaid principal balances of the Floor Plan Loans (including
M&T Advances) to exceed the above-stated limitations. In the event that the
aggregate unpaid principal balances of the Floor Plan Loans (including M&T
Advances) exceed the above-stated limitations in any respect, the Borrowers
shall immediately make such payments to the Administrative Agent as will be
sufficient to reduce the aggregate unpaid principal balances of the Floor Plan
Loans to an aggregate amount which will not be in excess of such limitations.
Subject to the application and satisfaction of the terms and conditions of this
Agreement and of the other Credit Documents, the Borrowers may borrow, prepay,
and reborrow the Floor Plan Loans in whole or in part until the Floor Plan Line
of Credit Termination Date.

 

40

 

 

(b) The Borrowers may request to reborrow any Floor Plan Loan against an
individual Eligible Floor Plan Vehicle or Unit originally financed as an
Eligible New Floor Plan Unit, Eligible Rental Floor Plan Unit, or Permitted
Company Vehicle that is repaid in full before its scheduled maturity (based on
mandatory curtailment payments due under Sections 2.01.7, 2.01.8, and 2.01.9)
(any such reborrowed Floor Plan Loan hereinafter called a “Reflooring Loan”).
Reflooring Loans shall be at the sole discretion of the Administrative Agent,
and in such amounts, at such advance rates, and subject to such conditions
precedent (including without limitation, the absence of any Default, Event of
Default or Material Adverse Change, and each of the other Conditions Precedent
to funding of Floor Plan Loans under this Agreement and under the other Credit
Documents) as the Administrative Agent may determine.

 

(c) Each Floor Plan Loan extended by a Lender shall be in a principal amount
equal to the Lender’s Floor Plan Loan Commitment Percentage of the aggregate
principal amount of the Floor Plan Loans requested on such occasion.

 

2.01.1 Floor Plan Loan Promissory Notes. The joint and several obligations of
the Borrowers to repay the Floor Plan Loans to each Lender shall be evidenced by
a Floor Plan Loan Note. On the Closing Date, the Borrowers shall deliver a Floor
Plan Loan Note executed by an Authorized Officer of each Borrower to each of the
Lenders, with the face amount of such Floor Plan Loan Notes to be in the amount
of the Floor Plan Loan Commitment of the respective Lender.

 

2.01.2 Procedure For Floor Plan Loan Borrowings. (a) The Borrowers may borrow
proceeds of the Floor Plan Loans until (but not including) the Floor Plan Line
of Credit Termination Date, provided, that the Borrower Representative on behalf
of the Borrowers delivers to the Administrative Agent or causes to be delivered
to the Administrative Agent an irrevocable, written, fully completed Loan
Request. Loan Requests must be received by the Administrative Agent prior to
10:00 a.m. Eastern Time one (1) Business Day prior to the requested Borrowing
Date for any Floor Plan Vehicles or Units. Any Loan Request delivered to the
Administrative Agent by the Borrower Representative on behalf of the Borrowers
shall be in the form approved by the Administrative Agent executed by an
Authorized Officer of the Borrower Representative. Each Loan Request shall
specify: (a) the aggregate amount to be borrowed, (b) the requested Borrowing
Date, (c) whether the borrowing is to be a LIBOR Borrowing at the Adjusted Daily
LIBOR Rate or an Adjusted Base Rate Borrowing, and (d) the required information
and calculations evidencing compliance with the limitations set forth in Section
2.01 above, and shall be accompanied by the Borrowers’ inventory worksheet and a
copy of the title to any Eligible Used Floor Plan Unit. Loan Requests may be
delivered to the Administrative Agent via facsimile or by other electronic
transmission, it being agreed that the Administrative Agent may rely on the
authority of the Person making any such request without receipt of any other
confirmation. Unless M&T Bank elects to fund a submitted Loan Request as an M&T
Advance in accordance with Section 2.02 of this Agreement, the Administrative
Agent shall promptly notify each Lender of the Administrative Agent’s receipt of
each notice and the contents thereof. Each Lender shall make the amount of its
pro rata share (calculated in accordance with its respective Floor Plan Loan
Commitment Percentage) of each requested borrowing available to the
Administrative Agent for the accounts of the Borrowers at the offices of the
Administrative Agent specified in this Agreement prior to 2:00 pm (Eastern Time)
on the Borrowing Date requested by the Borrower Representative in U.S. Dollars
and in funds immediately available to the Administrative Agent.

 

(b) With respect to financing any Borrower’s purchase of an Eligible New Floor
Plan Unit, an Eligible Rental Floor Plan Unit, or a Permitted Company Vehicle,
each of the Borrowers hereby authorizes the Administrative Agent and M&T Bank
(with respect to M&T Advances) to receive and receive and process funding
requests directly from Manufacturers, compile such requests into a spreadsheet
on the Lender’s standard form and forward same to the Borrower Representative
for approval. Upon such approval, the Borrower authorizes the Administrative
Agent (and M&T Bank with respect to M&T Advances) to pay the New Unit Invoiced
Amount on account of the relevant relevant Eligible New Floor Plan Unit,
Eligible Rental Floor Plan Unit, or Permitted Company Vehicle directly to the
applicable Manufacturer or vendor. In the case of any other borrowing of Floor
Plan Loans, including a Reflooring Loan, such borrowing will be made available
thereafter by the Administrative Agent crediting the Commercial Account with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

 

41

 

 

2.01.3 Overadvances. If any Loan Request otherwise in compliance with the
conditions set forth in this Agreement is presented as the basis for an advance
of proceeds on account of the Floor Plan Loans which advance would cause (a) the
aggregate principal amount of all Floor Plan Loans (including any M&T Advances)
then outstanding, plus (b) the aggregate principal amount of such Loan Request
together with all other pending unfunded Loan Requests as of such day to exceed
the Floor Plan Line of Credit Dollar Cap or any sublimits thereunder as
applicable to each respective Borrower as set forth in Section 2.01 hereof,
then, in such event, the Borrowers shall either immediately reduce the amount of
any pending Loan Requests (which are not invoices for Eligible New Floor Plan
Units, Eligible Rental Floor Plan Units, or Permitted Company Vehicles) or make
a payment of principal on the unpaid principal balances of the Floor Plan Loans
in an amount which would prevent the aggregate amounts described in (a) and (b)
above from exceeding the aggregate Floor Plan Line of Credit Dollar Cap or such
sublimits. If such Loan Request is pursuant to an invoice for an Eligible New
Floor Plan Unit, Eligible Rental Floor Plan Unit, or Permitted Company Vehicle,
such invoice shall be funded at such time as sufficient availability exists
under the Floor Plan Loan Commitments.

 

2.01.4 Settlement Of Floor Plan Loans Among Lenders. It is agreed that each
Lender’s funded portion of the aggregate outstanding principal balances of Floor
Plan Loans is intended by the Lenders to be equal at all times to such Lender’s
respective Floor Plan Loan Commitment Percentage of the aggregate outstanding
principal balances of the Floor Plan Loans. Notwithstanding such agreement, the
several and not joint obligation of each Lender to extend Floor Plan Loans in
accordance with the terms of this Agreement ratably in accordance with such
Lender’s Floor Plan Loan Commitment Percentage and each Lender’s right to
receive its ratable share of principal payments upon the Floor Plan Loans in
accordance with its Floor Plan Loan Commitment Percentage, the Lenders agree
that in order to facilitate the administration of this Agreement and the Credit
Documents, settlement among the Lenders may take place periodically on Floor
Plan Loan Adjustment Dates. On each Floor Plan Loan Adjustment Date payments
shall be made by or to M&T Bank on account of the M&T Advances and by or to the
other Lenders so that as of each Floor Plan Loan Adjustment Date, and after
giving effect to the transactions to take place on such Floor Plan Loan
Adjustment Date, each Lender’s funded portion of the aggregate outstanding
principal balance of the Floor Plan Loans shall equal such Lender’s Floor Plan
Loan Commitment Percentage of such aggregate balance.

 

2.01.5 Repayment Of Floor Plan Loans. The Borrowers unconditionally, jointly and
severally, promise to pay to the Administrative Agent for the accounts of the
Lenders the then aggregate unpaid principal balances of each Floor Plan Loan of
the Lenders on or before the Floor Plan Termination Date (or on any earlier date
on which the Floor Plan Loans become due and payable as required by the stated
provisions of this Agreement). The Borrowers unconditionally, jointly and
severally, promise to pay to the Administrative Agent for the ratable accounts
of the Lenders all interest which has accrued upon the unpaid principal balances
of the Floor Plan Loans from time to time outstanding from the date of Closing
until the date of payment in full of the Floor Plan Loans at the rates per annum
and on the dates set forth in Section 2.07 of this Agreement. All sums due to
the Lenders in connection with the Floor Plan Loans shall be paid in full on or
before the Floor Plan Line of Credit Termination Date.

 

42

 

 

2.01.6 Payments Due Upon Sale or Ineligibility Of Floor Plan Vehicles or Units.
Upon the sale or other disposition of any Floor Plan Vehicle or Unit by any of
the Borrowers, the Borrowers shall pay in full the Floor Plan Loans made with
respect to such sold Floor Plan Vehicle or Unit immediately upon the earliest to
occur of: (a) with respect to any Floor Plan Vehicle or Unit for which cash has
been received upon the sale or disposition thereof, within three (3) Business
Days from receipt of payment, and (b) with respect to each Sale Dated Floor Plan
Vehicle or Unit, within ten (10) days of the date such Floor Plan Vehicle or
Unit was sold or otherwise disposed of. The Borrowers shall pay in full the
Floor Plan Loans made with respect to any Floor Plan Vehicle or Unit within one
(1) Business Day after such Floor Plan Vehicle or Unit ceases to qualify as an
Eligible New Floor Plan Unit, Eligible Used Floor Plan Unit, Eligible Rental
Floor Plan Unit, or Permitted Company Vehicle, as the case may be, as initially
identified and financed under the Floor Plan Loans. Floor Plan Vehicles or Units
shall also be subject to curtailment as set forth below.

 

2.01.7 Eligible New Floor Plan Unit Curtailment. If not previously sold or
otherwise disposed of, each Eligible New Floor Plan Unit shall be paid in full
on or before Applicable Curtailment Date 730, and the Borrowers promise to pay
to the Administrative Agent for the accounts of the Lenders (a) 10% of the
original principal amount of the Floor Plan Loans made as to such Floor Plan
Unit on the Principal Payment Date in the 12th month following the Applicable
Starting Date for such Floor Plan Unit, (b) 3% of the original principal amount
of the Floor Plan Loans made as to such Floor Plan Unit on the Principal Payment
Date in each of the 13th through 23rd months following the Applicable Starting
Date, and (c) the full remaining balance of the original principal amount of the
Floor Plan Loans made as to such Floor Plan Unit on the Principal Payment Due in
the 24th month following the Applicable Starting Date.

 

2.01.8 Eligible Used Floor Plan Unit Curtailment. If not previously sold or
otherwise disposed of, each Eligible Used Floor Plan Unit shall be paid in full
on or before Applicable Curtailment Date 365, and the Borrowers promise to pay
to the Administrative Agent for the accounts of the Lenders (a) 5% of the
original principal amount of the Floor Plan Loans made as to such Floor Plan
Unit on the Principal Payment Date in the 6th month following the Applicable
Starting Date for such Floor Plan Unit, (b) 5% of the original principal amount
of the Floor Plan Loans made as to such Floor Plan Unit on the Principal Payment
Date in each of the 7th through 11th months following the Applicable Starting
Date, and (c) the full remaining balance of the original principal amount of the
Floor Plan Loans made as to such Floor Plan Unit on the Principal Payment Due in
the 12th month following the Applicable Starting Date.

 

2.01.9 Eligible Rental Floor Plan Unit and Permitted Company Vehicle
Curtailment. If not previously sold or otherwise disposed of, each Eligible
Rental Floor Plan Unit and each Permitted Company Vehicle shall be paid in full
on or before Applicable Curtailment Date 730, and the Borrowers promise to pay
to the Administrative Agent for the accounts of the Lenders (a) 2% of the
original principal amount of the Floor Plan Loans made as to such Floor Plan
Vehicle or Unit on the Principal Payment Date in each month beginning with the
Payment Due Date in the first month following the Applicable Starting Date and
continuing thereafter on each Payment Due Date through and including the 23rd
month following the Applicable Starting Date for such Floor Plan Unit, and (b)
the full remaining balance of the original principal amount of the Floor Plan
Loans made as to such Floor Plan Unit on the Principal Payment Due in the 24th
month following the Applicable Starting Date.

 

2.01.10 Out Of Balance Floor Plan Vehicles or Units. To the extent that any
Floor Plan Vehicle or Unit is Out Of Balance, the Borrowers shall immediately
pay to the Administrative Agent for the accounts of the Lenders such sums as are
necessary so that the outstanding balance of the Floor Plan Loans allocable to
each such Floor Plan Vehicle or Unit is paid in accordance with Sections 2.01.6,
2.01.7, 2.01.8, and 2.01.9.

 

43

 

 

2.01.11 Deposit And Application Of Payment. All payments required to be made by
the Borrowers as required in Sections 2.01.6, 2.01.7, 2.01.8, 2.01.9, and
2.01.10 shall be promptly delivered to the Administrative Agent in payment of
the Floor Plan Loans, and shall be applied to the then outstanding principal
balances of the Floor Plan Loans then allocated to the subject Floor Plan
Vehicles or Units.

 

2.01.12 Permitted Purposes Of Floor Plan Loans. The proceeds of the Floor Plan
Loans shall be used by the Borrowers solely to finance the purchase and holding
by the Borrowers of Floor Plan Vehicles or Units as set forth above in this
Section 2.01 and subsections thereof.

 

2.01.13 Title Documents. All original Manufacturer’s or vendor’s invoices and
title documents evidencing the ownership of each Borrower of Floor Plan Vehicles
or Units financed by the Floor Plan Loans, including, without limitation, the
applicable Manufacturer’s Certificates, shall be maintained in safekeeping by
the respective Borrowers in a manner and location acceptable to the
Administrative Agent, unless and until an Event Of Default has occurred and is
continuing. After the occurrence and during the continuance of an Event Of
Default, the Administrative Agent may request and the Borrowers shall deliver or
cause to be delivered within two (2) Business Days of such request, all such
original Manufacturer’s Certificates and Manufacturer’s and vendor’s invoices
and title documents being maintained by the Borrowers at the time of such
request and, immediately, all such original Manufacturer’s Certificates and
Manufacturer’s and vendor’s invoices and title documents that later come into
the possession of any of the Borrowers, to the Administrative Agent, and the
Administrative Agent shall retain or hold all such original Manufacturer’s
Certificates and Manufacturer’s and vendor’s invoices and title documents so
received. Thereafter, for so long as such Event Of Default shall be continuing,
all such original Manufacturer’s Certificates, Manufacturer’s and vendor’s
invoices and title documents shall remain in the Administrative Agent’s
possession until the Floor Plan Loan advances in connection therewith or such
ratable portion thereof in respect of a Floor Plan Vehicle or Unit sold by the
Borrowers have been paid in full; provided that, upon the occurrence of an Event
Of Default and during the continuance thereof, the Administrative Agent may
transfer, as applicable, Manufacturer’s Certificates and title documents
delivered to facilitate the sale of Floor Plan Vehicles or Units.

 

2.01.14 Power of Attorney. For the purpose of expediting the financing of Floor
Plan Units and Permitted Company Vehicles in accordance with the terms of this
Agreement and for other purposes relating to such financing transactions, each
Borrower irrevocably constitutes and appoints the Administrative Agent and any
of its officers, and each of them, severally, as its true and lawful
attorneys-in-fact or attorney-in-fact with full authority to act on behalf of
it, and in the name of, place, and stead of it, upon the occurrence and during
the continuance of an Event Of Default, to prepare, execute, and deliver any and
all instruments, documents, and agreements required to be executed and delivered
by such Borrowers necessary to evidence borrowings of proceeds of the Floor Plan
Loans hereunder and/or to evidence, perfect, or realize upon the Liens granted
by this Agreement and/or any of the Credit Documents. The foregoing power of
attorney shall be deemed to be coupled with an interest, and shall be
irrevocable so long as this Agreement remains in effect or any Obligations
remain outstanding. Each of said attorneys-in-fact shall have the power to act
hereunder with or without the other. The Administrative Agent may, but shall not
be obligated to, notify the Borrowers of any such instruments or documents the
Administrative Agent has executed on behalf of any of the Borrowers prior to
such execution

 

2.01.15 Floor Plan Unused Commitment Fees. For each Fiscal Quarter until the
termination of the Floor Plan Loan Commitments, the Borrowers jointly and
severally promise to pay to the Administrative Agent for the ratable accounts of
the Lenders (in proportion to such Lender’s Floor Plan Loan Commitment) a per
annum fee (the “Floor Plan Unused Commitment Fee”) equal to (a) an amount equal
to the average daily unused portion of the Floor Plan Loan Commitments
(calculated as (i) the amount of the Aggregate Floor Plan Loan Commitments less
(ii) the sum of the average daily aggregate principal amount drawn under the
Floor Plan Loans), multiplied by (b) the Applicable Margin then in effect,
calculated on the basis of the actual number of days elapsed in a year of 360
days. Loan balances outstanding as M&T Advances shall be deemed usage with
respect to the Floor Plan Commitments of M&T Bank. The Floor Plan Unused
Commitment Fee shall be payable in arrears on the first Business Day of each
succeeding Fiscal Quarter with the first of such payments to be scheduled for
payment on July 1, 2018.

 

44

 

 

2.01.16 Permanent Reduction Of Floor Plan Line of Credit Dollar Cap. The
Borrowers shall have the right at any time, upon not less than ten (10) Business
Days prior written notice to the Administrative Agent, to permanently reduce, in
whole or in part, without premium or penalty, the Floor Plan Line of Credit
Dollar Cap, provided that (a) each reduction shall be in an amount of not less
than Ten Million Dollars ($10,000,000.00), and (b) no reduction shall be
permitted if, after giving effect thereto, and to any repayments of the Floor
Plan Loans made on the effective date thereof, the sum of the aggregate
principal balances of the Floor Plan Loans then unpaid and outstanding plus the
aggregate unpaid balances of M&T Advances would exceed the Floor Plan Line of
Credit Dollar Cap then in effect.

 

2.01.17 Floor Plan Equity Offset Arrangement. (a) In connection with the Floor
Plan Line of Credit and at the Borrowers’ request, the Administrative Agent and
the Borrowers hereby enter into the equity offset account arrangement set forth
in this Section (the “Floor Plan Equity Offset Arrangement”), on the terms and
subject to the conditions set forth in this Section, as a basis for potential
reductions in interest payable on account of the Floor Plan Loans. Under the
Floor Plan Equity Offset Arrangement, the Borrowers may, at their election,
deliver cash, checks or other good funds instruments to the Administrative Agent
(“Equity Transaction”) to be held as Collateral and security for the Obligations
for the pro-rata benefit of the Lenders, and the Administrative Agent agrees to
account to the Borrowers for the total of such deliveries (such deliveries, the
“Equity Balance”). The Equity Balance shall not exceed 25% of the aggregate
balances outstanding under the Floor Plan Loans.

 

(b) Absent any Default, Event of Default, or Material Adverse Change, the
Borrowers may complete an Equity Transaction on any Business Day. Equity
Transactions received by the Administrative Agent in immediately available funds
at or prior to 3:00 p.m. shall be added to the Equity Balance on the same
Business Day. Equity Transactions received by the Administrative Agent in
immediately available funds after 3:00 p.m. will be added to the Equity Balance
on the following Business Day. In the event that the Administrative Agent is
notified of an insufficient funds transaction, the Administrative Agent shall
reverse the respective Equity Transaction.

 

(c) Each monthly billing period for which an interest payment is due under the
Floor Plan Line of Credit on account of the Floor Plan Loans, the Administrative
Agent shall afford the Borrowers the benefit of a setoff against such interest
due to the Lenders on account of the Floor Plan Loans (calculated on a pro-rata
basis). Interest upon the Equity Balance shall be accrued on a daily basis based
upon end of day cash balances and a rate equal to (x) the interest rate then
applicable to the Floor Plan Loans, minus (y) seventy-five (75) Basis Points
(“Equity Offset”). At the end of each month (or, at the election of the
Administrative Agent, on the Floor Plan Loan Adjustment Date occurring in the
fourth calendar week of any calendar month), the Equity Offset interest accrued
shall be applied to accrued and unpaid interest on account of the Floor Plan
Loans as billed by the Administrative Agent, reducing, pro-rata, the interest
receivable of each Lender. Interest accrued in the Equity Offset shall not
exceed the aggregate Loan interest receivable of the Lenders at any given time,
and Equity Offset excess balances shall automatically transfer to a secondary
non-interest bearing Equity Offset.

 

(d) The Administrative Agent on behalf of the Lenders shall have the use of any
Equity Balance in its possession and may commingle any Equity Balance with other
funds of the Administrative Agent.

 

45

 

 

(e) Each of the Borrowers hereby grants to the Administrative Agent for the
benefit of the Lenders a continuing security interest in the Equity Balance and
all accrued interest thereon and proceeds thereof, and acknowledges and agrees
that the Equity Balance shall constitute Collateral under this Agreement and the
Security Documents. The Administrative Agent shall have such rights to the
Equity Balance as may be afforded by the Security Agreement and by applicable
Law. The security interest in the Equity Balance and accrued interest and
proceeds hereby granted by each of the Borrowers is in addition to any other
rights of the M&T, as Administrative Agent and otherwise, against any or all of
the Borrowers, and shall be and remain under the exclusive possession, use, and
control, and subject to rights of setoff, of M&T in its various capacities
hereunder and under the Security Documents.

 

(f) This Floor Plan Equity Offset Arrangement may be terminated (i) by the
Administrative Agent, (A) upon ten (10) days prior written notice to the
Borrower Representative, and (B) in its sole discretion, without prior notice
upon the occurrence of any Default, Event of Default, or Material Adverse
Change, or a determination by the Administrative Agent that this Floor Plan
Equity Offset Arrangement would have an adverse effect on the Administrative
Agent or any Lender, and (ii) by the Borrowers upon ten (10) days prior written
notice from the Borrower Representative to the Administrative Agent. Upon any
termination of the Floor Plan Equity Offset Arrangement in the absence of any
Default, Event of Default, or Material Adverse Change, the amounts on deposit
therein shall be applied to the payment of accrued and unpaid interest on
account of the Floor Plan Loans, or, at the option of the Borrower
Representative remitted to the Borrowers by deposit to the Commercial Account,
and upon any termination of the Floor Plan Equity Offset Arrangement upon the
occurrence and/or during the continuance of any Default, Event of Default, or
Material Adverse Change, the amounts on deposit therein shall be applied to any
balances of principal and/or interest due on account of the Floor Plan Loans or
to any other Obligations, as the Administrative Agent shall determine, and in
accordance with Section 8.05 of this Agreement. This Floor Plan Equity Offset
Arrangement, the Equity Balances and Equity Offset, and funds therein shall not,
in any event, affect curtailments or other principal payments due on account of
the Floor Plan Loans or reduce the outstanding amount of the Floor Plan Loans
for purposes of determining availability under the Floor Plan Line of Credit.

 

(g) In order to induce the Administrative Agent to enter into the Floor Plan
Equity Offset Arrangement on the terms set forth above, each of the Borrowers
hereby represents and warrants to the Administrative Agent and the Lenders that
each of them is directly obligated for repayment of all amounts due under the
Floor Plan Credit Facility and all of the other Obligations, and has a
substantial interest in the satisfactory performance of the Floor Plan Credit
Facility, the other Loans, and the Credit Documents.

 

Section 2.02. M&T Advances.

 

2.02.1. Advances. Between Floor Plan Loan Adjustment Dates, M&T Bank may (but
shall not be obligated to) fund to the Borrowers solely out of M&T Bank’s own
funds the entire principal amount of any Loan Request (any such funding being
referred to as an “M&T Advance”). Each Lender shall purchase an irrevocable and
unconditional participation in each M&T Advance, in an amount equal to each
Lender’s respective Floor Plan Loan Commitment Percentage of the principal
amount of such M&T Advance, effective immediately upon the funding of each M&T
Advance. Each Lender shall have the unconditional and irrevocable obligation to
pay, and does hereby agree to pay, to M&T Bank, on each Floor Plan Loan
Adjustment Date, an amount equal to such Lender’s Floor Plan Loan Commitment
Percentage of each M&T Advance, and settlement shall occur between M&T Bank and
all other Lenders on each Floor Plan Loan Adjustment Date such that after each
such settlement, the Lenders shall each hold that percentage of the then
aggregate outstanding principal balances of the Floor Plan Loans equal to each
Lender’s respective Floor Plan Loan Commitment Percentage. Each Lender
acknowledges and agrees that its obligation to acquire participations in M&T
Advances and make payments to M&T Bank on account of such participations
pursuant to this Section is absolute and unconditional and shall not be affected
by any circumstance whatsoever, including the occurrence and continuance of a
Default or Event of Default (including, without limitation, the commencement of
a proceeding under the Bankruptcy Code or other Debtor Relief Laws with respect
to any of Borrowers) or the reduction or termination of the Floor Plan Loan
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. All payments of principal,
interest and any other amount with respect to each outstanding M&T Advance shall
be payable to and received by the Administrative Agent for the account of M&T
Bank. Any payments received by the Administrative Agent between Floor Plan Loan
Adjustment Dates that in accordance with the terms of this Agreement are to be
applied to the reduction of the outstanding aggregate principal balances of the
Floor Plan Loans, shall be paid over to and retained by M&T Bank for such
application to the outstanding M&T Advances and credited against the Lenders’
respective purchases of participation interests in the respective M&T Advances,
subject to the provisions of Section 2.14.

 

46

 

 

2.02.2. Automated Sweep Program. M&T Bank may elect to process M&T Advances
under any automated sweep program in effect at M&T Bank from time to time to
facilitate automatic M&T Advances to cover submitted Loan Requests.

 

2.02.3. Repayment Obligations of Borrowers. For the avoidance of doubt, the
Borrowers hereby jointly and severally and unconditionally promise to pay to the
Administrative Agent for the account of M&T Bank all amounts outstanding on
account of the M&T Advances, together with accrued interest thereon, on the
terms and subject to the conditions applicable to the Floor Plan Loans and the
Floor Plan Loan Notes. Nothing in this Section 2.02, including but not limited
to the purchase of participations in an M&T Advance pursuant to this Section
2.02, shall relieve the Borrowers of any obligation for payments under the Floor
Plan Loans and Floor Plan Loan Notes, or under the M&T Advances, or for any
default by the Borrowers in the payment thereof. The Borrowers hereby authorize
the Administrative Agent, in its discretion, to apply the Equity Offset to
payments due to M&T under the M&T Advances.

 

Section 2.03. Revolving Credit Loans. Subject to the terms and conditions of
this Agreement and the other Credit Documents, each of the Lenders severally
agrees to make revolving credit loans (the “Revolving Credit Loans”) to the
Borrowers as joint and several obligors from time to time during the Commitment
Period until the Revolving Credit Termination Date; provided, however, that (a)
the Total Revolving Credit Outstandings shall not at any time exceed the
Revolving Credit Dollar Cap, and (b) with regard to each Lender, the Revolving
Credit Exposure of such Lender shall not exceed the amount of such Lender’s
Revolving Credit Commitment. The Borrowers shall not request any advances of
proceeds of the Revolving Credit Loans which would cause the aggregate unpaid
principal balances of the Revolving Credit Loans to exceed the above-stated
limitations. In the event that the aggregate unpaid principal balances of the
Revolving Credit Loans exceed the above-stated limitations, the Borrowers shall
immediately make such payments to the Administrative Agent as will be sufficient
to reduce the aggregate unpaid principal balances of the Revolving Credit Loans
to an aggregate amount which will not be in excess of such limitations. Each
Revolving Credit Loan extended by a Lender shall be in a principal amount equal
to the Lender’s Revolving Credit Commitment Percentage of the aggregate
principal amount of the Revolving Credit Loans requested on such occasion.
Subject to the application and satisfaction of the terms and conditions of this
Agreement and of the other Credit Documents, the Borrowers may borrow, prepay,
and reborrow the Revolving Credit Loans in whole or in part until the Revolving
Credit Termination Date. Revolving Credit Loans may consist of Adjusted Base
Rate Borrowings or a LIBOR Borrowing at the Adjusted LIBOR Rate, or a
combination thereof, as the Borrowers may request in accordance with the terms
hereof.

 

47

 



 

2.03.1 Revolving Credit Loan Promissory Notes. The joint and several obligations
of the Borrowers to repay the Revolving Credit Loans to each Lender shall be
evidenced by a Revolving Credit Note. The Borrowers shall deliver a Revolving
Credit Note on the date of Closing to each of the Lenders executed by an
Authorized Officer of each Borrower, with the face amount of each of such
Revolving Credit Notes to be in the amount of the Revolving Credit Commitment of
the respective Lender.

 

2.03.2 Procedure For Revolving Credit Loan Borrowings. The Borrowers may borrow
proceeds of the Revolving Credit Loans until (but not including) the Revolving
Credit Termination Date, provided, that the Borrower Representative on behalf of
the Borrowers delivers to the Administrative Agent an irrevocable, written,
fully completed Loan Request executed by an Authorized Officer of the Borrower
Representative (which Loan Request must be received by the Administrative Agent
prior to 11:00 a.m. Eastern Time) (a) three (3) Business Days prior to the
requested Borrowing Date, if all or any part of the requested advances of
proceeds of the Revolving Credit Loans are to be initially LIBOR Borrowings at
the Adjusted LIBOR Rate, or (b) one (1) Business Day prior to the requested
Borrowing Date if all of the requested advances of proceeds of the Revolving
Credit Loans are to be initially Adjusted Base Rate Borrowings. Each Loan
Request shall specify: (i) the aggregate amount to be borrowed, (ii) the
requested Borrowing Date, and (iii) whether the borrowing is to be a LIBOR
Borrowing, an Adjusted Base Rate Borrowing, or a combination thereof. The Loan
Requests may be delivered to the Administrative Agent via facsimile or by other
electronic transmission it being agreed that the Administrative Agent may rely
on the authority of the Person making any such request without receipt of any
other confirmation. The Administrative Agent shall promptly notify each Lender
of the Administrative Agent’s receipt of each notice and the contents thereof.
Each Lender shall make the amount of its pro rata share (calculated in
accordance with its respective Revolving Credit Commitment Percentage) of each
requested borrowing available to the Administrative Agent for the accounts of
the Borrowers at the offices of the Administrative Agent specified in this
Agreement prior to 1:00 pm (Eastern Time) on the Borrowing Date requested by the
Borrowers in U.S. Dollars and in funds immediately available to the
Administrative Agent. Such borrowing will be made available thereafter by the
Administrative Agent crediting the Commercial Account with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.

 

2.03.3 Repayment Of Revolving Credit Loans. The Borrowers unconditionally,
jointly and severally, promise to pay to the Administrative Agent for the
accounts of the Lenders the then unpaid principal amount of each Revolving
Credit Loan of the Lenders on or before the Revolving Credit Termination Date
(or on any earlier date on which the Revolving Credit Loans become due and
payable as required by the stated provisions of this Agreement). The Borrowers
unconditionally, jointly and severally, promise to pay to the Administrative
Agent for the ratable accounts of the Lenders all interest which has accrued
upon the unpaid principal amounts of the Revolving Credit Loans from time to
time outstanding from the date of Closing until the date of payment in full of
the Revolving Credit Loans at the rates per annum and on the dates set forth in
Section 2.07 of this Agreement. All sums due to the Lenders in connection with
the Revolving Credit Loans shall be paid in full on or before the Revolving
Credit Termination Date.

 

2.03.4 Permitted Purposes Of Revolving Credit Loans. The proceeds of the
Revolving Credit Loans shall be used by the Borrowers solely for the general
working capital needs and for the general corporate purposes of the Borrowers
and their Subsidiaries.

 

48

 

 

2.03.5 Revolving Credit Unused Commitment Fees. For each Fiscal Quarter until
the termination of the Revolving Credit Commitments, the Borrowers jointly and
severally promise to pay to the Administrative Agent for the ratable accounts of
the Lenders a per annum fee (the “Revolving Credit Unused Commitment Fee”)
(calculated on the basis of the actual number of days elapsed in a year of 360
days) equal to (a) the Applicable Margin then in effect times (b) the average
daily unused portion of the Revolving Credit Commitments. In calculating the
Revolving Credit Unused Commitment Fees, (x) the aggregate Stated Amount of L/C
Obligations (but excluding any L/C Obligations on account of the Existing
Letters of Credit) shall be deemed usage of Revolving Credit Commitments, but
(y) Swingline Loans shall not be deemed usage of Revolving Credit Commitments
other than with respect to Revolving Credit Unused Commitment Fees owing to the
Lender which is the Swingline Lender. The Revolving Credit Unused Commitment Fee
shall be payable in arrears on the first Business Day of each succeeding Fiscal
Quarter with the first of such payments to be scheduled for payment on July 1,
2018.

 

2.03.6 Permanent Reduction Of Revolving Credit Dollar Cap. The Borrowers shall
have the right at any time, upon not less than ten (10) Business Days prior
written notice to the Administrative Agent, to permanently reduce, in whole or
in part, without premium or penalty, the Revolving Credit Dollar Cap, provided
that (a) each reduction shall be in an amount of not less than Two Hundred Fifty
Thousand Dollars ($250,000.00) or, if greater, a multiple of Fifty Thousand
Dollars ($50,000.00), and (b) no reduction shall be permitted if, after giving
effect thereto, and to any repayments of the Revolving Credit Loans made on the
effective date thereof, the sum of the aggregate principal balances of the
Revolving Credit Loans then unpaid and outstanding plus the aggregate unpaid
balances of Swingline Loans plus the aggregate amount of L/C Obligations
outstanding would exceed the Revolving Credit Dollar Cap then in effect.

 

Section 2.04. Swingline Loan Subfacility. During the Commitment Period, subject
to the terms and conditions set forth herein, the Swingline Lender agrees to
make certain revolving credit loans (each, a “Swingline Loan” and collectively,
the “Swingline Loans”) to the Borrowers in Dollars from time to time on any
Business Day provided that, (a) the aggregate amount of Swingline Loans
outstanding at any time shall not exceed the Swingline Committed Amount, and (b)
the Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Dollar Cap. Swingline Loans may be repaid and reborrowed in accordance with the
provisions of this Agreement. Notwithstanding the foregoing, the Swingline
Lender shall not be required to make a Swingline Loan if any Credit Party shall
have notified the Swingline Lender and the Borrowers in writing at least one (1)
Business Day prior to the Borrowing Date with respect to such Swingline Loan,
that the conditions set forth in Section 4.02 have not been satisfied and such
conditions remain unsatisfied as of the requested time of the making such
Swingline Loan. Each Swingline Loan shall be due and payable in full on the
earlier of (a) the Swingline Termination Date, or (b) such earlier maturity date
as may be agreed to by the Swingline Lender and the Borrowers. Swingline Loans
may only be Adjusted Base Rate Borrowings and may not be LIBOR Borrowings.

 

2.04.1. Advances. The Borrowers shall request each Swingline Loan by a
notification from an Authorized Officer of the Borrower Representative to the
Administrative Agent and to the Swingline Lender by telephone (confirmed
electronically) or electronically not later than 11:00 a.m. Eastern Time on the
proposed Borrowing Date. Each such notice shall be irrevocable and shall specify
(a) the aggregate principal amount to be borrowed, (b) the requested Borrowing
Date, and (c) the requested maturity date of the requested Swingline Loan. The
Swingline Lender will make the requested amount available promptly on the
Borrowing Date, to the Administrative Agent (for the accounts of the Borrowers)
who, thereupon, will promptly make such amount available to the Borrowers on
such Borrowing Date in like funds as provided therein. Each Swingline Loan shall
be in an amount not less than the applicable Minimum Borrowing Amount.

 

49

 

 

2.04.2. Repayment of Swingline Loans Upon Swingline Conversion Event. The
Swingline Lender may, at any time, upon the occurrence and during the
continuance of a Swingline Conversion Event, by written notice to the Borrowers
and the Lenders, demand repayment of all outstanding Swingline Loans with the
proceeds of Revolving Credit Loans, in which case the Borrowers shall be deemed
to have requested a Revolving Credit Loan borrowing in the amount of the unpaid
balances of the Swingline Loans comprised solely of Revolving Credit Loans
bearing interest at the Adjusted Base Rate (or at the Default Rate if there is a
continuing Event of Default). Each Lender irrevocably agrees to extend its pro
rata share of the requested Revolving Credit Loans notwithstanding (a) that the
amount of the borrowing may not satisfy the Minimum Borrowing Amount for
Revolving Credit Loans, (b) that a Default or Event of Default may exist, (c)
the failure of any request or deemed request for the Revolving Credit Loans to
be timely made, (d) that the date of such borrowing is not a date on which
Revolving Credit Loans are otherwise permitted to be made, or (e) any reduction
or termination of the Revolving Credit Commitments.

 

2.04.3. Participations. In the event that outstanding Swingline Loans cannot be
repaid upon the occurrence of a Swingline Conversion Event with the proceeds of
Revolving Credit Loans pursuant to Section 2.04.2 for any reason (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code or other Debtor Relief Laws with respect to the Borrowers), the
Swingline Lender may by written notice given to the Administrative Agent and the
other Lenders not later than 10:00 a.m. on any Business Day require the Lenders
to acquire participations on such Business Day in all or a portion of the
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which the applicable Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each applicable Lender, specifying in such notice such Lender’s pro rata
percentage of the unused Revolving Credit Commitments of such Swingline Loan or
Swingline Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Revolving Credit Commitment
Percentage of such Swingline Loan or Swingline Loans. Each applicable Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this Section is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or Event of Default or the reduction or termination of
the Revolving Credit Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each
applicable Lender shall comply with its obligations under this Section by wire
transfer of immediately available funds to the Administrative Agent, and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Borrowers of any participations in any Swingline Loan acquired pursuant to this
Section, and thereafter payments in respect of such Swingline Loan or Swingline
Loans shall be made to the Administrative Agent and not to the Swingline Lender.
All interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as to which the participations have been
purchased. Any amounts received by the Swingline Lender from the Borrowers (or
from any other Person on behalf of the Borrowers) in respect of a Swingline Loan
after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the applicable Lenders that shall have made their
payments pursuant to this Section and to the Swingline Lender, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this Section shall not relieve the Borrowers of any default by the
Borrowers in the payment thereof.

 

50

 

 

Section 2.05. Letter of Credit Subfacility. Subject to the terms and conditions
set forth in this Agreement, an Authorized Officer of the Borrower
Representative may request on behalf of the Borrowers the issuance of, and the
Issuing Bank in reliance upon the agreements of the Lenders set forth in Section
2.05.3 agrees to issue, Letters of Credit for the accounts of the Borrowers or
any of its Subsidiaries, in a form acceptable to the Issuing Bank, at any time
and from time to time on any Business Day from the Closing Date through, but not
including the L/C Expiration Date, provided, however, that (a) no Default or
Event of Default has occurred and is then continuing, (b) the aggregate amount
of L/C Obligations (after giving effect to any requested issuance) shall not at
any time exceed the Letter of Credit Sublimit, (c) the Total Revolving Credit
Outstandings (after giving effect to any requested issuance) shall not exceed
the Revolving Credit Dollar Cap, (d) all Letters of Credit shall be denominated
in Dollars, and not in any other currency, (e) Letters of Credit shall be issued
for lawful corporate purposes and shall be issued as standby letters of credit,
(f) the issuance of any Letter of Credit shall not violate any policies of the
Issuing Bank, and (g) no Letter of Credit shall contain any provision for
automatic reinstatement of the stated amount after any drawing thereunder. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of Letter of Credit
Application or other L/C Document submitted by the Borrowers to, or entered into
by the Borrowers with, the Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.

 

2.05.1. Request for Issuance; Amendment; Renewal; Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), an Authorized Officer of the
Borrower Representative on behalf of the applicable Borrower or Borrowers shall
deliver to the Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a written
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended together with a Letter of Credit
Application, and specifying the proposed date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with Section 2.05.2), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. Such written notice may be transmitted electronically or by
facsimile, if arrangements for doing so have been approved by the Issuing Bank.
Upon receipt of the Letter of Credit Application executed by an Authorized
Officer of the Borrower Representative, the Issuing Bank shall process such
Letter of Credit Application and issue the Letter of Credit requested thereby,
provided all fees and expenses in connection with such Letter of Credit have
been paid and all other conditions precedent to the issuance of Letters of
Credit have been satisfied and, provided further, the Issuing Bank shall not be
required to issue any Letter of Credit earlier than three (3) Business Days
after receipt by the Issuing Bank of the Letter of Credit Application and of all
of the certificates, documents and other papers and information required by the
Issuing Bank which relate thereto. The Issuing Bank shall promptly furnish a
copy of each Letter of Credit to the Administrative Agent and to the Borrower
Representative. A Letter of Credit shall be issued, amended, renewed or extended
only if (and, upon issuance, amendment, renewal or extension of each Letter of
Credit, the Borrowers shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, the provisos
set forth in Section 2.05(a) through (g) are satisfied. The Issuing Bank shall
not be obligated to amend any Letter of Credit if the Issuing Bank would not be
required at such time to issue such Letter of Credit in its amended form under
the terms of this Agreement.

 

2.05.2. Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (a) the date that is 365 days after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, 365 days after such renewal or extension) and (b) the L/C
Expiration Date, provided that any Letter of Credit may provide for the
automatic renewal thereof for additional 365-day periods (which shall in no
event extend beyond the L/C Expiration Date).

 

51

 

 

2.05.3. Agreement of Lenders To Purchase Proportionate Share of Letters of
Credit. In order to induce the Issuing Bank to issue Letters of Credit for the
accounts of the Borrowers in accordance with the terms of this Agreement, each
Lender unconditionally and irrevocably agrees to accept and purchase and hereby
accepts and purchases from the Issuing Bank, on the terms and conditions
hereinafter stated, for such Lender’s own account and risk an undivided interest
equal to such Lender’s Revolving Credit Commitment Percentage in the Issuing
Bank’s obligations and rights under each Letter of Credit issued hereunder and
the amount of each L/C Disbursement of the Issuing Bank. Each Lender
unconditionally and irrevocably covenants to the Issuing Bank that, if an L/C
Disbursement is made by the Issuing Bank with respect to any Letter of Credit
for which the Issuing Bank is not immediately reimbursed in full by the
Borrowers, such Lender shall pay to the Administrative Agent, for the account of
the Issuing Bank, upon the demand by the Administrative Agent, an amount equal
to such Lender’s Revolving Credit Commitment Percentage of the unreimbursed
amount of such L/C Disbursement not later than 1:00 p.m. Eastern Time on the
Business Day specified by the Administrative Agent in its demand for payment.
Any payment made by a Lender pursuant to this Section 2.05.3 to reimburse the
Issuing Bank for any L/C Disbursement shall not constitute a Loan and shall not
relieve the Borrowers of their joint and several obligations to reimburse such
L/C Disbursement.

 

2.05.4. Reimbursement Obligations of the Borrowers. The Borrowers jointly and
severally, unconditionally and irrevocably promise to reimburse the Issuing Bank
on each date on which either the Issuing Bank or the Administrative Agent
notifies the Borrowers of an L/C Disbursement for the amount of the L/C
Disbursement, including but not limited to the amount of any draft so paid and
any taxes, charges, or other costs or expenses incurred by the Issuing Bank in
connection with such payment. Each drawing under any Letter of Credit shall be
deemed to automatically constitute a request by the Borrowers to the
Administrative Agent for an Adjusted Base Rate Borrowing of proceeds of the
Revolving Credit Loans in the amount of such drawing to be made on the date on
which either the Issuing Bank or the Administrative Agent notifies the Borrowers
of the drawing, and the proceeds of such Adjusted Base Rate Borrowing shall be
advanced directly by the Administrative Agent to the Issuing Bank for
application to the Borrowers’ reimbursement obligations set forth in this
Section.

 

2.05.5. Borrowers’ Reimbursement Obligations Are Absolute. The Borrowers’ joint
and several reimbursement obligations hereunder shall be absolute and
unconditional under all circumstances and irrespective of any set-off,
counterclaim or defense to payment which the Borrowers may have or have had
against the Administrative Agent, the Issuing Bank, any of the Lenders, any
beneficiary of a Letter of Credit or any other Person. The Borrowers agree and
acknowledge that none of the Administrative Agent, the Issuing Bank, or the
Lenders shall be responsible for, nor shall the Borrowers’ duties and
obligations hereunder under the Credit Documents be affected by, among other
things (a) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any documents or of any endorsements thereon presented in connection
with any draft upon a Letter of Credit, even though such documents shall in fact
prove to be invalid, fraudulent or forged, (b) any dispute between or among any
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred, or (c) any claims whatsoever of the
Borrowers against any beneficiary of such Letter of Credit or any such
transferee. None of the Administrative Agent, the Issuing Bank, or any of the
Lenders shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with the issuance, administration, or payment of any
drafts presented against any Letter of Credit. The Borrowers agree and
acknowledge that any action taken or omitted by the Administrative Agent, the
Issuing Bank, or the Lenders under or in connection with any Letter of Credit or
the related drafts or documents shall be binding on the Borrowers and shall not
result in any liability of any of the Administrative Agent, the Issuing Bank, or
the Lenders to the Borrowers, absent gross negligence or willful misconduct. In
furtherance and not in limitation of the foregoing, the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the Issuing Bank shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

52

 

 

2.05.6. Applicability of ISP98. Unless otherwise expressly agreed by the Issuing
Bank and the Borrowers, when a Letter of Credit is issued the rules of the ISP
shall apply to each standby Letter of Credit.

 

2.05.7. Interim Interest. If the Issuing Bank shall make any L/C Disbursement,
then, unless the Borrowers shall reimburse such L/C Disbursement in full on the
date such L/C Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such L/C Disbursement is made
to but excluding the date that the Borrowers reimburse such L/C Disbursement at
the Adjusted Base Rate then applicable to Revolving Credit Loans; provided that
the Default Rate shall apply during any continuing Event of Default. Interest
accrued pursuant to this Section shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to Section 2.05.3 to purchase a participation from the Issuing Bank
shall be for the account of such purchasing Lender to the extent of such
payment.

 

2.05.8. Cash Collateralization. Upon the request of the Administrative Agent (a)
if the Issuing Bank has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing (unless such
L/C Borrowing has been reimbursed by the proceeds of a Revolving Credit Loan in
accordance with Section 2.05.4), or (b) if, as of the L/C Expiration Date, any
Letter of Credit for any reason remains outstanding and partially or wholly
undrawn, or (c) a continuing Event of Default exists and the Loans have been
accelerated and have become due and payable in accordance with Section 8.01 of
this Agreement, the Borrowers shall immediately Cash Collateralize all then
outstanding L/C Obligations (in an amount determined as of the date of such L/C
Borrowing or the L/C Expiration Date or the date of acceleration of the Loans,
as the case may be), but an amount not less than 110% of the outstanding L/C
Obligations, unless otherwise agreed by the Issuing Bank and the Required
Lenders.

 

2.05.9. Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent, for the ratable accounts of the Lenders, letter of credit fees (the
“Letter of Credit Fees”) on the aggregate daily Stated Amount of each
outstanding Letters of Credit at the rate equal to the Applicable Margin then in
effect, provided, that upon the implementation of the Default Rate and for so
long as the same shall continue, the Letter of Credit Fees shall be increased to
the Default Rate. Letter of Credit Fees shall be payable (a) quarterly in
arrears on the last Business Day of each Fiscal Quarter occurring during the
term of this Agreement, and (b) on the Revolving Credit Termination Date or any
other date on which the Revolving Credit Commitments are terminated. The
Borrowers shall pay to the Administrative Agent, for the sole account of the
Issuing Bank, those fees specified in the Fee Letter, plus such fronting fees
and customary issuance, presentation, amendment and processing fees and all
standard costs or charges of the Issuing Bank relating to letters of credit, as
are from time to time in effect. Such fees and costs and charges shall be due
and payable on demand and shall be nonrefundable.

 

2.05.10. Letters of Credit Issued for Other Loan Parties or Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of another Loan Party or a
Subsidiary of a Borrower or of another Loan Party, each Borrower shall be
jointly and severally obligated with all other Borrowers to reimburse the
Issuing Bank hereunder for any and all drawings under such Letter of Credit.
Each Borrower hereby acknowledges that the issuance of Letters of Credit for the
accounts of other Loan Parties and Subsidiaries of such Borrower and any other
Loan Party inures to the benefit of such Borrower, and that its business derives
substantial benefits from the businesses of such other Loan Parties and
Subsidiaries.

 

53

 

 

Section 2.06. Term Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to extend a term loan (each such term loan, a “Term
Loan”) in a single advance to the Borrowers as joint and several obligors in the
initially stated principal amount of each Lender’s respective Term Loan
Commitment. The Term Loans of all Lenders on the Closing Date shall be in the
aggregate principal amount of Twenty Million Dollars ($20,000,000.00). Term
Loans may be either Adjusted Base Rate Borrowings, or LIBOR Borrowings at the
Adjusted LIBOR Rate, or a combination thereof.

 

2.06.1. Term Loan Notes. The joint and several obligations of the Borrowers to
repay the Term Loans to each of the Lenders shall be evidenced by a Term Loan
Note to be issued to each Lender in the stated principal amount of each Lender’s
respective Term Loan Commitment.

 

2.06.2. Payment. The aggregate unpaid principal balances of the Term Loans shall
be paid to the Administrative Agent for the ratable accounts of the Lenders in
consecutive monthly installments in the principal amount of Two Hundred
Forty-One Thousand Six Hundred Sixty-Six Dollars and Sixty-Seven Cents
($241,666.67) payable on the Principal Payment Dates of each consecutive month
beginning on April 15, 2018 and continuing until the Term Loan Maturity Date.
All remaining unpaid balances of the Term Loans, including all unpaid principal,
unpaid and accrued interest and fees, shall be paid in full on the Term Loan
Maturity Date.

 

The Borrowers, jointly and severally, unconditionally promise to pay interest to
the Administrative Agent for the accounts of the Lenders on the unpaid principal
balances of the Term Loans from time to time outstanding from the date of
Closing until the date of the payment in full of the Term Loans at the rates per
annum, and on the dates set forth in Section 2.07 of this Agreement.

 

2.06.3. Mandatory Prepayments. The Borrowers, jointly and severally, promise to
pay, or cause to be paid, to the Administrative Agent for the accounts of the
Lenders the following payments (collectively, “Mandatory Prepayments”):

 

a. 100% of Net Available Proceeds of a Disposition of assets (other than sales
of Inventory which shall be applied to payment of the Floor Plan Line of Credit
pursuant to Section 2.01 hereof) in excess of Two Hundred Thousand Dollars
($200,000.00) per Fiscal Year arising on account of any Disposition or Series of
Disposition by the Loan Parties, unless, in the absence of any continuing
Default or Event of Default, the proceeds are utilized by the Loan Parties for
acquisition of similar or replacement property and equipment within 270 days
from the date of receipt, and pending such reinvestment held on the balance
sheet of the relevant Loan Party, and provided same shall not be invested in any
business outside of the ordinary course of business of the Borrowers as
presently conducted, or distributed, directly or indirectly, to any holders
(other than the Borrowers) of Equity Interests in any Loan Party, or otherwise
disbursed as a Restricted Payment;

 

b. Insurance proceeds and condemnation recoveries in excess of One Million
Dollars ($1,000,000.00) per Fiscal Year;

 

c. 100% of Net Available Proceeds with respect to issuances of Indebtedness
(excluding Indebtedness permitted to be issued pursuant to Section 6.03 hereof);



 

d. 100% of Net Available Proceeds with respect to any issuance or sale of equity
of any of the Loan Parties, other than cash proceeds of an issuance or sale of
equity for an identified acquisition that is a Permitted Acquisition; and

 

54

 

 

e. 100% of Net Extraordinary Receipt Proceeds received by any of the Loan
Parties or any of their Subsidiaries, directly or indirectly.

 



Mandatory Prepayments shall be due and payable within one (1) Business Day of
the receipt thereof by any Loan Party or any Subsidiary of any Loan Party. The
provisions of this Section 2.06.3 shall not be deemed a waiver of or constitute
the implied consent of the Credit Parties to any transactions which are either
prohibited by the terms of the Credit Documents or which by the terms of any of
the Credit Documents require the prior consent of any or all of the Credit
Parties. All Mandatory Prepayments shall be applied first, to outstanding
amounts under the Term Loans to reduce the applicable remaining amortization
payments in inverse order of maturity until such outstandings have been reduced
to zero; second, to outstanding Revolving Credit Loans without a concurrent
reduction in Revolving Credit Commitments, and third, to cash collateralize
outstanding Letters of Credit.

 

For the avoidance of doubt, neither the creation and disbursement of the escrow
accounts created at or around the time of closing and held and disbursed
pursuant to Section 1.10 of the Merger Agreement for the administrative expense
account created at or around the time of closing and held and disbursed pursuant
to Section 1.15 of the Merger Agreement, nor any cash disbursed to the Borrowers
at or around the time of closing pursuant to the transactions consummated
pursuant to the Merger Agreement, shall be the subject of a Mandatory
Prepayment.



 

2.06.4. Voluntary Prepayments. The Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay the
Term Loan in whole or in part without premium or penalty; provided that (a) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) three (3) Business Days prior to any date of prepayment of LIBOR Borrowings,
and (ii) on the date of prepayment of Adjusted Base Rate Borrowings; and (b) any
voluntary prepayment of the Term Loan shall be in a principal amount of not less
than One Million Dollars ($1,000,000). Each such notice shall specify the date
and amount of such prepayment and, if LIBOR Borrowings at the Adjusted LIBOR
Rate are to be prepaid, the Interest Period(s) of such LIBOR Borrowings. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Term Loan Commitment Percentage of such
prepayment. If such notice is given by the Borrowers, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a LIBOR Borrowing at
the Adjusted LIBOR Rate shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 2.07.3. Each such prepayment shall be applied to the Term Loan in
accordance with the Term Loan Commitment Percentages of the Lenders.

 

2.06.5. Permitted Purposes Of Term Loan. The proceeds of the Term Loans shall be
used by the Borrowers solely to refinance existing indebtedness currently held
by Bank of America N.A., provide new funds to assist Pubco Guarantor with the
purchase of Parent Guarantor from Wayzata Investment Partners, and to provide
cash to the balance sheet for general corporate purposes.

 

Section 2.07. Interest Terms Applicable To The Loans. Interest shall accrue upon
the unpaid principal balances of the Loans until the Loans have been repaid in
full at the rate or rates described below in this Section 2.07. The Borrowers
promise to pay to the Administrative Agent for the ratable benefit of the
Lenders all accrued interest in arrears on the applicable Interest Payment
Dates.

 

2.07.1. Adjusted Base Rate. Absent a timely election by the Borrower
Representative of a LIBOR Borrowing in accordance with Section 2.07.2 of this
Agreement, the unpaid balances of the Loans, including any balances of any
Adjusted LIBOR Rate Borrowings for which the applicable Interest Period has
expired without an effective continuation, shall be deemed automatically to bear
interest at the Adjusted Base Rate. Changes in the Adjusted Base Rate shall be
made when and as changes in the Base Rate occur. Each election by the Borrower
Representative of an Adjusted Base Rate Borrowing shall be in the Minimum
Borrowing Amount, or any multiple thereof. Payments on account of Adjusted Base
Rate Borrowings shall be due and payable in arrears monthly on the Interest
Payment Date in each consecutive month.

 

55

 

 

2.07.2. LIBOR Borrowing Option. Subject to the terms of this Section, interest
may accrue at the election of the Borrower Representative (a) with respect to
Term Loans, at the Adjusted LIBOR Rate for Interest Periods and on portions of
the unpaid principal balances of the Term Loans, as selected by the Borrower
Representative, (b) with respect to Revolving Credit Loans, at the Adjusted
LIBOR Rate for Interest Periods and on portions of the unpaid principal balances
of the Revolving Credit Loans, as selected by the Borrower Representative; and
(c) with respect to Floor Plan Loans, at the Adjusted Daily LIBOR Rate on the
principal balances outstanding of the Floor Plan Loans. With respect to the
Revolving Credit Loans, the Borrower shall have the option to elect a series of
consecutive Interest Periods applicable to portions of the unpaid principal
balances of Revolving Credit Loans to be designated at the time of an initial
election for LIBOR Borrowings; provided that LIBOR shall be redetermined on the
terms set forth in this Agreement for each Interest Period and interest payments
shall be made at the end of each Interest Period. For the avoidance of doubt,
the LIBOR Borrowing option shall not be available for Swingline Loans.

 

(a) Election of Adjusted LIBOR Rate Borrowing. Any election for an Adjusted
LIBOR Rate Borrowing shall be subject to the following additional terms and
conditions:

 

i. Notice Of Election. With respect to the Term Loans, an Authorized Officer of
the Borrower Representative shall deliver by 11:00 a.m. Eastern Time on that
Business Day which occurs three (3) Business Days prior to the Business Day on
which the Borrowers desire that an Interest Period commence, a written fully
completed and executed Notice of Election in the form attached hereto as Exhibit
IA (which Notice of Election may be transmitted electronically or by facsimile)
specifying: (A) the commencement date of and length of the relevant Interest
Period, (B) the Dollar amount of that portion of the total aggregate principal
amount of the Term Loans identified by the Borrower Representative, which are to
bear interest at the Adjusted LIBOR Rate, which amount (1) shall not be less
than the Minimum Borrowing Amount, and (2) in a principal amount greater than
that sum obtained by deducting the aggregate amount of principal payments upon
the Term Loans which are scheduled for payment on Principal Payment Dates
occurring prior to the end of the subject Interest Period from the aggregate
unpaid principal balances of the Term Loans. With respect to the Revolving
Credit Loans, an Authorized Officer of the Borrower Representative shall deliver
by 11:00 a.m. Eastern Time on that Business Day which occurs three (3) Business
Days prior to the Business Day on which the Borrowers desire that an Interest
Period commence, a written fully completed and executed Notice of Election in
the form attached hereto as Exhibit IB (which Notice of Election may be
transmitted electronically or by facsimile) specifying: (A) the commencement
date of the relevant Interest Period, (B) the number of consecutive Interest
Periods, (B) the Dollar amount of that portion of the total aggregate principal
amount of the Revolving Credit Loans identified by the Borrower Representative,
which are to bear interest at the Adjusted LIBOR Rate, which amount shall not be
less than the Minimum Borrowing Amount.

 

ii. Effect Of Election. Subject to clause “B” below and to the operation and
effect of Sections 2.07.4 and 2.07.5, interest shall accrue from and including
the first day of each Interest Period selected by the Borrower Representative to
(but not including) the last day of such Interest Period at the Adjusted LIBOR
Rate determined as applicable to such Interest Period upon the amount of the
unpaid principal balances of the Term Loans or Revolving Credit Loans, as the
case may be, identified by the Borrower Representative in the Borrower
Representative’s written election. Adjusted LIBOR Rate Borrowings shall be due
and payable in arrears on each applicable Interest Payment Date.

 

56

 

 

A. Interest Periods. There shall be no more than ten (10) Interest Periods
outstanding at any one time. No Interest Period may expire after the Maturity
Date.

 

B. Availability. If prior to the commencement of any Interest Period for a LIBOR
Borrowing: (1) the Administrative Agent is advised that the Required Lenders
have determined that a Change In Law or a change in market conditions has made
it impractical for the Lenders to offer pricing based on the Adjusted LIBOR
Rate; or (2) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBOR Rate for such Interest Period; or (3) the
Administrative Agent is advised by the Required Lenders that the LIBOR Rate
applicable to such Interest Period will not adequately and fairly reflect the
cost to the Lenders of making or maintaining the proposed LIBOR Borrowing for
such Interest Period; then the Administrative Agent shall give notice thereof to
the Borrower Representative and the Lenders as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (x) any request to convert any borrowing to, or continue any
borrowing as, a LIBOR Borrowing shall be ineffective and (y) any requested LIBOR
Borrowing shall bear interest at the Adjusted Base Rate.

 

(b) Election of Adjusted Daily LIBOR Borrowing. Any election for an Adjusted
Daily LIBOR Borrowing shall be subject to the following additional terms and
conditions:

 

i. Notice Of Election. An Authorized Officer of the Borrower Representative
shall deliver by 11:00 a.m. Eastern Time on that Business Day which occurs three
(3) Business Days prior to the Business Day on which the Borrowers desire the
principal balances outstanding under the Floor Plan Loans begin to accrue
interest at the Adjusted Daily LIBOR Rate, a written fully completed and
executed Notice of Election in the form attached hereto as Exhibit IC (which
Notice of Election may be transmitted electronically or by facsimile) specifying
the commencement date of the election of LIBOR. Such election shall continue in
effect until a subsequent election to change the applicable rate has been made
by the Borrower Representative, and each election to change the applicable rate
of interest shall be made not later than three (3) Business Days prior to
Business Day the Borrowers desire the election to take effect. With respect to
the Floor Plan Loans, there shall only be one (1) applicable interest rate in
effect for all of the Floor Plan Loans at any time and each interest rate
election shall apply to the entire aggregate unpaid principal balances of the
Floor Plan Loans. Payments on account of interest applicable to Floor Plan Loans
shall be applied by the Administrative Agent to outstanding balances of such
Loans accruing or having accrued interest at the Adjusted Daily LIBOR Rate and
balances of such Loans accruing or having accrued interest at the Adjusted Base
Rate, in such order or proportion as the Administrative Agent, in its sole
discretion, shall determine.

 

ii. Effect Of Election. Subject to clause “B” below and to the operation and
effect of Sections 2.07.4 and 2.07.5 hereof, upon such election:

 

A. Floor Plan Loans. All principal balances advanced and outstanding under the
Floor Plan Loans shall thereafter bear interest at the Adjusted Daily LIBOR Rate
until the Borrower Representative provides to the Administrative Agent a Notice
of Election three (3) Business Days prior to the Business Day on which the
Borrowers desire that the principal balances outstanding under the Floor Plan
Loans accrue interest at the Adjusted Base Rate. A single of interest, whether
the Adjusted Daily LIBOR Rate or the Adjusted Base Rate, shall be applicable at
any given time to the Floor Plan Loans. Adjusted Daily LIBOR Borrowings on
account of Floor Plan Loans shall be due and payable monthly in arrears on the
Interest Payment Date in each consecutive month.

 

57

 

 

B. Availability. If at any time: (1) the Administrative Agent is advised that
the Required Lenders have determined that a Change In Law or a change in market
conditions has made it impractical for the Lenders to offer pricing based on the
Adjusted Daily LIBOR Rate; or (2) the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining LIBOR at such time; or (3) the
Administrative Agent is advised by the Required Lenders that the Adjusted Daily
LIBOR Rate applicable to the Floor Plan Loans will not adequately and fairly
reflect the cost to the Lenders of making or maintaining the LIBOR Borrowings
under the Floor Plan Loans at the Adjusted Daily LIBOR Rate; then the
Administrative Agent shall give notice thereof to the Borrower Representative
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower Representative and the Lenders that
the circumstances giving rise to such notice no longer exist, (x) any request to
convert any borrowing to, or continue any borrowing as, a LIBOR Borrowing shall
be ineffective and (y) any requested Adjusted Daily LIBOR Borrowing with respect
to the Floor Plan Loans shall bear interest at the Adjusted Base Rate.

 

2.07.3. Breakage Costs. The Borrowers jointly and severally promise to
compensate the Lenders from time to time, upon demand from any Lender through
the Administrative Agent, for all losses, expenses, lost earnings, costs and
liabilities (including all interest paid to lenders of funds borrowed by the
Lenders to carry LIBOR Borrowings) which any of the Lenders sustains if: (1) any
repayment or prepayment of any LIBOR Borrowings (including any payment resulting
from the acceleration of the Loans in accordance with the terms of this
Agreement or from an assignment required by Section 2.11 of this Agreement) or
any conversion of LIBOR Borrowings for any reason occurs on a date which is not
a Business Day and, with respect to any LIBOR Borrowing on account of a
Revolving Credit Loan or Term Loan, is not the last day of an Interest Period;
or (2) any failure by the Borrowers to borrow a LIBOR Borrowing or convert an
Adjusted Base Rate Borrowing to a LIBOR Borrowing on the date for such borrowing
or conversion specified in the relevant notice of election given by the Borrower
Representative to the Administrative Agent in accordance with the terms of this
Agreement.



 

2.07.4. Illegality.If the Administrative Agent or the Required Lenders shall
determine that the introduction of any law (statutory or common), treaty, rule,
regulation, guideline or determination of an arbitrator or of a governmental
authority or in the interpretation or administration thereof, has made it
unlawful, or that any central bank or other governmental authority has asserted
that it is unlawful for any of the Lenders to make Loans at the LIBOR Rate
and/or the Daily LIBOR Rate, then, on notice thereof by the Administrative Agent
to the Borrower Representative, the Administrative Agent may suspend the making
of Loans at the LIBOR Rate and the Daily LIBOR Rate until the Administrative
Agent shall have notified the Borrower Representative that the circumstances
giving rise to such determination shall no longer exist. If the Administrative
Agent or the Required Lenders shall determine that it is unlawful to maintain
any Loans at the LIBOR Rate and/or the Daily LIBOR Rate, the Borrower shall
immediately convert all outstanding Adjusted LIBOR Rate Borrowings and/or
Adjusted Daily LIBOR Borrowings, as applicable, to Adjusted Base Rate Borrowings
or pay to the Administrative Agent for the benefit of the Lenders the aggregate
principal amount of all affected Loans then outstanding at the LIBOR Rate or
Daily LIBOR Rate, together with accrued interest and related Credit Party
Expenses.

 

58

 

 

2.07.5. Termination Of Right To Elect LIBOR Borrowings. Notwithstanding anything
to the contrary set forth in this Agreement, and without limiting any other
rights and remedies of the Lenders, the Required Lenders during any continuing
Default or Event of Default may suspend the right of the Borrowers to elect any
new LIBOR Borrowing or to convert any Adjusted Base Rate Borrowing into a LIBOR
Borrowing, to permit any LIBOR Borrowing at the Adjusted LIBOR Rate to be
renewed as a LIBOR Borrowing, or to permit any LIBOR Borrowing at the Adjusted
Daily LIBOR Rate to continue as a LIBOR Borrowing, in which case, all LIBOR
Borrowings, other than LIBOR Borrowings at the Adjusted Daily LIBOR Rate, shall
be converted on the last days of the respective Interest Periods therefor or
continued, as the case may be, as Adjusted Base Rate Borrowings, and all LIBOR
Borrowings at the Adjusted Daily LIBOR Rate shall be converted to Adjusted Base
Rate Borrowings on the date selected by the Required Lenders.

 

2.07.6. Calculation Of Interest. Interest shall be calculated upon Adjusted Base
Borrowings on the basis of a 365 or 366 days per year factor applied to the
actual days on which there exists an unpaid balance of the Adjusted Base Rate
Borrowings. Interest shall be calculated upon LIBOR Borrowing on the basis of a
360 day per year factor applied to the actual days on which there exists an
unpaid balance of the LIBOR Borrowing.

 

2.07.7. Default Interest. The interest rates payable upon the Loans (including
M&T Advances) may be increased to the Default Rate during any continuing Event
of Default upon the election of the Required Lenders until the Event of Default
has been cured to the satisfaction of the Required Lenders or waived by the
Administrative Agent upon the authorization of the Required Lenders.

 

2.07.8. Maximum Rate Of Interest. Any provision contained in the Credit
Documents to the contrary notwithstanding, the Lenders shall not be entitled to
receive or collect, nor shall the Borrowers be obligated to pay, interest, fees,
or charges thereunder in excess of the maximum rate of interest permitted by any
applicable Law, and if any provision of this Agreement, the Notes or any of the
other Credit Documents is construed or held by any court of law or Governmental
Authority having jurisdiction to permit or require the charging, collection or
payment of any amount of interest in excess of that permitted by such Laws, the
provisions of this Section shall control and shall override any contrary or
inconsistent provision. The intention of the parties is to at all times conform
strictly with all applicable usury requirements and other Laws limiting the
maximum rates of interest which may be lawfully charged upon the Loans. The
interest to be paid pursuant to the Notes shall be held subject to reduction to
the amount allowed under said usury or other Laws as now or hereafter construed
by the courts having jurisdiction, and any sums of money paid in excess of the
interest rate allowed by applicable Law shall be applied in reduction of the
principal amount owing pursuant to the Notes.

 

2.07.9. Late Payment Charges. Any payment of principal, interest or fees due
upon any of the Loans (including any final payment) which is received by the
Administrative Agent more than fifteen (15) calendar days after its due date
shall incur a late payment charge equal to five percent (5%) of the amount of
the payment due, which charge shall be immediately due and payable. The
existence of the right by the Lenders to receive a late payment charge shall not
be deemed to constitute a grace period or provide any right to the Borrowers to
make a payment other than on such payment’s scheduled due date.

 

59

 

 

Section 2.08. Pro Rata Treatment And Payments.

 

2.08.1. Distribution Of Payments To Lenders. Except as otherwise expressly
provided to the contrary by the terms of this Agreement, all payments (including
prepayments) to be made by the Borrowers hereunder, whether on account of
principal, interest, fees or otherwise shall be made without set-off or
counterclaim and shall be made prior to 12:00 Noon on the due date thereof to
the Administrative Agent for the accounts of the Lenders at the Administrative
Agent’s offices in Buffalo, New York in Dollars and in immediately available
funds. The Administrative Agent shall promptly distribute to each Lender by wire
transfer such Lender’s pro rata share of each of such payments in like funds as
received. The Administrative Agent may assume that the Borrowers have made such
payments on the applicable date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or to the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payments, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate or a rate
determined by the Administrative Agent in accordance with banking industry
customs and rules on interbank compensation.

 

2.08.2. Funding Of Loans. The Lenders agree that the Administrative Agent may
assume that each Lender will fund timely its pro rata portion of each borrowing
requested by the Borrowers in accordance with the terms of this Agreement and
that the Administrative Agent may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (a) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate or a
rate determined by the Administrative Agent in accordance with banking industry
customs and rules on interbank compensation, plus any administrative, processing
or similar fees customarily charged by the Administrative Agent in connection
with the foregoing, and (b) in the case of a payment to be made by the
Borrowers, the interest rate applicable to Adjusted Base Rate Borrowings. If the
Borrowers and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrowers the amount of such interest paid by the Borrowers for
such period. If such Lender pays its share of the applicable borrowing to the
Administrative Agent, then the amount so paid shall constitute such share
included in the subject borrowing. Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

2.08.3. Ratable Sharing. Each borrowing by the Borrowers shall be made ratably
from the Lenders in accordance with their applicable respective Commitment
Percentages. Any reduction in the Floor Plan Line of Credit Dollar Cap and the
Revolving Credit Dollar Cap shall be made ratably among the Lenders in
accordance with their respective Revolving Credit Commitment Percentages. Each
payment (including each prepayment) by the Borrowers on account of principal and
interest on the Loans shall be shared pro rata by the Lenders in accordance with
their respective balances of the Loans which are being paid.

 

60

 

 

2.08.4. Setoffs, Counterclaims, Other Payments. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations or in Swingline Loans held by it resulting in
such Lender receiving payment greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value in Dollars) participations in the Loans and participations in the L/C
Obligations and Swingline Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

 

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Obligations or Swingline Loans to any assignee or
participant, other than to the Borrowers or any Subsidiaries thereof (as to
which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

Section 2.09. Application Of Payments. Except as expressly required to the
contrary by the terms of this Agreement, all payments received upon the Loans
may be applied first to Credit Party Expenses, next to late payment charges,
then to accrued interest and the unpaid principal balances of the Loans, or in
such other order as elected by the Required Lenders.

 

Section 2.10. Increased Costs.

 

2.10.1. Increased Costs Generally. If any Change In Law shall:

 

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate) or the
Issuing Bank;

 

(b) subject any Recipient to any Taxes (other than (i) Indemnified Taxes, (ii)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (iii) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(c) impose on any Lender or the Issuing Bank or the London Interbank Market any
other condition, cost or expense affecting this Agreement or any LIBOR Borrowing
made by such Lender or any Letter of Credit or participation therein; and the
result of any of the foregoing shall be to increase the cost to such Lender, the
Issuing Bank, or such other Recipient of making, converting to or continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender, the Issuing Bank, or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Bank, or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon the request of such Lender,
the Issuing Bank, or such other Recipient, the Borrowers agree to pay to such
Lender, the Issuing Bank, or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Bank,
or such other Recipient, as the case may be, for such additional costs incurred
or reduction suffered.

 

61

 

 

2.10.2. Capital Requirements. If any Lender or the Issuing Bank determines that
any Change in Law affecting such Lender or the Issuing Bank or any lending
office of such Lender or such Lender’s or the Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the Issuing Bank, to a level below
that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers agree to pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

2.10.3. Certificate for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
this Section 2.10 and delivered to the Borrowers shall be conclusive absent
manifest error. The Borrowers promise to pay such Lender or the Issuing Bank, as
the case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.

 

2.10.4. Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation, provided that the Borrowers shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than twelve (12) months prior to the date
that such Lender or the Issuing Bank, as the case may be, notifies the Borrowers
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or the Issuing Bank’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the twelve (12) month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

Section 2.11. Taxes.

 

2.11.1. Defined Terms. For purposes of this Section, the term “Lender” includes
any Issuing Bank and the term “applicable Law” includes FATCA.

 

62

 

 

2.11.2. Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

2.11.3. Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
Laws, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

2.11.4. Indemnification. The Loan Parties shall indemnify each Recipient, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Recipient (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Recipient, shall be conclusive absent manifest error.

 

2.11.5. Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (a)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (b) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.03 relating to the maintenance of a Participant
Register and (c) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.11.5.

 

2.11.6. Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

63

 

 

2.11.7. Status of Lenders.

 

(a) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(b) Without limiting the generality of the foregoing, in the event that the
Borrowers are U.S. Borrowers,





 

(i) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;



 

(ii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:



 

(A) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;



 

(B) executed copies of IRS Form W-8ECI;

 



(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or

 

64

 

 

(D) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
as applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-4 on behalf of each such direct and indirect partner;

 





(iii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and



 

(iv) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iv), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.



 

2.11.8. Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to Section 2.11 of this Agreement
(including by the payment of additional amounts pursuant to Section 2.11), it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.11.8
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.11.8, in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
2.11.8 the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amount with respect to such Tax had never been paid. This Section
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

65

 



 

2.11.9. Survival. Each party’s obligations under this Section 2.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

 

Section 2.12. Mitigation Obligations; Replacement of Lenders.

 

2.12.1. Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.10, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.11, then such
Lender shall (at the request of the Borrowers) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.10 or 2.11, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.



 

2.12.2. Replacement of Lenders. If any Lender requests compensation under
Section 2.10, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.11 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.12.1, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.02), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.10 or
Section 2.11) and obligations under this Agreement and the related Credit
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:



 

(a) the Borrowers shall have paid to the Administrative Agent the administrative
fee (if any) specified in Section 10.02;



 

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 2.07.3) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrowers (in the case of all other
amounts);



 

(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.10 or payments required to be made pursuant to Section 2.11,
such assignment will result in a reduction in such compensation or payments
thereafter;

 



(d) such assignment does not conflict with applicable Laws; and

 

66

 

 

(e) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

Section 2.13. Cash Collateral.

 

2.13.1. Certain Credit Support Events. Upon the request of the Administrative
Agent or the Issuing Bank (a) if the Issuing Bank has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, or (b) if, as of the L/C Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the Issuing Bank or the Swingline
Lender, the Borrowers shall deliver Cash Collateral to the Administrative Agent
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.14.1(d) and any Cash Collateral provided by the Defaulting Lender).

 

2.13.2. Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts maintained at M&T Bank. Each
Borrower, and to the extent provided by any Lender, such Lender, hereby each
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the Issuing Bank and the Lenders (including
the Swingline Lender), and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as Collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the Obligations to be applied in accordance
with Sections 2.13.3 and 2.13.4. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers or the applicable Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

2.13.3. Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any provisions of this Agreement shall
be held and first applied to the satisfaction of the specific Obligations for
which the Cash Collateral was so provided, prior to any other application of
such property as may be otherwise provided for herein.

 

2.13.4. Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or with respect to any other obligations shall be
released promptly following (a) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
Eligible Assignee following compliance with Section 10.02) or (b) the
Administrative Agent’s and the Issuing Bank’s and Swingline Lender’s good faith
determination that there exists excess Cash Collateral; provided, however, (x)
that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in Section 2.13.3 may be otherwise applied in accordance
with Section 8.05), and (y) the Person providing Cash Collateral and the Issuing
Bank or Swingline Lender, as applicable, may agree that Cash Collateral shall
not be released but instead held to support future anticipated Fronting Exposure
or other obligations.

 

67

 

 

Section 2.14. Defaulting Lenders.

 

2.14.1. Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Laws:

 

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.07 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.14; fourth, as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(i) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (ii) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.13; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks or Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Banks or Swingline
Lenders against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Disbursements in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments under the
applicable credit facility without giving effect to Section 2.14.1(d). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.13 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 



(c) Certain Fees.

 



(i) No Defaulting Lender shall be entitled to receive a Floor Plan Unused
Commitment Fee or a Revolving Credit Unused Commitment Fee for any period during
which that Lender is a Defaulting Lender.

 

68

 

 

(ii) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
limited extent allocable to its Revolving Credit Commitment Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.13.

 

(iii) With respect to any Floor Plan Unused Commitment Fee, Revolving Credit
Unused Commitment Fee, or Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clauses (i) or (ii) above, the Borrowers shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender that has been reallocated to such Non-Defaulting
Lender pursuant to clause (d) below, (y) pay to the Issuing Bank and the
Swingline Lender, as applicable, the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Bank’s or
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fees.

 

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentage (calculated without regard to
such Defaulting Lender’s Commitments) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. Subject to Section 2.20, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(e) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (d) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available hereunder or under
Law, (i) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (ii) second, Cash Collateralize the Issuing
Bank’s Fronting Exposure in accordance with the procedures set forth in Section
2.13.

 

2.14.2. Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Swingline Lender and the Issuing Bank each agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable credit facility (without giving effect to Section
2.14.1(d)), whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrowers while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.



 

2.14.3. New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (a) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (b) the Issuing Bank shall not be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

69

 



 

Section 2.15. Fees. The Borrowers promise to pay to M&T Bank for M&T Bank’s own
account such fees as are required by the terms of the Fee Letter.

 

Section 2.16. Payments. All payments received by the Credit Parties which are to
be applied to reduce the Obligations shall be provisional and shall not be
considered final unless and until such payment is not subject to avoidance under
any provision of the Bankruptcy Code, as amended, including Sections 547 and
550, or any other Debtor Relief Law. If any payment is avoided or set aside
under any provision of the Bankruptcy Code, including Sections 547 and 550
thereof, or any other Debtor Relief Law, the payment shall be considered not to
have been made for all purposes of this Agreement and the Credit Parties shall
adjust their respective records to reflect the fact that the avoided payment was
not made and has not been credited against the Obligations.

 

Section 2.17. Advancements. If the Borrowers or any other Loan Party fail to
perform any of their respective agreements or covenants contained in the Credit
Documents or if the Borrowers or any other Loan Party fails to protect or
preserve the Collateral or any other security for the Obligations or the status
and priority of the Liens of the Credit Parties in the Collateral or in any
other security for the Obligations, the Administrative Agent for the account of
the Lenders may make advances to perform the same on behalf of the Borrowers or
other Loan Party to protect or preserve the Collateral or any other security for
the Obligations or the status and priority of the Liens of the Credit Parties in
the Collateral or in any other security for the Obligations, and all sums so
advanced shall immediately upon such advance become secured by the Liens granted
in the Credit Documents and any other security for the Obligations, and shall
become part of the principal amount owed to the Lenders with interest to be
assessed at the Default Rate. The Borrowers promise to repay on demand all sums
so advanced on the Borrowers’ behalf, plus all expenses or costs incurred by the
Administrative Agent, on account of the Lenders, including reasonable legal
fees, with interest thereon. The provisions of this Section shall not be
construed to prevent the institution of the rights and remedies of the
Administrative Agent upon the occurrence of an Event of Default. The
authorization contained in this Section is not intended to impose any duty or
obligation on the Administrative Agent or any other Credit Party to perform any
action or make any advancement on behalf of the Borrowers and is intended to be
for the sole benefit and protection of the Credit Parties.

 

Section 2.18. Co-Borrower Provisions.

 

2.18.1. Borrower Representative. To facilitate administration of the Loans, the
Borrower Representative (a) is designated and appointed by each of the other
Borrowers as its representative and agent on its behalf (the “Borrower
Representative”) and (ii) accepts such appointment as the Borrower
Representative, in each case and with full power and authority to issue,
execute, deliver and acknowledge as appropriate, Loan Requests, notices of
election and make the interest rate elections set forth therein, and
certificates including Compliance Certificates, and to give instructions with
respect to the disbursement of the proceeds of the Loans, give and receive all
other notices and consents hereunder or under any of the other Credit Documents
and take all other actions (including in respect of compliance with covenants)
on behalf of any Borrower or Borrowers under the Credit Documents. The
Administrative Agent and each Lender may regard any notice or other
communication pursuant to any Credit Document from the Borrower Representative
as a notice or communication from all Borrowers. Each warranty, covenant,
agreement and undertaking made on behalf of any Borrower by the Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower. This
power-of-attorney is coupled with an interest and cannot be revoked, modified or
amended without the prior written consent of the Required Lenders. The
Administrative Agent and each Lender may regard any notice or other
communication pursuant to any Credit Document from the Borrower Representative
as a notice or communication from all Borrowers. Each warranty, covenant,
agreement and undertaking made on behalf of a Borrower by the Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

 

70

 

 

2.18.2. Subordination. Each Borrower hereby subordinates all Intercompany
Indebtedness that it may have from or against any other Borrower or other Loan
Party, and any successor or assign of any other Borrower or other Loan Party,
including, without limitation, any trustee, receiver or debtor-in-possession,
howsoever arising, due or owing and whether heretofore, now or hereafter
existing, to all of the Obligations of the other Borrower or the other Loan
Parties owed to the Credit Parties.

 

2.18.3. Postponement of Subrogation. Until all of the Obligations are paid in
full, no Borrower shall have any right of subrogation, reimbursement or
indemnity whatsoever, nor any right of recourse to security for any of the
Obligations, and nothing shall discharge or satisfy the liability of a Borrower
hereunder, until the full, final and absolute payment and performance of all of
the Obligations at any time after all Commitments of the Lenders under this
Agreement are terminated. All present and future debts and obligations of each
Borrower to any other Loan Party are hereby waived and postponed in favor of and
subordinated to the full payment and performance of all present and future
Obligations.

 

2.18.4. No Discharge. No Obligation of any Borrower or other Loan Party shall be
affected, discharged or impaired by any of the following: (a) bankruptcy,
disability, dissolution, incompetence, death, insolvency, liquidation, or
reorganization of any other Borrower or any Loan Party; (b) any defense of any
other Borrower or Loan Party to payment or performance of any or all of the
Obligations or enforcement of any or all rights of the Administrative Agent and
the Lenders in the Collateral; (c) discharge, modification of the terms of,
reduction in the amount of, or stay of enforcement of any or all liens and
encumbrances in the Collateral or any or all Obligations in any bankruptcy,
insolvency, reorganization, or other legal proceeding or by application of any
applicable Laws; (d) any claim or dispute by any other Borrower or other Loan
Party concerning the occurrence of an Event of Default, performance of any
Obligations, or any other matter; (e) any waiver or modification of any
provision of the Credit Documents that affects any other Borrower or other Loan
Party, whether or not such waiver or modification affects all Borrowers and/or
all Loan Parties; (f) the cessation of liability, release or discharge of any
other Borrower or any other Loan Party or other obligor for any reason; (g) the
perfection or failure to perfect, release or discharge of any Collateral or
other security; (h) the exercise or failure to exercise any rights or remedies
pursuant to the Credit Documents by the Administrative Agent or the Required
Lenders or any election of remedies by the Administrative Agent or the Required
Lenders; (i) any invalidity, irregularity or unenforceability in whole or in
part of any of the Credit Documents or any limitation of the liability of any
Borrower or any other Loan Party under the Credit Documents, including any claim
that the Credit Documents were not duly authorized, executed, or delivered on
behalf of any Borrower or any other Loan Party; (j) any other acts or omissions
by the Administrative Agent or any Lender that result in or could result in the
release or discharge of any other Borrower or any other Loan Party; or (k) the
occurrence of any other event or the existence of any other condition that by
operation of law or otherwise could result in the release or discharge of a
surety, guarantor, or other persons secondarily liable on an obligation.

 

71

 

 

2.18.5. Waivers. Each Borrower unconditionally waives: (a) any requirement that
the Administrative Agent or the Required Lenders first make demand upon, or seek
to enforce or exhaust remedies against any (i) other Borrower or any other Loan
Party; (ii) the Collateral or other property of any Borrower or any other Loan
Party; or (iii) other Person, before demanding payment from or seeking to
enforce the Obligations against such Borrower; (b) any requirement of applicable
Law that might operate to limit any Borrower’s liability under, or the
enforcement of, the Obligations; (c) diligence, presentment, protest, demand for
performance, notice of acceptance, notice of nonperformance, notice of intent to
accelerate, notice of acceleration, notice of protest, notice of dishonor,
notice of extension, renewal, alteration or amendment, notice of acceptance of
the Credit Documents, notice of default under any of the Credit Documents
(except as provided in the Credit Documents), and all other notices whatsoever,
except for notices specifically required pursuant to other provisions of the
Credit Documents; (d) any obligation of the Administrative Agent or any Lender
to provide any Borrower any information, including any information concerning
any other Borrower or any other Loan Party or any Collateral; and (e) any other
claim or defense that otherwise would be available based on principles of
suretyship or guarantee or otherwise governing secondary obligations.

 

2.18.6. Cross-Guaranty. Each Borrower guarantees to the Credit Parties the
payment in full of all of the Obligations owned by each of the other Borrowers
and further guarantees the due performance by each of the other Borrowers of its
respective duties and covenants made in favor of the Credit Parties in this
Agreement and in the other Credit Documents. Each Borrower agrees that neither
this cross guaranty nor the joint and several liability of the Borrowers
provided in this Agreement nor the Credit Parties’ liens and rights in any of
the Collateral shall be impaired or affected by any modification, supplement,
extension or amendment of any contract or agreement to which the parties hereto
may hereafter agree, nor by any modification, release or other alteration of any
of the rights of the Credit Parties with respect to any of the Collateral, nor
by any delay, extension of time, renewal, compromise or other indulgence granted
by the Administrative Agent or the Lenders with respect to any of the
Obligations, nor by any other agreements or arrangements whatever with the other
Borrowers or with any other Person, each Borrower hereby waiving all notice of
any such delay, extension, release, substitution, renewal, compromise or other
indulgence, and hereby consenting to be bound thereby as fully and effectively
as if it had expressly agreed thereto in advance. Except as may be expressly
stated in this Agreement to the contrary, the liability of each Borrower
hereunder is direct and unconditional as to all of the Obligations (except as
may be expressly stated in this Agreement to the contrary), and may be enforced
without requiring the Credit Parties first to resort to any other right, remedy
or security.

 

2.18.7. Obligations Among Loan Parties. NOTHING IN THIS SUBSECTION SHALL LIMIT
THE OBLIGATIONS OF ANY BORROWER TO THE ADMINISTRATIVE AGENT OR TO ANY OTHER
CREDIT PARTY OR OTHERWISE LIMIT THE JOINT AND SEVERAL NATURE OF THE OBLIGATIONS.
EACH BORROWER SHALL BE FULLY, JOINTLY AND SEVERALLY LIABLE TO THE ADMINISTRATIVE
AGENT AND THE OTHER CREDIT PARTIES IN ACCORDANCE WITH THE TERMS OF THE CREDIT
DOCUMENTS WITHOUT REGARD TO ANY ALLOCATION OF LOSSES AND LIABILITIES PURSUANT TO
THIS SUBSECTION OR OTHERWISE AND, NOTWITHSTANDING ANY SUCH ALLOCATION, EACH
BORROWER HAS EXPRESSLY ASSUMED THE RISK THAT SUCH BORROWER’S ACTUAL LIABILITY
MAY EXCEED SUCH BORROWER’S PRO RATA SHARE AND THAT OVERPAYMENTS MAY NOT ACTUALLY
BE REIMBURSED OR INDEMNIFIED. Subject to the foregoing, the Borrowers agree that
the provisions of this subsection are intended to provide for an allocation of
the Obligations among Borrowers. Accordingly, as among the Borrowers, if any
Borrower (the “Overpaying Borrower”) pays (whether directly or by application of
Collateral), or is otherwise held liable for, obligations in excess of the
Borrower Pro Rata Share for the Overpaying Borrower, the other Borrowers will
pay the amount of such excess to the Overpaying Borrower and will indemnify the
Overpaying Borrower for, from and against any claims, damages, loss or liability
arising from or related to such overpayment. The Borrowers agree to maintain
books and records accurately reflecting each Borrower Pro Rata Share. This
Section is only intended to allocate payments, losses, and liabilities among the
Borrowers only in order that (a) as solely between the Borrowers, each Borrower
is ultimately liable for its Borrower Pro Rata Share; and (b) the value to each
Borrower of the resulting rights and claims against other Borrowers pursuant to
this Section will assure that no Borrower is rendered “insolvent” by virtue of
the Obligations for purposes of any applicable Law. The rights and obligations
among Borrowers pursuant to this subsection shall survive the payment and
performance of the Obligations, shall be considered as Intercompany
Indebtedness, and shall be subject to the other provisions of Section 2.18,
including those set forth above relating to the subordination of Intercompany
Indebtedness.

 

72

 

 

Section 2.19. Swap Obligations; Keepwell. Notwithstanding anything to the
contrary contained in this Agreement or any of the other Credit Documents, Swap
Obligations of any Loan Party that is not an Eligible Contract Participant shall
not include any Excluded Swap Liabilities; provided however, to the extent that
a Loan Party is an Eligible Contract Participant, such Loan Party (in addition
to its other Obligations and agreements hereunder), hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party in
respect of the Swap Obligations. The obligations of each Loan Party, to the
extent that it is an Eligible Contract Participant, under this Section 2.19
shall remain in full force and effect until indefeasible payment in full in cash
of all of the Obligations and termination of this Agreement and the other Credit
Documents. Each Loan Party , to the extent that such Loan Party is an Eligible
Contract Participant, intends that this Section 2.19 constitute, and this
Section 2.19 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the CEA.

 

Section 2.20. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

  (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and    
    (b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

  (i) a reduction in full or in part or cancellation of any such liability;    
    (ii) a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or         (iii) the variation of
the terms of such liability in connection with the exercise of the write-down
and conversion powers of any EEA Resolution Authority.

 

73

 

 

ARTICLE 3



REPRESENTATIONS AND WARRANTIES

 

The Borrowers make the following representations and warranties to the Credit
Parties as of the Closing Date and, as of each date on which any Floor Plan
Loans, M&T Advance, Revolving Credit Loans, or Swingline Loan is requested or
made or any Letter of Credit is requested or issued (for purposes hereof, each
extension or other amendment of a Letter of Credit shall constitute an issuance
thereof), and as of each date on which any Loan or portion of a Loan is
converted to or continued as a LIBOR Borrowing:

 

Section 3.01. Organization and Qualification. Each Loan Party and each
Subsidiary of each Loan Party (a) is a corporation or limited liability company
duly organized or formed, validly existing and, as applicable, in good standing
under the Laws of the state of incorporation or organization of such Loan Party
or Subsidiary, (b) has the lawful power to own or lease its properties and to
engage in the business it presently conducts or proposes to conduct, and (c) is
duly licensed or qualified and in good standing in all jurisdictions where the
property owned or leased by it or the nature of the business transacted by it
makes such licensing or qualification necessary (except to the extent that the
failure to be licensed, qualified or in good standing is not likely to cause a
Material Adverse Change). No Subsidiary of any Loan Party is a Foreign
Subsidiary.

 

Section 3.02. Capitalization and Ownership. As of the Closing Date, the
authorized Capital Stock and the issued and outstanding Capital Stock of the
respective Loan Parties consists of those shares of common stock or other
interests described in the Collateral Information Certificate given as of the
Closing Date, having such par value as may be indicated therein, of which that
number of shares or other interests indicated therein as issued and outstanding
are in fact issued and outstanding. All of the Capital Stock of the Loan Parties
indicated as issued and outstanding has been validly issued and is fully paid
and nonassessable. As of the Closing Date, there are no options, warrants or
other rights outstanding to purchase any Capital Stock of any Loan Party, except
as disclosed by the Collateral Information Certificate.

 

Section 3.03. Subsidiaries. No Loan Party nor any Subsidiary of a Loan Party has
any Subsidiaries as of the Closing Date, except as otherwise set forth in the
Collateral Information Certificate given as of the Closing Date. Each Loan Party
has good and marketable title to all the Capital Stock of any Subsidiary which
such Loan Party owns, free and clear of any Lien other than Permitted
Encumbrances. All of the issued and outstanding shares of Capital Stock of each
Subsidiary of the respective Loan Parties are fully paid and non-assessable.
There are no options, warrants or other rights outstanding to purchase any
shares of Capital Stock of any Subsidiary of any Loan Party or, to the best of
the Borrowers’ knowledge, any Restricted Subsidiary, nor are any securities or
Equity Interests of any Subsidiary or, to the best of the Borrowers’ knowledge,
any Restricted Subsidiary, convertible into or exchangeable for their Capital
Stock. Except for any investments in such assets permitted under the provisions
of this Agreement, no Loan Party or, to the best of the Borrowers’ knowledge,
Restricted Subsidiary, owns directly or indirectly any Capital Stock of any
other Person, no Loan Party or, to the best of the Borrowers’ knowledge,
Restricted Subsidiary, is a partner (general or limited) of any partnership, and
no Loan Party or, to the best of the Borrowers’ knowledge, Restricted Subsidiary
is a party to any joint venture and or otherwise owns (beneficially or of
record) any Equity Interest or similar interest in any other Person.

 

Section 3.04. Power and Authority. Each of the Loan Parties has the full power
to enter into, execute, deliver, carry out and perform this Agreement and the
Credit Documents to which it is a party, to incur the Indebtedness contemplated
by the Credit Documents and to perform its respective obligations under the
Credit Documents to which it is a party and all of such actions have been duly
authorized in each instance by all necessary corporate or other organizational
proceedings.

 

74

 

 

Section 3.05. Validity and Binding Effect. This Agreement has been, and each
Credit Document, when executed and delivered by the respective Loan Parties,
will have been, duly and validly executed and delivered by the Loan Parties
which are signatories thereto. This Agreement and each of the other Credit
Documents executed and delivered by the respective Loan Parties will, upon such
execution and delivery, constitute the legal, valid and binding obligations of
such Loan Parties, enforceable against the respective Loan Parties in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization moratorium or similar Laws affecting the rights of creditors
generally and to the effect of general principles of equity whether applied by a
court of Law or equity.

 

Section 3.06. No Conflict. Neither the execution and delivery by the Borrowers
of this Agreement nor the execution and delivery by any other Loan Party of any
Credit Documents to which it is a party, nor the consummation of the
transactions herein or therein contemplated, nor compliance with the terms and
provisions hereof or thereof by the Borrowers or the other Loan Parties will (a)
conflict with, constitute a default under or result in any breach of (i) the
terms and conditions of the Organization Documents of any Loan Party, including
but not limited to the Amended Charter and the Certificate of Designations) or
(ii) any Law or any agreement or instrument or order, writ, judgment, injunction
or decree to which any Loan Party is a party or by which it is bound or to which
it is subject, which conflict, default or breach would cause a Material Adverse
Change, or (b) result in the creation or enforcement of any Lien upon any
property (now or hereafter acquired) of any of the Loan Parties (other than
Liens securing the Obligations and the Permitted Encumbrances). For the
avoidance of doubt, the Loan Parties have given all notices and obtained all
consents required under the Organization Documents of Pubco Guarantor in
connection with this Agreement and the transactions contemplated hereby.

 

Section 3.07. Litigation. There are no actions, suits, proceedings or
investigations pending or, to the knowledge of the Borrowers, threatened against
any Loan Party or any Restricted Subsidiary, at law or in equity, before any
Governmental Authority which individually or in the aggregate, could be
reasonably expected to result in any Material Adverse Change; and (b) no Loan
Party or Restricted Subsidiary is in violation of any order, writ, injunction or
decree of any Governmental Authority, the violation of which could reasonably be
expected to result in any Material Adverse Change.

 

Section 3.08. Financial Statements; Financial Projections.

 

3.08.1. Financial Statements. The Borrowers have previously delivered to the
Credit Parties correct and complete copies of (a) the audited consolidated and
consolidating balance sheet and statements of income, retained earnings and cash
flows of the Parent Guarantor and its Subsidiaries as of and for its Fiscal Year
ended December 31, 2016, including the footnotes thereto, and (b) the unaudited
management-prepared consolidated and consolidating interim balance sheet and
statements of income, retained earnings and cash flows of Parent Guarantor and
its Subsidiaries as of and for the Fiscal Year ended December 31, 2017, and (c)
the unaudited management-prepared consolidated and consolidating interim balance
sheet and statements of income, retained earnings and cash flows of Parent
Guarantor and its Subsidiaries as of and for the fiscal month ended February 28,
2018. Such financial statements fairly present, in all material respects, the
financial condition of Parent Guarantor’s and its Subsidiaries as at the end of
the periods covered thereby and the results of Parent Guarantor and its
Subsidiaries’ operations and the changes in Parent Guarantor’s and its
Subsidiaries’ financial positions for the periods covered thereby, and were
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered thereby subject, (x) in the case of the above described
unaudited management-prepared financial statements for the Fiscal Year ended
December 31, 2017, to the lack of footnotes and other presentation items, and
(y) in the case of the above-described management-prepared interim financial
statements, to year-end audit adjustments (which will not be material) and the
lack of footnotes and other presentation items.

 

75

 

 

3.08.2. Books and Records. (a) The books of account and other financial records
of the Borrowers and their Subsidiaries as in effect on the Closing Date are
correct and complete in all material respects, represent actual, bona fide
transactions and have been maintained in accordance with sound business and
accounting practices; and (b) as of the Closing Date, the Borrowers and their
Subsidiaries maintain an adequate system of internal accounting controls and
does not engage in or maintain any off-the-books accounts or transactions.

 

3.08.3. Absence of Material Liability. As of the Closing Date, the Borrowers and
their Subsidiaries do not have any Indebtedness or material liabilities of any
kind, whether direct or indirect, fixed or contingent or otherwise which is not
disclosed upon the most recent consolidated and consolidating financial
statements of the Parent Guarantor and its Subsidiaries which have been provided
to the Credit Parties; other than executory obligations under contracts, leases,
or other agreements which GAAP would not require to be set forth in the
consolidated and consolidating financial statements of the Parent Guarantor and
its Subsidiaries.

 

3.08.4. Financial Projections. The Borrowers have delivered to the Credit
Parties financial projections of the Borrowers and their Subsidiaries for the
period commencing January 1, 2018 and ending December 31, 2018. Such projections
set forth in the judgment of the Borrowers a reasonable range of possible
results in light of the history of the businesses of the Borrowers and their
Subsidiaries, and present reasonably foreseeable conditions and the intentions
of the management of the Borrowers and their Subsidiaries. In the reasonable
judgment of the Borrower, such projections accurately reflect the liabilities of
the Borrowers and their Subsidiaries on the Closing Date, after giving effect to
the transactions contemplated by that Agreement. No events have occurred since
the preparation of the projections which would cause the projections, taken as a
whole, not to be reasonably attainable.

 

Section 3.09. Margin Stock. No Borrower and no Subsidiary of a Borrower engages
or intends to engage principally, or as one of its important activities, in the
business of incurring Indebtedness or extending credit to others for the
purpose, immediately, incidentally or ultimately, of purchasing or carrying
“margin stock” (within the meaning of Regulation U issued by the Federal Reserve
Board). No part of the proceeds of any Loan or other extension of credit
hereunder has been or will be used, to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock or to refund or retire Indebtedness originally incurred for such purpose.
As of the Closing Date no Borrower and no Subsidiary of a Borrower intends to
hold any margin stock.

 

Section 3.10. Full Disclosure. Neither this Agreement nor any Credit Document,
nor any certificate, statement, agreement or other document furnished to the
Credit Parties by the Loan Parties, contains any misstatement of a material fact
or omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not misleading. There is no fact known to the Borrowers which
materially adversely affects the business, property, assets, financial
condition, results of operations or prospects of the Borrowers and their
Subsidiaries, taken as a whole, which has not been set forth in this Agreement
or the Credit Documents or in the certificates, statements, agreements or other
documents furnished in writing to the Credit Parties before or at the date
hereof in connection with the transactions contemplated hereby and thereby.

 

Section 3.11. Tax Returns and Payments. All federal and state tax returns that
are required by applicable Law to be filed by the Borrowers and their
Subsidiaries have been filed or properly extended. All taxes, assessments and
other governmental charges levied upon the Borrowers and their Subsidiaries, or
any of their respective properties, assets, income or franchises which are due
and payable have been paid in full other than (a) those presently payable
without penalty or interest, (b) those which are being contested in good faith
by appropriate proceedings, and (c) those which, if not paid, would not, in the
aggregate, constitute a Material Adverse Change; and as to each of items (a),
(b) and (c) the Borrowers and their Subsidiaries have established reserves for
such claims as have been determined to be adequate by application of GAAP
consistently applied. There are no agreements or waivers extending the statutory
period of limitations applicable to any consolidated federal income tax returns
of the Borrowers and their Subsidiaries for any period.

 

76

 

 

Section 3.12. Consents and Approvals. No consent, approval, exemption, order or
authorization of, or a registration or filing with any Governmental Authority or
any other Person (including but not limited to Coliseum or any other Preferred
Stockholder) is required by any Law or any agreement (other than the Credit
Documents) in connection with the execution, delivery and carrying out of this
Agreement and the Credit Documents to which any Loan Party is a party.

 

Section 3.13. No Event of Default; Compliance with Instruments. No event has
occurred and is continuing and no condition exists or will exist after giving
effect to the Loans which constitutes an Event of Default or a Default. No Loan
Party or Subsidiary of a Loan Party is in violation of any term of its
Organization Documents.

 

Section 3.14. Compliance with Laws. Each of the Loan Parties and their
respective Subsidiaries are in compliance in all material respects with all
applicable Laws in all jurisdictions in which any of the Loan Parties or their
Subsidiaries are presently or will be doing business, the non-compliance with
which would be likely to cause a Material Adverse Change.

 

Section 3.15. ERISA Compliance.

 

3.15.1. Plans and Contributions. Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrowers, nothing has
occurred which would prevent, or cause the loss of, such qualification. The Loan
Parties and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

 

3.15.2. Pending Claims. There are no pending or, to the best knowledge of the
Borrowers, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to result
in a Material Adverse Change. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Change.

 

3.15.3. ERISA Events. (a) No ERISA Event has occurred or is reasonably expected
to occur, (b) no Pension Plan has any Unfunded Pension Liability, (c) no Loan
Party and no ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA), (d) no Borrower
and no ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan, and (e) no Borrower and no
ERISA Affiliate has engaged in a transaction that could be subject to Section
4069 or 4212(c) of ERISA.

 

77

 

 

Section 3.16. Title to Properties. The Loan Parties and their Subsidiaries have
good title to, or a valid leasehold interest in, all their respective real and
personal property, except for Permitted Encumbrances.

 

Section 3.17. Insurance. There are in full force and effect for the benefit of
the Loan Parties and their Subsidiaries insurance policies and bonds providing
adequate coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of the Loan Parties and their
Subsidiaries in accordance with prudent business practices in the respective
industries of the Loan Parties and their Subsidiaries. As of the Closing Date,
and, as of each subsequent reaffirmation of this representation and warranty,
except as otherwise previously disclosed in writing to the Administrative Agent,
no notice has been given or claim made and to the knowledge of the Loan Parties,
no grounds exist, to cancel or void any of such policies or bonds or to reduce
the coverage provided thereby.

 

Section 3.18. Employment Matters. Each Loan Party and each Subsidiary of a Loan
Party is in material compliance with all employee benefit plans, employment
agreements, collective bargaining agreements and labor contracts and all Laws
applicable thereto. There are no outstanding grievances, arbitration awards or
appeals relating to any of the foregoing plans, agreements or contracts, or, to
the knowledge of the Borrowers, threatened strikes, picketing, handbilling or
other work stoppages or slowdowns at facilities of any Loan Party or any
Subsidiary of a Loan Party which could reasonably be expected to result in any
Material Adverse Change. All payments due or to become due from any Loan Party
or the Subsidiary of the Loan Party on account of obligations in respect of
employee health and welfare insurance which could reasonably be expected to
result in any Material Adverse Change if not paid have been paid or, in the case
of such amounts not yet due, have been recorded as liabilities on the books of
the Borrowers and their Subsidiaries.

 

Section 3.19. Solvency. As of the Closing Date, and as of the date of each
advance of the proceeds of any Loan and each issuance or renewal of any Letter
of Credit, as the case may be, and after giving effect to such advances or
issuances or renewals, each of the Loan Parties and each Subsidiary of a Loan
Party, taken as a whole is, and will remain, Solvent.

 

Section 3.20. Material Contracts; Burdensome Restrictions. Except as otherwise
disclosed on Schedule 3.20 and, in each instance in which the representations
and warranties of this Section are given or deemed given on a date subsequent to
the Closing Date, as theretofore otherwise disclosed to the Credit Parties in
writing, all material contracts relating to the business operations of the Loan
Parties and their Subsidiaries, are valid, binding and enforceable upon the Loan
Parties and their Subsidiaries, and to the knowledge of the Borrowers, the other
parties thereto, without any material defaults thereunder.

 

Section 3.21. Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party
and each Subsidiary of a Loan Party owns or possesses all the patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights, including but not limited to agreements with
Manufacturers and other suppliers of Floor Plan Units, and other vendors which
are materially necessary to own and operate its assets and to carry on its
business as presently conducted and as planned to be conducted by such Loan
Party, without known possible, alleged or actual conflict with the rights of
others.

 

Section 3.22. Liens. The Liens in the Collateral granted to the Credit Parties
pursuant to the Credit Documents constitute and will continue to constitute
valid and enforceable Liens under all applicable Laws, having the priorities
required herein and in the other Credit Documents, and are entitled to all the
rights, benefits and priorities provided by applicable Law. All filing fees and
other expenses in connection with each such action have been or will be paid by
the Borrowers.

 

78

 

 

Section 3.23. Environmental Compliance. Each Borrower has conducted a review of
the effect of existing Environmental Laws on the businesses, operations and
properties of itself and of each of the other Loan Parties, and of the potential
for it or the other Loan Parties to incur any Environmental Liabilities, and as
a result thereof each Borrower in conjunction with the other Loan Parties has
reasonably concluded that the application of any such Environmental Laws and
potential Environmental Liabilities could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

 

Section 3.24. Anti-Money Laundering/International Trade Law Compliance. No
Covered Entity is a Sanctioned Person. No Covered Entity, either in its own
right or through any third party: (a) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (b) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law; or (c)
engages in any dealings or transactions prohibited by any Anti-Terrorism Law.

 

ARTICLE 4



CONDITIONS PRECEDENT

 

Section 4.01. Conditions to Closing. The obligations of each Lender to make any
advances of proceeds of the Loans, the obligations of M&T to make M&T Advances,
and the obligations of the Issuing Bank to issue any Letters of Credit hereunder
are subject to the satisfaction on or before the Closing Date of the following
conditions precedent:

 

4.01.1. Closing Submissions. The Administrative Agent’s receipt of the
following, each properly executed by an Authorized Officer of the signing Loan
Party, each dated either the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel:

 

(a) executed counterparts of this Agreement and the other Credit Documents;

 

(b) Notes executed by the Borrowers in favor of each Lender;

 

(c) one or more Guaranty Agreements executed by each of the Guarantors;

 

(d) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Authorized Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Authorized Officer thereof authorized to act as a Authorized Officer in
connection with this Agreement and the other Credit Documents to which such Loan
Party is a party;

 

(e) such documents and certifications (including certified copies of the
Organization Documents of the Loan Parties) as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification;

 

79

 

 

(f) a favorable opinion of counsel to the Loan Parties, including matters as to
New York, Delaware, and Florida law, addressed to the Administrative Agent and
the Lenders in form and substance customary for similar credit transactions,
subject only to customary qualifications and conditions;

 

(g) a certificate of an Authorized Officer of each Loan Party stating that all
notices, consents, licenses, approvals, and agreements required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Credit Documents to which it is a party,
including notices to, and consents, and approvals required from Manufacturers,
OEM and other vendors and suppliers of Floor Plan Vehicles and Units and a
statement identifying all of such Manufacturers, OEM, vendors and suppliers of
Floor Plan Vehicles, and shall have been duly given or received, and that any
such consents, licenses, approvals, and agreements shall be in full force and
effect upon giving effect to the Credit Documents and the transactions
contemplated by this Agreement;

 

(h) a certificate signed by an Authorized Officer of the Loan Parties or the
Borrower Representative certifying (i) the absence of any continuing Defaults or
Events of Default, (ii) satisfaction of all conditions precedent to Closing
hereunder, (iii) solvency, (iv) all shareholder and corporate consents and
approvals (including any consents required under the Amended Charter and
compliance with all requirements with respect to the Loans and other credit
accommodations set forth in the Certificate of Designations), and all material
governmental and third party consents and approvals required in connection with
the merger and capitalization transactions described in clauses (i) and (j)
below (all of which shall be final with no waiting period to expire or ongoing
governmental inquiry or investigation) shall have been received and there does
not exist any action, suit, investigation, litigation or proceeding pending or
threatened in any court or before any arbitrator or governmental authority that
challenges the credit facilities or any other transaction involving any of the
Loan Parties, (v) such other matters as are reasonably required by the
Administrative Agent or the Lenders;

 

(i) A certificate signed by an Authorized Officer of the Loan Parties reasonably
satisfactory to the Administrative Agent attaching the Merger Agreement, and
flow of funds in connection therewith, and certifying that that the merger
transactions between (i) Pubco Guarantor and Andina Acquisition Corp. II, a
publicly-traded Cayman Islands exempted company, with Pubco Guarantor as the
survivor thereof, and (ii) Andina II Merger Sub Inc., a Delaware corporation,
and wholly – owned subsidiary of Pubco Guarantor with Parent Guarantor, with
Parent Guarantor as the survivor thereof have closed prior to or
contemporaneously herewith pursuant to, and in accordance with the terms of, the
Merger Agreement, including (u) receipt of cash proceeds contributed by the ANDA
Trust as described in the Merger Agreement in a minimum amount of $4,640,000,
(v) receipt of Parent Guarantor’s “rollover equity” in the amount of
$15,000,000, (w) receipt of payment for a new common stock issuance in Pubco
Guarantor in a minimum amount of $28,500,000, (x) confirmation of submission to
NASDAQ of Pubco Guarantor’s application to list its common stock on NASDAQ, (y)
satisfaction of the cash tangible net assets requirement under the Merger
Agreement, and (z) completion of the sale of Capital Stock in Parent Guarantor
by Wayzata Opportunities Fund, II, L.P.;



 



(j) A certificate signed by an Authorized Officer of the Loan Parties reasonably
satisfactory to the Administrative Agent attaching the Securities Purchase
Agreement, the Amended Charter of Pubco Guarantor, and the Certificate of
Designations), and certifying that the Series A Preferred Stock in a minimum
amount of $60,000,000 has been issued and payment for same received in
accordance with the Securities Purchase Agreement, together with a copy of the
flow of funds in connection with same;

 

80

 

 



(k) A certificate signed by an Authorized Officer of the Loan Parties reasonably
satisfactory to the Administrative Agent, that the cash equity capitalization of
Pubco Guarantor shall not be less than at least 45% of the total pro forma
consolidated debt and equity capitalization of Pubco Guarantor and its
Subsidiaries on the Closing Date, together with calculations satisfactory to the
Administrative Agent demonstrating same;



 

(l) a duly completed Compliance Certificate, including calculations of the
financial covenants set forth therein in a manner reasonably satisfactory to the
Administrative Agent, signed by an Authorized Officer of the Loan Parties in
form and substance satisfactory to the Administrative Agent evidencing, as of
the as of the last day of the most recently completed month ending at least 30
days prior to the Closing Date, (i) a Total Leverage Ratio not be greater than
2.00:1.00 giving pro forma effect to all transactions contemplated by this
Agreement, including the transactions described in clauses “(i),” “(j),” and (k)
above, and the credit accommodations provided in this Agreement, and (ii)
Consolidated EBITDAR of the Loan Parties of not less than Thirty Million Dollars
($30,000,000.00);



 

(m) each of the following which shall be reasonably satisfactory to the
Administrative Agent, (i) audited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of Parent Guarantor
and its Subsidiaries for the twelve-month period ended December 31, 2016 and for
each subsequent Fiscal Year ended at least 45 days prior to the Closing Date,
(ii) the unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Parent Guarantor and its Subsidiaries for
each fiscal month ended after December 31, 2016 and at least 30 days prior to
the Closing Date, (iii) pro forma consolidated balance sheets of Pubco Guarantor
and its Subsidiaries (including, for the avoidance of doubt, the Borrowers) as
of and for the twelve-month period ending on the last day of the most recently
completed month ending at least 30 days prior to the Closing Date, prepared
giving effect to the credit facilities and other transactions described herein
as if the Closing Date had occurred and otherwise prepared on a basis consistent
with financial statements provided to the Administrative Agent prior to the
delivery of the commitment letter, and (iv) projections including balance
sheets, income statements and cash flow statements of Borrowers and their
Subsidiaries;

 



(n) a payoff and termination letter (i) from Bank of America N.A., in form and
substance satisfactory to the Administrative Agent, including satisfactory
arrangements for Cash Collateralization of the Existing Letters of Credit, and
(ii) any other creditors intended to be paid at Closing and all guaranties and
Liens released (including liens perfected pursuant to control agreements) to
achieve the required Lien priority position in the Collateral and Indebtedness
limitations required pursuant to this Agreement and the Security Documents;



 

(o) all sale-leaseback documents, and operating leases, and real estate
mortgages, and delivery to the Administrative Agent of such Real Estate Support
Documents as are reasonably required by the Administrative Agent; provided,
however, nothing herein shall require delivery to the Administrative Agent of
any Real Estate Support Document for premises occupied temporarily by a Borrower
in connection with participation at a trade show or similar temporary sales
location;



 

(p) such deposit account control agreements as are required pursuant to the
Security Documents;

 

81

 

 



(q) all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act and the Bank Secrecy Act,
and other applicable Laws, as reasonably requested by Administrative Agent and
by any of the Lenders, including copies of all Organization Documents of the
Loan Parties and IRS W-9 Forms completed and executed by the Loan Parties;

 

(r) evidence that all insurance and endorsements thereto required to be
maintained by the terms of the Credit Documents is in effect;

 

(s) an inspection, inventory, and audit of all Eligible Floor Plan Vehicles and
Units shall have been completed prior to Closing, and

 

(t) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the Issuing Bank, or the Required Lenders reasonably may
require.

 

4.01.2. Fees. Any fees required to be paid on or before the Closing Date shall
have been paid.

 

4.01.3. Credit Party Expenses. The Borrowers shall have paid in full all Credit
Party Expenses to the extent invoiced prior to or on the Closing Date.

 

4.01.4. No Material Adverse Change. No material adverse change shall have
occurred in the business, condition (financial or otherwise), prospects, assets,
operations, liabilities (contingent or otherwise) or properties of Pubco
Guarantor, Parent Guarantor, or the Borrowers and their respective Subsidiaries,
taken as a whole since December 31, 2016.

 

Without limiting the generality of the provisions of Section 9.02.4 of this
Agreement, for purposes of determining compliance with the conditions specified
in this Section 4.01, each Lender that has signed this Agreement shall be deemed
to have consented to, approved, accepted and to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objections thereto.



 

Section 4.02. Conditions To Advances Of Proceeds Of Loans And Issuances Of
Letters Of Credit After Closing Date. The obligations of each Lender and of the
Issuing Bank to honor any request for the advance of any proceeds of the Loans
or the issuance or reissuance of any Letters of Credit after the Closing Date or
request to renew or amend any Letter of Credit after the Closing Date, shall be
subject to the satisfaction of the following conditions precedent:

 



4.02.1. Representations And Warranties. The representations and warranties of
the Loan Parties contained in Article 3 of this Agreement or in any other Credit
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of any such advance of proceeds of the Loans or
issuance of Letters of Credit, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date.

 

4.02.2. Absence Of Defaults And Events Of Default. No continuing Default or
Event of Default shall exist, or would result from such requested advance or
issuance.

 

4.02.3. No Material Adverse Changes. No Material Adverse Changes shall have
occurred since the Closing Date and be continuing.

 

82

 

 

Each request for the advance of proceeds of the Loans or for the issuance or
reissuance of any Letters of Credit shall be deemed automatically to be a
representation and warranty of the Borrowers that the conditions specified in
this Section 4.02 have been satisfied on and as of the date of the request.

 

ARTICLE 5



AFFIRMATIVE COVENANTS

 



Each Borrower agrees that until the payment and satisfaction in full of all of
the Obligations, it will comply with and cause the other Loan Parties to comply
with the covenants set forth in this Article 5.

 

Section 5.01. Payment and Performance. Each Borrower promises that all
Obligations shall be paid and performed in full when and as due.

 

Section 5.02. Insurance. The Borrowers and each Loan Party shall obtain and
maintain and shall cause their respective Subsidiaries to obtain and maintain
such insurance coverages as are reasonable, customary and prudent for businesses
engaged in activities similar to the business activities in which it is engaged.
Without limitation to the foregoing, the Borrowers and the other Loan Parties
shall each maintain fire and extended coverage casualty insurance covering the
Collateral and their respective assets in amounts satisfactory to the
Administrative Agent consistent with prudent practices and sufficient to prevent
any co-insurance liability (which amount shall be the full insurable value of
the assets and properties insured unless the Administrative Agent in writing
agrees to a lesser amount), naming the Administrative Agent for the benefit of
the Credit Parties as sole lender loss payee and/or additional insured with
respect to the Collateral and such assets, with insurance companies and upon
policy forms which are acceptable to and approved by the Administrative Agent.
The Loan Parties shall submit to the Administrative Agent originals or certified
copies of the casualty insurance policies and paid receipts evidencing payment
of the premiums due on the same. The casualty insurance policies shall be
endorsed so as to make them noncancellable unless thirty (30) days prior notice
of cancellation is provided to the Administrative Agent. The proceeds of any
insured loss shall be applied as a Mandatory Prepayment to the extent required
pursuant to Section 2.06.3, unless the Required Lenders approve the use thereof
to repair or replace damaged or destroyed Collateral.

 

Section 5.03. Collection Of Accounts; Sale Of Inventory. The Loan Parties shall
collect their respective Accounts and sell their respective Inventory only in
the ordinary course of their respective businesses, subject to customary credit
and collection policies.

 

Section 5.04. Notice Of Litigation And Proceedings. The Borrowers and each other
Loan Party shall give prompt notice to the Administrative Agent of any action,
suit, citation, violation, direction, notice or proceeding before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting such Loan Party, or the assets or properties
thereof, which, if determined adversely to such Loan Party (a) could require it
to pay over more than the Threshold Amount or deliver assets the value of which
exceeds that sum, or (b) could reasonably be expected to cause a Material
Adverse Change.

 

Section 5.05. Payment Of Liabilities To Third Persons. Each Borrower and each
other Loan Party shall pay when and as due, or within applicable grace periods,
all liabilities due to third persons, except when the amount thereof is being
contested in good faith by appropriate proceedings and with adequate reserves
therefor being set aside by it.

 

83

 

 

Section 5.06. Notice Of Change Of Business Location Or Of Jurisdiction of
Organization; Notice of Name Change. Each Borrower and each of the other Loan
Parties shall notify the Administrative Agent thirty (30) days in advance of,
(a) any change in the location of its existing offices or places of business or
of the jurisdiction in which it is organized, (b) the establishment of any new,
or the discontinuation of any existing, places of business, and (c) any change
in or addition to the locations at which any material portion of the Collateral
(or other property securing the Obligations) is kept. Prior to moving any
Collateral (or other property securing the Obligations) to any location not
owned by a Loan Party (other than deliveries to Account Debtors of sold or
leased goods and premises occupied temporarily by a Borrower in connection with
participation at a trade show or similar temporary sales location), each Loan
Party shall obtain and deliver to the Administrative Agent an agreement, in form
and substance acceptable to the Administrative Agent, pursuant to which the
owner of such location shall: (i) subordinate any rights which it may have, or
thereafter may obtain, in any of the Collateral or other property to the rights
and security interests of the Credit Parties; and (ii) allow the Administrative
Agent access to the Collateral or other property in order to remove the
Collateral or other property from such location. Each Borrower and each other
Loan Party shall notify the Administrative Agent thirty (30) days in advance of
any changes to its name.

 

Section 5.07. Payment of Taxes. Each of the Borrowers and each of the other Loan
Parties shall pay or cause to be paid when and as due all Taxes imposed upon it
or on any of its property or which it is required to withhold and pay over to
the taxing authority or which it must pay on its income, except where contested
in good faith, by appropriate proceedings and at its own cost and expense;
provided, however, that no Loan Party shall be deemed to be contesting in good
faith by appropriate proceedings unless, (a) such proceedings operate to prevent
the taxing authority from attempting to collect the Taxes, (b) the Collateral is
not subject to sale, forfeiture or loss during such proceedings, (c) the
applicable Loan Party’s contest does not subject the Credit Parties to any
liabilities owed to or claims from the taxing authority or any other person, (d)
the applicable Loan Party establishes appropriate reserves for the payment of
all Taxes, court costs and other expenses for which such Loan Party would be
liable if unsuccessful in the contest, (e) the applicable Loan Party prosecutes
the contest continuously to its final conclusion, and (f) at the conclusion of
the proceedings, the applicable Loan Party promptly pays all amounts determined
to be payable, including but not limited to all taxes, legal fees and court
costs.

 

Section 5.08. Notice Of Events Affecting Collateral; Compromise Of Receivables;
Returned Or Repossessed Goods. Each Borrower and each of the other Loan Parties
shall promptly report to the Administrative Agent (a) any reclamation, return or
repossession of Goods, (b) all claims or disputes and (c) all other matters
materially affecting the value, enforceability or collectability of any of the
Collateral.

 

Section 5.09. Reporting Requirements. The Borrowers shall submit the following
items to each of the Credit Parties:

 

5.09.1. Dealership Financial Statements. Within twenty (20) calendar days after
the end of each calendar month, the Borrowers shall deliver to the Credit
Parties internally prepared individual dealership financial statements
(individual and combined) in form satisfactory to the Administrative Agent.

 

5.09.2. Monthly Financial Statements. As soon as available and in any event
within thirty (30) calendar days after the end of each Fiscal Quarter, the
Borrowers shall submit to the Credit Parties a consolidated and consolidating
balance sheet of Pubco Guarantor and its Subsidiaries as of the end of such
month and a consolidated and consolidating statement of income and retained
earnings of Pubco Guarantor and its Subsidiaries for such month, and a
consolidated and consolidating statement of cash flow of Pubco Guarantor and its
Subsidiaries for such month, all in reasonable detail and stating in comparative
form the respective consolidated and consolidating figures for the corresponding
date and period in the previous Fiscal Year and all prepared in accordance with
GAAP and certified by an Authorized Officer of the Borrower Representative
(subject to year-end adjustments).

 

84

 

 

5.09.3. Annual Financial Statements. As soon as available and in any event
within one hundred twenty (120) calendar days after the end of each Fiscal Year,
the Borrowers shall submit to the Credit Parties a consolidated and
consolidating balance sheet of Pubco Guarantor and its Subsidiaries as of the
end of such Fiscal Year and a consolidated and consolidating statement of income
and retained earnings of Pubco Guarantor and its Subsidiaries for such Fiscal
Year, and a consolidated and consolidating statement of cash flow of Pubco
Guarantor and its Subsidiaries for such Fiscal Year, all in reasonable detail
and stating in comparative form the respective consolidated and consolidating
figures for the corresponding date and period in the prior Fiscal Year and all
prepared in accordance with GAAP and accompanied by an audited opinion thereon
issued by independent certified public accountants selected by Pubco Guarantor
and reasonably acceptable to the Required Lenders.

 

5.09.4. Management Letters. Promptly upon receipt thereof, each Borrower shall
submit to the Credit Parties copies of any reports submitted to it or to any
Loan Party by independent certified public accountants in connection with the
examination of the financial statements of Pubco and its Subsidiaries made by
such accountants.

 

5.09.5. Compliance Certificate. The Borrowers shall submit a Compliance
Certificate to the Credit Parties, within thirty (30) calendar days after the
end of each Fiscal Quarter (in conjunction with the monthly financial statement
for the last month in each such Fiscal Quarter) for the first three (3) Fiscal
Quarters of each year and with the submission of the submission of each annual
audited financial statements pursuant to Section 5.09.3 hereof. The Compliance
Certificates shall include calculations of the financial covenants set forth in
Sections 6.12, 6.13, and 6.14 hereof for the relevant period.

 

5.09.6. Reports To Other Creditors. Promptly after the furnishing thereof, the
Borrowers shall submit to the Credit Parties copies of any statement or report
furnished to any other Person pursuant to the terms of any indenture, loan, or
credit or similar agreement and not otherwise required to be furnished to the
Administrative Agent pursuant to any other provisions of this Agreement.

 

5.09.7. Management Changes. The Borrowers shall notify the Credit Parties
immediately of any changes in the personnel holding the positions of
Chairperson, President, Chief Executive Officer or Chief Financial Officer of
any of the Borrowers.

 

5.09.8. Projections. The Borrowers shall deliver to the Credit Parties within
sixty (60) days prior to the end of each Fiscal Year, an annual operating budget
for the Borrowers and their Subsidiaries for the next Fiscal Year. The operating
budget shall include a balance sheet, income statement, statement of cash flows,
and assumptions relating to the budget.

 

5.09.9. Notice of Defaults and Events of Default. The Borrowers shall promptly
give written notice to the Credit Parties of the occurrence of any event,
occurrence or condition (which is known to an executive officer of any Loan
Party) which constitutes or is reasonably foreseeable to constitute either an
Event of Default or a Default or which could be reasonably expected to result in
a Material Adverse Change.

 

5.09.10. ERISA Event. The Borrowers shall promptly give written notice to the
Credit Parties of the occurrence of any ERISA Event.

 

85

 

 

5.09.11. SEC Filings. Promptly upon receipt or transmission thereof, (a) all
letters of comment or material correspondence sent to Pubco Guarantor or any of
its Subsidiaries by any securities exchange or the Securities and Exchange
Commission (“SEC”) in relation to the affairs of Pubco Guarantor or any of its
Subsidiaries, (b) all regular and periodic reports and all registration
statements and prospectuses, if any, filed by Pubco Guarantor or any of its
Subsidiaries with any securities exchange or with the SEC or any governmental
authority succeeding to any of its functions, (c) all financial statements,
reports, notices and proxy statements sent or made available generally by Pubco
Guarantor or any of its Subsidiaries to other lenders to such Persons (if any)
and their other respective bondholders or security holders (or any trustee or
other representative of any of the foregoing) and any non-routine notices or
other non-routine correspondence from such lenders, bondholders or security
holders (or trustee or other representative of such Persons); and (d) all press
releases and other statements made available by Pubco Guarantor or any of its
Subsidiaries to the public concerning material developments in their respective
businesses. Any information or document described in clauses (a) through (d) of
this Subsection 5.09.11 that is filed with the SEC via the EDGAR filing system
shall be deemed to be delivered upon the receipt by the Credit Parties of notice
(including any notice received via e-mail) from Borrower Representative that
such information or document has been filed and is available on EDGAR provided,
further, however, that no such notice need be delivered in connection with the
regularly filed Annual Reports of Pubco Guarantor on Form 10-K or Quarterly
Reports of Pubco Guarantor on Form 10-Q.

 

5.09.12. Reportable Anti-Terrorism Compliance Event. The Borrowers shall
promptly notify the Credit Parties upon the occurrence of a Reportable
Anti-Terrorism Compliance Event.

 

5.09.13. General Information. In addition to the items set forth in subsections
5.09.1 through 5.09.12 above, the Borrowers agree to submit, and cause the other
Loan Parties to submit, to the Credit Parties such other information respecting
the condition or operations, financial or otherwise, of the Loan Parties as the
Credit Parties may reasonably request from time to time.

 

Section 5.10. Preservation of Existence, Etc. Each Borrower and each of the
other Loan Parties shall each (a) preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization, (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to cause a Material Adverse Change, and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to cause a
Material Adverse Change.

 

Section 5.11. Maintenance of Assets and Properties. Each of the Borrowers and
each of the other Loan Parties shall maintain, preserve and protect all of its
material assets and properties necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted.

 

Section 5.12. Compliance with Laws. Each of the Borrowers and each of the other
Loan Parties shall comply in all material respects with all Laws applicable to
it, and obtain or maintain all permits, franchises and other governmental
authorizations and approvals necessary for the ownership, acquisition and
disposition of its properties and the conduct of its business. Without limiting
the generality of the foregoing, the Borrowers shall be in compliance with all
orders, rules, regulations issued by, and recommendations of, the U.S.
Department of the Treasury and OFAC pursuant to IEEPA, the USA Patriot Act and
with all, other legal requirements relating to money laundering or terrorism and
any executive orders related thereto, which at the time apply to them.

 

86

 

 

Section 5.13. Inspection Rights. Each of the Borrowers and each of the other
Loan Parties shall permit representatives and independent contractors of the
Credit Parties to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at such reasonable times
during normal business hours and as often as may be reasonably desired (which
inventory and Collateral inspections are expected to be conducted not less than
twelve (12) times per Fiscal Year), upon reasonable advance notice to the Loan
Parties; provided, however, that when a continuing Default or Event of Default
exists any Credit Party (or any of their respective representatives or
independent contractors) may do any of the foregoing at the expense of the Loan
Parties at any time during normal business hours and without advance notice.

 

Section 5.14. Environmental Matters and Indemnification. Each of the Borrowers
and each of the other Loan Parties shall comply, and shall cause its respective
Subsidiaries to comply with all Environmental Laws, the non-compliance with
which could reasonably be expected to result in a Material Adverse Change. The
Loan Parties shall investigate any circumstances which give the Loan Parties
reason to believe or suspect the Contamination of any of the Properties. The
Loan Parties shall promptly perform any remediation of such Contamination
required under applicable Laws.

 

Section 5.15. Additional Subsidiaries

 





5.15.1. Domestic Subsidiaries. If any Domestic Subsidiary is formed or acquired
after the Closing Date, the Borrowers shall notify the Administrative Agent and
the Lenders in writing thereof within ten (10) Business Days after the date on
which such Domestic Subsidiary is formed or acquired and, within thirty (30)
Business Days after the Administrative Agent’s request therefor, (i) the
Borrowers shall cause such Domestic Subsidiary to (A) duly execute and deliver,
or join and become a party to, a Guaranty Agreement, and the other applicable
Credit Documents in the manner provided therein, and (B) promptly take such
actions to create and perfect first priority Liens on such Domestic Subsidiary’s
assets as security for the Obligations as the Administrative Agent or Required
Lenders shall reasonably request, (ii) 100% of the Capital Stock issued by any
such Domestic Subsidiary shall be pledged as security for the Obligations
pursuant to such Credit Documents in form and substance satisfactory to the
Administrative Agent, as may be required under the applicable Laws to effectuate
a fully enforceable first priority pledge of such Capital Stock; and (iii) if
any loans, advances or other debt is owed or owing by any such Domestic
Subsidiary to the Borrowers or any Guarantor, the Borrowers or Guarantor shall
cause all promissory notes and other instruments evidencing such loans, advances
and other debt to be pledged as security for the Obligations pursuant to the
Credit Documents.

 

5.15.2. Requirements For All Additional Subsidiaries. With respect to each such
additional Subsidiary, the Borrowers shall deliver or cause to be delivered to
the Administrative Agent (i) a complete copy of the Organization Documents of
such Subsidiary, together with a certificate of status or good standing if such
certificates are issued by the jurisdiction of formation, (ii) the original
certificates for the Capital Stock of such Subsidiary, together with undated
stock powers for such certificates, executed in blank, or if any shares of
Capital Stock are uncertificated, confirmation and evidence reasonably
satisfactory to the Administrative Agent that the security interest in such
uncertificated securities has been granted to and perfected by the
Administrative Agent for the benefit of the Credit Parties, in accordance with
the applicable sections under Articles 8 and 9 of the UCC or other similar or
local or foreign Law that may be applicable, and (iii) an opinion of counsel
satisfactory to the Administrative Agent opining as to matters in connection
with such Subsidiary, the pledge of Capital Stock described in this section, the
enforceability of the Credit Documents executed or joined by such Subsidiary,
and such other matters as may be reasonably requested by the Administrative
Agent or the Required Lenders.

 

87

 

 

5.15.3. Joinder of Additional Borrowers. With respect to any Domestic Subsidiary
of any Loan Party which is formed or acquired after the Closing Date, in
addition to the execution and delivery of all documents (including but not
limited to Security Documents), granting of security interests and other Liens,
and satisfaction of all conditions set forth in Sections 5.15.1 and 5.15.2
above, (a) if such entity engages in the sale or leasing of Floor Plan Vehicles
or Units, the Borrower Representative may (or at the election of the Required
Lenders, shall) designate such entity as an additional or (b) if such entity
owns or acquires Property which is used in the conduct of the business of the
Borrowers, the Borrower Representative may designate such entity as an
additional Borrower (in each case, an “Additional Borrower”), and in each case
such Additional Borrower shall execute and deliver to the Administrative Agent a
Joinder Agreement hereto. Thereafter, such Additional Borrower shall be a
Borrower, as applicable, for all purposes of this Agreement, shall have all of
the rights, benefits, duties, and obligations of a Borrower, as applicable,
party to this Agreement, enter into, execute, and deliver all Credit Documents
(or counterparts or allonges thereto) as are required of a Borrower, as the case
may be, be subject to all of the terms and conditions set forth herein and
therein, and from time to time provide all information and documents as are
required by a Borrower in such capacity pursuant to this Agreement and the other
Credit Documents to which it has become a party. For the avoidance of doubt, any
such Additional Borrower described in clauses “(a)” or “(b)” above shall provide
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, as reasonably requested by
Administrative Agent or any Lender. The Lenders hereby authorize the
Administrative Agent to accept such Credit Documents from Additional Borrowers
and any Borrowers or Guarantors in connection there with, and to execute and
deliver such Credit Documents as may be reasonably necessary from time to time
to effectuate the joinder transactions contemplated under this Section

 

Section 5.16. Deposit and Operating Accounts. The Borrowers shall establish and
maintain their primary deposit and operating accounts at M&T Bank.

 

Section 5.17. Post-Closing Deliverables. Notwithstanding the conditions
precedent set forth in Section 4.01, the Loan Parties have informed the
Administrative Agent and the Lenders that certain items required to be delivered
as conditions precedent to the effectiveness of this Agreement will not be
delivered as of the Closing Date. As an accommodation to the Loan Parties, the
Administrative Agent and the Lenders have agreed to make the Loans available
under this Agreement notwithstanding that such conditions have not been
satisfied. In consideration of such accommodation, each applicable Loan Party
hereby agrees to take each of the actions described on Schedule 5.17 attached
hereto, in each case, in the manner and by the dates set forth thereon, or such
later dates as may be agreed to by Administrative Agent.

 

ARTICLE 6



NEGATIVE COVENANTS

 

Each Borrower agrees that until the payment and performance in full of all of
the Obligations, it will not do, and it will not permit any of the other Loan
Parties to do, any of the following:

 

Section 6.01. Liens. No Borrower and no other Loan Party shall create, incur,
assume or suffer to exist any Lien upon any of its properties (real or
personal), assets or revenues, whether now owned or hereafter acquired, other
than Liens securing the Obligations and Permitted Encumbrances.

 

88

 

 

Section 6.02. Investments And Loans. No Borrower and no other Loan Party shall
make any Investments or extend any loans or credit facilities to any Persons,
except (a) Investments in Cash Equivalents, (b) advances to its employees in the
ordinary course of business for travel, entertainment, relocation and general
ordinary course of business purposes, (c) extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, (d) acquisitions of fixed assets, equipment
and Inventory in the ordinary course of business to the extent not otherwise
prohibited by the terms of this Agreement, (e) credit accommodations provided by
any Loan Party to another Loan Party, (f) Permitted Acquisitions, and (g) loans
and advances provided by the Borrowers to any of their Subsidiaries which are
subordinated to the repayment of the Obligations and which have been assigned as
collateral security to the Administrative Agent for the ratable benefit of the
Lenders; provided that with respect to clauses (f) and (g) the credit
accommodations, loans and advances permitted therein shall not include the
assumption of debt. The entry of a Borrower or other Loan Party into a Swap
Agreement shall not be deemed to be an Investment for purposes of this Section
provided that such Borrower or other Loan Party is (or was) an Eligible Contract
Participant as of the Eligibility Date and such Swap Agreement is (or was)
entered into in connection with the Obligations or in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Loan Party, or changes in the value of securities issued by
such Borrower or other Loan Party, and not for purposes of speculation or taking
a “market view.”

 

Section 6.03. Indebtedness. No Borrower and no other Loan Party shall create,
incur, assume or suffer to exist any Indebtedness, except (a) the Obligations,
(b) existing Indebtedness incurred prior to the Closing Date, outstanding on the
Closing Date, and listed on Schedule 6.03 attached hereto, and any refinancings,
renewals or extensions thereof; provided, that: (i) the amount of such
Indebtedness is not increased at the time of such refinancing, renewal or
extension except by an amount equal to fees and expenses reasonably incurred, in
connection with such refinancing, (ii) the direct or any contingent obligor with
respect thereto is not changed, as a result of or in connection with such
refinancing, renewal or extension, (iii) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination, standstill and
related terms (if any, it being understood that such Indebtedness shall be
subordinated as to rights of payment and Liens on terms and conditions
satisfactory to the Administrative Agent), and other material terms taken as a
whole, of any such refinancing, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended, and (iv) the interest rate applicable
to any such refinancing, renewing or extending Indebtedness does not exceed the
then applicable market interest rate, (c) obligations (contingent or otherwise)
of any Loan Party existing or arising under any Swap Agreements, provided that
such Borrower or other Loan Party is (or was) an Eligible Contract Participant
as of the Eligibility Date and such obligations are (or were) entered into in
connection with the Obligations or in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Loan
Party, or changes in the value of securities issued by such Loan Party, and not
for purposes of speculation or taking a “market view,” (d) foreign exchange
hedging transactions entered into in the ordinary course of business to manage
the foreign currency risks of the Loan Parties and their Subsidiaries, (e) the
dividend, interest, and redemption obligations incurred by the Borrower to the
Preferred Stockholders as provided by the terms of the Amended Charter, the
Securities Purchase Agreement, and the Certificate of Designations (regardless
of whether the same constitutes debt in accordance with GAAP), provided,
however, that no payments thereof shall be made by any Loan Party in violation
of the restrictions upon any such payment set forth in this Agreement or in any
other Credit Document; (f) Indebtedness in respect of Capital Leases, Synthetic
Lease Obligations and purchase money obligations for capital assets (within the
limitations of Section 6.14 of this Agreement), and refinancings, renewals and
extensions thereof; provided, that: (i) the total of all such Indebtedness taken
together shall not exceed an aggregate principal amount of $15,000,000 at any
one time outstanding, (ii) such Indebtedness when incurred shall not exceed the
purchase price of the asset(s) financed, and (iii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing, (g) loans and investments in the
ordinary course of business between the Loan Parties to the extent permitted
under Section 6.02, (h) earnout obligations incurred in connection with any
Permitted Acquisition to the extent constituting Indebtedness; (i) Indebtedness
which may be deemed to exist in connection with agreements providing for
indemnification, purchase price adjustments or similar obligations in connection
with a Dispositions permitted under Section 6.05, (j) Guarantees by any Loan
Party or any Subsidiary with respect to (i) recourse obligations resulting from
endorsement of negotiable instruments for collection in the ordinary course of
business and (ii) workers’ compensation and similar obligations of the Loan
Parties and their Subsidiaries incurred in the ordinary course of business, and
(k) unsecured Indebtedness in an aggregate amount not to exceed Five Million
Dollars ($5,000,000.00) at any time outstanding.

 

89

 

 

Section 6.04. Fundamental Changes. No Borrower and no other Loan Party or
Subsidiary of a Borrower or other Loan Party shall (a) merge, dissolve,
liquidate, consolidate with or into another Person (whether in one transaction
or in a series of transactions), except that, so long as no continuing Default
or Event of Default exists and no Material Adverse Change has occurred and no
Default, Event of Default or Material Adverse Change would be likely to result
therefrom after giving effect thereto (i) any Subsidiary of a Borrower may merge
with a Borrower provided that such Borrower is the continuing or surviving
Person of such merger, or (ii) any Subsidiary of any Borrower may merge with or
liquidate into any other Subsidiary of such Borrower, provided that the
continuing surviving Person from such merger shall be a Guarantor, or (b)
directly or indirectly form or acquire any Foreign Subsidiary without the prior
written consent of the Required Lenders and on such terms and conditions as the
Required Lenders may require.

 

Section 6.05. Dispositions. No Borrower and no other Loan Party and no
Subsidiary of a Borrower or of another Loan Party shall make any Disposition or
enter into any agreement to make any Disposition without the consent of the
Required Lenders, except (a) Dispositions of obsolete or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business, (b)
Dispositions of equipment to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such Disposition are applied to the purchase price of similar
replacement property, (c) the sale of residual ownership rights in vehicles and
equipment upon the termination of operating leases, (d) Disposition of Inventory
in the ordinary course of business, or (e) Dispositions not otherwise prohibited
under this Section 6.05; provided that (i) no Default or Event of Default has
occurred and is continuing at the time of such Disposition, (ii) no Default,
Event of Default or Material Adverse Change would result from such Disposition,
and (iii) the aggregate book value of all property disposed of in reliance of
this subsection in any Fiscal Year shall not exceed Five Hundred Thousand
Dollars ($500,000).

 

Section 6.06. Restricted Payments. No Borrower and no other Loan Party may
declare or make, directly or indirectly, any Restricted Payments, or incur any
obligation (contingent or otherwise) to do so, except that (a) each Subsidiary
of a Borrower may make Restricted Payments to such Borrower, (b) LDRV may make
Restricted Payments to Parent Guarantor, (c) Parent Guarantor may make
Restricted Payments to Pubco Guarantor, (d) the Loan Parties may declare and
make non-cash dividend payments or other non-cash distributions payable solely
in their Capital Stock, and (e) Pubco Guarantor may incur the redemption and
payment obligations to the Preferred Stockholders set forth in the Amended
Charter, the Securities Purchase Agreement, and the Certificate of Designations
respect to the Pubco Guarantor’s Series A Preferred Stock described therein,
provided that no redemption of such Series A Preferred Stock, in whole or in
part, or payments of the redemption price, in whole or in part, for any Capital
Stock held by the Preferred Stockholders shall occur, directly or indirectly,
prior to the dates for redemption set forth in Sections 7(a)(i) and 7(b) of the
Certificate of Designations as in effect on the date hereof and on a
non-accelerated basis, and no payment of any dividends and distributions shall
be paid to the Preferred Stockholders, directly or indirectly, (i) at any time
during which there is a continuing Default or Event of Default, or (ii) if after
giving effect to such payment, a Default or Event of Default would exist; (f) in
the absence of any continuing Defaults or Events of Default and provided that
after giving immediate effect thereto, no Defaults or Events of Default would
result therefrom, each Borrower and each other Loan Party may (i) repurchase
Capital Stock owned by former employees of the Loan Parties or employees which
are leaving the employment of such Borrower or other Loan Parties; and (ii) make
other Restricted Payments; provided however, the payments set forth in clauses
“(e),” and “(f)” shall not be paid more frequently than quarterly after the end
of each Fiscal Quarter and upon delivery of the financial statements due to the
Administrative Agent and the Lenders hereunder evidencing the ability of the
Loan Parties to make such Restricted Payments in full compliance with all of the
terms and conditions set forth in this Agreement, including demonstrated
compliance with the financial covenants set forth in Sections 6.12 and 6.13
hereof.

 

90

 

 

Section 6.07. Change in Nature Of Business. No Borrower and no other Loan Party
and no Subsidiary of a Borrower or other Loan Party shall engage in any material
line of business substantially different from (a) those lines of business
conducted by it on the Closing Date or (b) any business substantially related or
incidental to the lines of business conducted by it on the Closing Date.

 

Section 6.08. Transactions With Affiliates. No Borrower and no other Loan Party
and no Subsidiary of any Borrower or other Loan Party shall enter into any
transaction of any kind with any Affiliate (other than with its wholly-owned
Subsidiaries), whether or not in the ordinary course of business, other than on
fair and reasonable terms substantially as favorable as would be obtainable at
the time in a comparable arm’s length transaction with a Person other than an
Affiliate.

 

Section 6.09. Burdensome Agreements; Negative Pledges. No Borrower and no other
Loan Party shall enter into or grant any negative pledges or agreements
restricting its ability to pledge its assets or to grant Liens against its
assets, except as otherwise expressly provided for in the Credit Documents and
except to the extent that any Capital Lease or purchase money facility of any of
the Loan Parties prohibits the granting of Liens against the equipment that is
being leased or financed, as applicable, pursuant to such Capital Lease or
purchase money facility. No Subsidiary of a Borrower or any other Loan Party
shall enter into any contractual obligation that limits the ability of such
Subsidiary: (a) to make Restricted Payments to such Borrower or other Loan Party
or to otherwise transfer property to such Borrower, or (b) to guarantee the
Obligations.

 

Section 6.10. Use Of Proceeds. No Borrower shall use the proceeds of any Loan,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry “margin stock” (within the meaning of
Regulation U of the Federal Reserve Board) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund Indebtedness
originally incurred for such purpose.

 

Section 6.11. Tax Consolidation. No Borrower shall file or consent to or permit
the filing of any consolidated income tax return on behalf of it with any Person
(other than a consolidated return of Pubco Guarantor and its Subsidiaries). No
Borrower shall enter into any agreements with any Person which would cause such
Borrower to bear more than the amount of taxes to which it would have been
subject had it separately filed (or filed as part of a consolidated return among
Pubco Guarantor and its Subsidiaries).



 

Section 6.12. Maximum Total Leverage Ratio. The Borrowers shall not permit the
Total Leverage Ratio to exceed a ratio of 3.00 to 1.00, as measured on the last
day of each Fiscal Quarter, beginning with the Fiscal Quarter ending June 30,
2018.

 

91

 

 

Section 6.13. Minimum Consolidated Fixed Charge Coverage Ratio. The Borrowers
shall not permit the Consolidated Fixed Charge Coverage Ratio to be less than a
ratio of 1.25 to 1.00 as measured on the last day of each Fiscal Quarter,
beginning with the Fiscal Quarter ending June 30, 2018.

 

Section 6.14. Capital Expenditures. The Borrowers and their Subsidiaries shall
not make or become legally obligated to make any expenditure in respect of the
purchase or other acquisition of any fixed or capital asset (excluding normal
replacements and maintenance which are properly charged to current operations),
except for Capital Expenditures in the ordinary course of business not
exceeding, in the aggregate for the Borrowers and their Subsidiaries during a
given Fiscal Year, an amount equal to twenty-five percent (25%) of Consolidated
EBITDA for such Fiscal Year.

 

Section 6.15. Anti-Money Laundering/International Trade Law Compliance. No
Covered Entity shall be or become a Sanctioned Person. No Covered Entity, either
in its own right or through any third party, shall (a) have any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use any proceeds of the Loans to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law. The funds used to
repay the Obligations, in whole or in part, shall not be derived from any
unlawful activity.

 

Section 6.16. Amendments to Amended Charter, Securities Purchase Agreement, or
Certificate of Designations. There shall be no amendments to Section 7
(Redemption) of the Certificate of Designations, nor shall there be any other
amendments to the Amended Charter, the Securities Purchase Agreement, or the
Certificate of Designations, the effect of which would (a) accelerate the period
during which the redemption options in respect of Series A Preferred Stock may
be exercised (which period shall commence no earlier than the respective dates
for redemption set forth in Sections 7(a)(i) and 7(b) of the Certificate of
Designations as in effect on the date hereof and on a non-accelerated basis, or
permit the cash payment of any portion of a redemption prior to such dates, (b)
change the amount or method of calculation of the redemption price or any other
payment on account of any redemption of the Series A Preferred Stock, (c) change
the terms and amounts of payments of dividends and distributions to Preferred
Stockholders thereunder, or (d) expand the consent rights of any or all of the
Preferred Stockholders to amendments or refinancing of the Credit Documents or
Obligations.





 

ARTICLE 7



EVENTS OF DEFAULT

 

The occurrence of any of the following events or conditions shall constitute an
Event of Default.

 

Section 7.01. Failure To Pay. The failure or refusal of the Borrowers to pay (a)
all or any amount or installment of principal due upon the Loans or upon any L/C
Obligation (whether scheduled, by acceleration, or as otherwise required by the
terms of the Credit Documents), or (b) any interest or fees upon any Loan or L/C
Obligation within three (3) Business Days after the due date thereof, or (c) any
other amount payable hereunder or under any Credit Document within five (5)
Business Days after the due date thereof.

 

92

 

 

Section 7.02. Violation Of Covenants. The failure or refusal of any Borrowers to
(a) perform, observe, and comply with any covenant, agreement, or condition
contained in Sections 5.04, 5.06, 5.08, 5.09.9, 5.09.11, 5.09.12, 5.09.13 (or
any other Sections requiring the giving of notice by any Loan Party to any
Credit Party), 5.10, 5.13 and 5.14 or in Article 6 (Negative Covenants) of this
Agreement, (b) timely perform, observe and comply with any other covenant,
agreement, or condition contained in this Agreement (not specified above in
Section 7.01 or 7.02(a)), and such failure or refusal continues for a period of
thirty (30) consecutive calendar days, or (c) timely perform, observe, or comply
with any covenant, agreement or condition contained in any other Credit
Document, after expiration of any cure period set forth therein.

 

Section 7.03. Representation Or Warranty. Any representation or warranty made by
the Borrowers or by any other Loan Party herein or in any Credit Document, any
Collateral Information Certificate, or in any Compliance Certificate or other
document or instrument delivered from time to time to any of the Credit Parties
shall be false, incorrect, or misleading in any material respect when made or
deemed made.

 

Section 7.04. Cross-Default. (a) Any Borrower or any other Loan Party (i) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or guarantee (other than Indebtedness hereunder) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, (ii) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause (without
regard to any existing intercreditor arrangements), with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such guarantee to become payable or cash
collateral in respect thereof to be demanded, (iii) fails to observe or perform
any covenant or agreement set forth in the Securities Purchase Agreement
(including under Section 4.15 of the Securities Purchase Agreement) or the
Certificate of Designations (including under Sections 5.b(vii), 5.b(viii), or
5.b(xi) thereof), or (c) there occurs a default or event of default under any
Swap Agreement.

 

Section 7.05. Judgments. The Loan Parties shall suffer final judgments for the
payment of money aggregating for all Loan Parties in excess of the Threshold
Amount in excess of available insurance proceeds and shall not discharge the
same within a period of thirty (30) days unless, pending further proceedings,
execution has not been commenced or if commenced has been effectively stayed.

 

Section 7.06. Levy By Judgment Creditor. Any judgment creditor of any of the
Loan Parties shall obtain possession of any of the Collateral with a value in
excess of the Threshold Amount by any means, including but not limited to levy,
distraint, replevin or self-help, and the Loan Parties shall not remedy same
within thirty (30) days thereof; or a writ of garnishment is served on the
Administrative Agent or any other Credit Party relating to any of the accounts
of the Borrowers or of any of the other Loan Parties maintained with the
Administrative Agent or with any other Credit Party.

 

Section 7.07. Involuntary Insolvency Proceedings. The institution of involuntary
Insolvency Proceedings against any Borrower or any other Loan Party and the
failure of any such Insolvency Proceedings to be dismissed before the earliest
to occur of (a) the date which is sixty (60) days after the institution of such
Insolvency Proceedings, (b) the entry of any order for relief in the Insolvency
Proceeding or any order adjudicating any Borrower or any other Loan Party
insolvent, or (c) the impairment (as to validity, priority or otherwise) of any
Lien of the Credit Parties in any of the Collateral.

 

93

 

 

Section 7.08. Voluntary Insolvency Proceedings. The commencement by any Borrower
or by any other Loan Party of Insolvency Proceedings.

 

Section 7.09. Attempt To Terminate Or Limit Guaranties. The receipt by a Credit
Party of notice from a Guarantor that such Guarantor is attempting to terminate
or limit any portion of its obligations under a Guaranty Agreement.

 

Section 7.10. ERISA. An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or any Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount.

 

Section 7.11. Injunction. The issuance of any injunction against any Borrower or
against any other Loan Party which enjoins or restrains any Borrower or any
other Loan Party from continuing to conduct any material part of its business
affairs which continues for more than ten (10) days

 

Section 7.12. Invalidity of Credit Documents. Any provision of any Credit
Document, or any document containing a subordination or intercreditor
undertaking pertaining to any Obligation, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party contests in any manner the validity or
enforceability of any provision of any Credit Document or such other document;
or any Loan Party denies that it has any or further liability or obligation
under any provision of any Credit Document or such other document, or purports
to revoke, terminate or rescind any provision of any Credit Document

 

Section 7.13. Invalidity of Security Documents. Any Security Document after
delivery thereof pursuant to Sections 4.01 or 5.15 shall for any reason (other
than pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Permitted Encumbrances) on the Collateral purported to
be covered thereby.

 

Section 7.14. Licenses and Agreements. Any agreement with any Manufacturer is
revoked, terminated or suspended and, a replacement for same is not entered into
within 30 days of such termination, revocation or suspension, or any license,
consent, or approval which is material to the conduct of the business of any
Loan Party is revoked, terminated or suspended.

 

Section 7.15. Change In Control. The occurrence of any Change in Control.

 

Section 7.16. Change in Management. The occurrence of any event or occurrence
resulting in William Murnane ceasing to be the Chief Executive Officer or to
hold another key management position with the Borrowers, the Parent Guarantor,
and Pubco Guarantor unless replacements therefor with demonstrable commensurate
management experience with companies doing business in LDRV’s industry are
employed promptly (but not later than one hundred eighty (180) days) after such
event or occurrence.

 

94

 

 

ARTICLE 8



RIGHTS AND REMEDIES OF CREDIT PARTIES



ON THE OCCURRENCE OF AN EVENT OF DEFAULT

 

Upon the occurrence of an Event of Default and during the continuance thereof:

 

Section 8.01. Credit Parties’ Specific Rights And Remedies. In addition to all
other rights and remedies provided by applicable Laws and the terms of the
Credit Documents, upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent may, on behalf of the Lenders and shall, at
the direction of the Required Lenders (a) declare the Commitments of each Lender
to advance proceeds of the Loans and any obligation of the Issuing Bank to issue
any Letters of Credit to be terminated, (b) accelerate and call immediately due
and payable all or any part of the Obligations, (c) require the Loan Parties to
Cash Collateralize the L/C Obligations, (d) seek specific performance or
injunctive relief to enforce performance of the undertakings, duties, and
agreements provided in the Credit Documents, whether or not a remedy at Law
exists or is adequate, (e) exercise any rights of a secured creditor under
applicable Laws against the Collateral, including (i) the right to take
possession of the Collateral without the use of judicial process or hearing of
any kind, (ii) the right to require the Loan Parties to assemble the Collateral
at such place as the Administrative Agent may specify, and (iii) the right to
sell the Collateral, in whole or in part, at either private or public sale, and
(f) seek the appointment of a receiver for any or all of the Loan Parties and/or
the assets of any or all of the Loan Parties. For the avoidance of doubt, the
availability and exercise of default remedies and rights under any Swap
Agreements shall be governed by the default provisions of such Swap Agreement.

 

Section 8.02. Automatic Acceleration. Upon the occurrence and during the
continuance of an Event of Default as described in Sections 7.07 or 7.08 of this
Agreement, the Commitments shall automatically terminate, the Obligations shall
be automatically accelerated and due and payable without any notice, demand or
action of any type on the part of the Credit Parties, the obligations of the
Issuing Bank to issue Letters of Credit shall be automatically terminated, and
the Loan Parties shall be automatically required to Cash Collateralize the L/C
Obligations.

 

Section 8.03. Consent To Appointment Of Receiver. Each Borrower irrevocably
consents to the appointment of a receiver upon the request of the Administrative
Agent during any continuing Event of Default for it and for any or all of its
business affairs, business operations, and assets, which receiver shall be
authorized and deemed empowered to have and exercise the broadest powers
permitted or available under applicable Laws to operate, manage, conserve,
liquidate and sell any or all of its assets; provided, however, that such
receiver shall have no authority without the prior written consent of the
Required Lenders to release, discharge or otherwise negate any Liens securing
the Obligations or to sell any assets of the Borrowers free and clear of any
Liens securing the Obligations.

 

Section 8.04. Remedies Cumulative. The rights and remedies provided in this
Agreement and in the other Credit Documents or otherwise under applicable Laws
shall be cumulative and the exercise of any particular right or remedy shall not
preclude the exercise of any other rights or remedies in addition to, or as an
alternative of, such right or remedy.

 

Section 8.05. Application Of Funds. After the exercise of remedies (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

95

 

 

8.05.1. First, to the payment of that portion of the Obligations constituting
fees, indemnities, expenses, reimbursements, and other amounts (including Credit
Party Expenses) payable to the Administrative Agent and to that part of the
Obligations owed to any of the Credit Parties or to Affiliates of any of the
Credit Parties for Bank Products, as described in item (d) in the definition of
Obligations.

 

8.05.2. Second, to the payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders and the Issuing Bank (including Credit
Party Expenses), ratably among the Lenders and the Issuing Bank.

 

8.05.3. Third, to the payment of that portion of the Obligations constituting
Letter of Credit Fees, accrued and unpaid interest on the Loans and on the L/C
Borrowings and on other Obligations, ratably among the Lenders and the Issuing
Bank in proportion to the respective amounts described in this clause Third
payable to them.

 

8.05.4. Fourth, to the payment of that portion of the Obligations constituting
unpaid principal of the Loans and the L/C Borrowings and payment or Cash
Collateralization of any obligations under any Swap Agreements, ratably among
the Lenders and the Issuing Bank and the respective Swap Providers in proportion
to the respective amounts described in this clause Fourth held by them.

 

8.05.5. Fifth, to the Administrative Agent for the account of the Issuing Bank,
to Cash Collateralize that portion of the L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit.

 

8.05.6. Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by
applicable Laws.

 

Amounts used to Cash Collateralize either the Swap Agreements pursuant to clause
Fourth above, or the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit and payment obligations under the Swap Agreements as they occur. If any
amounts remain on deposit as Cash Collateral after all Letters of Credit have
been fully drawn or have expired and all Swap Agreements have been terminated,
such remaining amount shall be applied to other Obligations, if any, in the
order set forth above.

 



ARTICLE 9



THE ADMINISTRATIVE AGENT

 



Section 9.01. Appointment. Each of the Lenders and the Issuing Bank hereby
irrevocably designates and appoints M&T Bank as Administrative Agent under this
Agreement and the other Credit Documents and each Lender and the Issuing Bank
authorizes M&T Bank as its respective Administrative Agent to take such action
on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and such
other Credit Documents, together with such other powers as are reasonably
incidental thereto. The provisions of this Article 9 are solely for the benefit
of the Credit Parties and no Loan Party shall have any rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Credit Document (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Laws. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

96

 

 



Section 9.02. Exculpatory Provisions.



 

9.02.1. No Fiduciary, Discretionary or Implied Duties. The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Credit Documents and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:



 

(a) Shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;



 

(b) Shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law, or that may cause a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

 



(c) Shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 



9.02.2. No Liability for Certain Actions. The Administrative Agent shall not be
liable for any action taken or not taken by it (a) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
8.01 and 10.01 or (b) in the absence of its own gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final and
non-appealable judgment.

 

97

 

 

9.02.3. Knowledge. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default or Material Adverse Change unless
and until written notice describing such Default, Event of Default or Material
Adverse Change is given to the Administrative Agent in writing by a Credit Party
or by a Loan Party.

 

9.02.4. No Duty to Inquire. The Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (a) any statement, warranty or
representation made in or in connection with this Agreement or any other Credit
Document, (b) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (c)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default or
Event of Default, (d) the validity, enforceability, effectiveness or genuineness
of this Agreement, any other Credit Document or any other agreement, instrument
or document or (e) the satisfaction of any condition set forth in Article 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

Section 9.03. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

Section 9.04. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

Section 9.05. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Credit Parties and to the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders (the “Resignation Effective Date”)),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that in no event
shall any successor Administrative Agent be a Defaulting Lender. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. With effect from
the Resignation Effective Date, (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Credit Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) except for any indemnity payments owed to the retiring
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the Issuing Bank directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Administrative Agent
(other than any rights to indemnity payments owed to the retiring Administrative
Agent), and the retiring Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Credit Documents. The
fees payable by the Borrowers to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring Administrative Agent’s
resignation or removal hereunder and under the other Credit Documents, the
provisions of this Article and the provisions of Section 10.08 of this Agreement
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

98

 

 

Section 9.06. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 9.07. Administrative Agent May Hold Collateral For Lenders and Others.
The Lenders and the Loan Parties acknowledge that any Security Documents
relating to the Loans, the Obligations, or the Collateral, including all of such
documents filed in the public records in order to evidence or perfect the Liens
granted in the Credit Documents, may name only the Administrative Agent, as
agent for the Lenders as the secured party, mortgagee, beneficiary, or as
lienholder. The Lenders and the Loan Parties authorize the Administrative Agent
to hold any or all of the Liens in and to the Collateral as the agent for the
benefit of the Credit Parties, M&T Bank, the Swap Providers, or any of their
respective Affiliates, as applicable under this Agreement. Such Swap Providers
and Affiliates which are party hereto, by their acceptance of the benefits of
this Agreement and/or any other Security Documents or Credit Documents, also
hereby authorize the Administrative Agent to hold the Liens in and to the
Collateral as their administrative agent.

 

Section 9.08. The Administrative Agent In Its Individual Capacity. The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, including the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with any Loan Party or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

Section 9.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Bank and the Administrative Agent
under Sections 2.01.15, 2.03.5, 2.05.9, 2.15 and 10.08) allowed in such judicial
proceeding; and (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and the
Issuing Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Bank, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.01.15, 2.03.5, 2.05.9,
2.15 and 10.08. Nothing contained herein shall be deemed to (a) permit the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or the Issuing Bank, (b) authorize the Administrative Agent to vote in respect
of the claim of any Lender or the Issuing Bank in any such proceeding, or (c)
credit bid any Obligation held by any Lender or the Issuing Bank in any such
proceeding, without the prior consent of such Lender or the Issuing Bank, as
applicable.

 

99

 

 

Section 9.10. Collateral and Guaranty Matters. The Lenders and the Issuing Bank
irrevocably authorize the Administrative Agent, at its option and in its
discretion, (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Credit Document (i) upon the final termination of
all of the Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the Issuing Bank shall have been
made), (ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Credit Document, or (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders; (b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted under clause (h) of the definition of Permitted
Encumbrance; and (c) to release any Guarantor from its obligations under its
respective Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder. Upon request by the Administrative Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 9.10. The Administrative Agent shall not be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders for any failure
to monitor or maintain any portion of the Collateral.

 

Section 9.11. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any Loan
Party, its Affiliates or its agents, this Agreement, any other Credit Documents
or the transactions hereunder or contemplated hereby: (a) any identity
verification procedures, (b) any record-keeping, (c) comparisons with government
lists, (d) customer notices or (e) other procedures required under the CIP
Regulations or such other laws.

 

100

 

 

Section 9.12. No Other Duties, Etc. Notwithstanding anything to the contrary
herein, none of the Bookrunners, Arrangers listed on the cover page of this
Agreement shall have any powers, duties or responsibilities under this Agreement
or any of the other Credit Documents, except in the capacity, as applicable, as
the Administrative Agent, a Lender, the Issuing Bank or the Swingline Lender.

 



ARTICLE 10



MISCELLANEOUS



 

Section 10.01. Waivers and Amendments. No amendment or waiver of any provision
of this Agreement or any other Credit Document, and no consent to any departure
by the Borrowers or by any other Loan Party therefrom, shall be effective unless
in writing signed by the Required Lenders and the Borrowers or the applicable
Loan Party, as the case may be, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall: (a) waive any condition set forth in Section
4.01.1 without the written consent of each Lender; (b) extend or increase any
Commitment of any Lender (or reinstate any Commitment terminated pursuant to
Section 8.01(a)) without the written consent of such Lender; (c) postpone any
date fixed by this Agreement or any other Credit Document for any scheduled
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Credit Document, extend the final Maturity
Date of any Loans, or extend the date of payment for reimbursement obligations
in respect of Letters of Credit, without the written consent of each Lender
directly affected thereby; (d) reduce the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing, or (subject to clause (v) of the
second proviso to this Section 10.01) any fees (including fees related to
Letters of Credit) or other amounts payable hereunder or under any other Credit
Document, without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrowers to pay interest or Letter of Credit Fees at the Default Rate;
(e) change Section 8.05 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender; (f) change
any provision of this Section or reduce the aggregate commitment amount
specified in the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender; or (g) release
all or substantially all Collateral (other than as specifically authorized by
the terms of this Agreement or any other Credit Document); and, provided
further, that (i) no amendment, waiver or consent shall, unless in writing and
signed by the Issuing Bank in addition to the Lenders required above, affect the
rights or duties of the Issuing Bank under this Agreement or any L/C Document
relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall amend or modify any Swap Agreements or otherwise affect the
rights or duties of any Swap Providers (and no Lender or Required Lender consent
or approval shall be required or permitted with respect to any such amendments
or modifications to any Swap Agreements) or release any Collateral securing any
obligations under any Swap Agreement without the consent of the respective Swap
Provider; (iv) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Credit Document; and (v) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

 

101

 

 

Section 10.02. Successors and Assigns.

 

10.02.1. Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consents of the Administrative Agent and of each Lender, and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (a) to an Eligible Assignee in accordance with the provisions
of Section 10.2.2; (b) by way of participation in accordance with the provisions
of Section 10.03, or (c) by way of pledge or assignment of a security interest
authorized by Section 10.04 (and any other attempted assignment, transfer or
pledge by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.03 of this Section and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

10.02.2. Assignments By Lenders. Each Lender may assign to one or more Eligible
Assignees all or any portion of such Lender’s interests, rights and obligations
set forth in this Agreement or the other Credit Documents, including all or a
portion of its Commitments and the Loans (including for purposes hereof, its
participations in L/C Obligations and Swingline Loans) provided that (a) an
administrative fee in the amount of Five Thousand ($5,000.00) is paid to the
Administrative Agent by either the assigning Lender or the Eligible Assignee in
connection with the assignment, (b) if less than all of the assigning Lender’s
Commitments and Loans is to be assigned, the amount of the Commitments and Loans
so assigned shall be for an aggregate principal amount of not less than Five
Million Dollars ($5,000,000.00), (c) each partial assignment shall be made as an
assignment of a proportionate amount of all of the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and Commitments
assigned (except this clause (c) shall not apply to the Swingline Lender’s
rights and obligations in the Swingline Loans), (d) the parties to each such
assignment shall execute and deliver an Assignment And Assumption to the
Administrative Agent, for its acceptance, and (e) such Assignment And Assumption
does not require the filing of a registration statement with the Securities And
Exchange Commission or require the Loans or the Notes to be qualified in
conformance with the requirements imposed by any blue sky Laws or other Laws of
any state. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment And Assumption, which
effective date is at least five (5) Business Days after the execution thereof,
(a) the Assignee thereunder shall be a party hereto and, to the extent provided
in such Assignment And Assumption, have the rights, duties, and obligations of a
Lender hereunder, and (b) the assigning Lender thereunder shall, to the extent
provided in such Assignment And Assumption, be released from its duties and
obligations under this Agreement but shall continue to be entitled to all
indemnification and reimbursement rights provided to the Lenders by the
Borrowers pursuant to any of the Credit Documents with respect to facts, events,
and circumstances occurring prior to the effective date of such assignment. By
executing and delivering an Assignment And Assumption, the assigning Lender
thereunder and the Assignee thereunder confirm to and agree with each other and
the other parties to this Agreement the facts and matters as set forth in such
Assignment and Assumption. Lenders may only assign their interests in the
Commitments, the Loans, and Credit Documents to Eligible Assignees. Any
assignment or transfer by a Lender of rights or obligations under the Credit
Documents that does not comply with this Section shall be treated for purposes
of the Credit Documents as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.03 of this Agreement.
Except to the extent otherwise expressly agreed in writing by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or a
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

 

102

 

 

10.02.3. Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender pursuant to Section 10.02.2, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrowers
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (a) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (b) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its respective Commitment
Percentages. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Laws without compliance with the provisions of this Section,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

10.02.4. Register. The Administrative Agent, acting solely for this purpose as a
limited fiduciary agent of the Borrowers, shall maintain a copy of each
Assignment And Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders and the amount of the Loans with respect
to each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
the Lenders at any reasonable time and from time to time upon reasonable prior
notice.

 

10.02.5. Procedures for Implementing Lender Assignments. Upon the Administrative
Agent’s receipt of an Assignment And Assumption executed by an assigning Lender
and an Eligible Assignee together with any Note or Notes subject to such
Assignment and Assumption and any necessary consents to such Assignment and
Assumption, the Administrative Agent shall, if such Assignment and Assumption
has been completed and is substantially in the form of Exhibit A (a) accept such
Assignment And Assumption, (b) record the information contained therein in the
Register, (c) give prompt notice thereof to the Borrowers, and (d) promptly
deliver a copy of such Assignment And Assumption to the Borrowers. Within three
(3) Business Days after receipt of notice, the Borrowers shall execute and
deliver to the Administrative Agent, in exchange for the surrendered Notes, new
Notes to the order of such Eligible Assignee in amounts equal to the Commitments
and Commitment Percentages assumed by it pursuant to such Assignment And
Assumption and new Notes to the order of the assigning Lender in an amount equal
to the Commitments and Commitment Percentages retained by the assigning Lender.
Such Notes shall be in the aggregate stated principal amount equal to the
aggregate principal amount of such surrendered Notes, shall be dated the
effective date of such Assignment And Assumption and shall otherwise be in
substantially the form of the assigned Notes delivered to the assigning Lender.
The surrendered Notes shall be canceled and returned to the Borrowers. The
Borrowers expressly acknowledge that the cancellation of any Note or Notes and
the replacement of any Note or Notes in accordance with this provision shall not
constitute or be deemed to be a refinancing or a novation of any of the
Obligations.

 

103

 

 

10.02.6. Cashless Settlements. Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrowers, the
Administrative Agent and such Lender.

 

Section 10.03. Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, sell participations
to any Person (other than to a Defaulting Lender, a natural Person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person), or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and/or the Loans owing to it); provided that (a) such
Lender’s obligations under this Agreement shall remain unchanged, (b) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (c) the Borrowers, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 2.11.5. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Section 10.01 that affects such Participant.
The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.07.3, 2.10 and 2.11 (subject to the requirements and limitations
therein, including the requirements under Section 2.11.7 (it being understood
that the documentation required under Section 2.11.7 shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.02 of this Agreement;
provided that such Participant (i) agrees to be subject to the provisions of
Section 2.12 as if it were an assignee under Section 10.02 of this Agreement;
and (ii) shall not be entitled to receive any greater payment under Sections
2.10 or 2.11, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrowers’ request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of Section
2.12.2 with respect to any Participant. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 10.07 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.08 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a limited non-fiduciary agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

104

 

 

Section 10.04. Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 10.05. Resignations Of Issuing Bank And Swingline Lender.
Notwithstanding anything to the contrary the Issuing Bank may upon thirty (30)
days’ notice to the Administrative Agent, the Borrowers and the Lenders, resign
as Issuing Bank, and/or (b) the Swingline Lender may upon thirty (30) days’
notice to the Administrative Agent, the Borrowers and the Lenders, resign as
Swingline Lender. After the resignation of the Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of the Issuing Bank under this Agreement and the
other Credit Documents with respect to Letters of Credit issued by it prior to
such resignation, but shall not be required to issue additional Letters of
Credit or to extend, renew or increase any existing Letter of Credit. After the
resignation of the Swingline Lender hereunder, the retiring Swingline Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement and the other Credit
Documents with respect to Swingline Loans made by it prior to such resignation,
but shall not be required to make any additional Swingline Loans.

 

Section 10.06. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), each of the Borrowers acknowledges and agrees that: (a)(i) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arranger, are arm’s-length commercial transactions
between the Borrowers and their Affiliates, on the one hand, and the
Administrative Agent and the Arranger, on the other hand, (ii) the Borrowers
have consulted their own legal, accounting, regulatory and tax advisors to the
extent the Borrowers have deemed appropriate, and (iii) the Borrowers are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; (b) (i) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any of the Borrowers or any of their Affiliates,
or any other Person and (ii) neither the Administrative Agent nor the Arranger
has any obligation to any of the Borrowers or any of their Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; and (c) the
Administrative Agent and the Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrowers and their Affiliates, and neither the Administrative
Agent nor the Arranger has any obligation to disclose any of such interests to
the Borrowers or their Affiliates. To the fullest extent permitted by Law, each
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

105

 

 

Section 10.07. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Laws, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, the Issuing Bank or any such Affiliate, to or for
the credit or the account of any Borrower or any other Loan Party against any
and all of the Obligations of the Borrowers or any Loan Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender or the
Issuing Bank or their respective Affiliates, irrespective of whether or not such
Lender, the Issuing Bank or any of their Affiliates shall have made any demand
under this Agreement or any other Credit Document and although such Obligations
of the Borrowers or any Loan Party may be contingent or unmatured or are owed to
a branch, office or Affiliate of such Lender or the Issuing Bank different from
the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.13 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Bank and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may otherwise have under applicable Laws. The Lender and the Issuing
Bank each agree to notify the Borrowers and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.



 

Section 10.08. Expenses; Indemnity; Damage Waiver.



 

10.08.1. Costs and Expenses. The Borrowers jointly and severally promise to pay
(a) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities hereunder, the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Credit Documents, or any
amendments, or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (b) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (c) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the Issuing Bank (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Bank) in connection with the enforcement or protection of
its rights (ii) in connection with this Agreement and the other Credit
Documents, including its rights under this Section, or (ii) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (d) all other
Creditor Party Expenses. The agreements of the Borrowers set forth in this
Section 10.08.1 shall not merge into any judgment entered in connection with
this Agreement or any other Credit Documents but shall survive as separate
independent contractual agreements of the Borrowers.

 

106

 

 



10.08.2. Indemnification by the Borrowers. The Borrowers jointly and severally
agree to indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the Issuing Bank, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and to indemnify and hold harmless each Indemnitee from all
fees and time charges and disbursements for attorneys who may be employees of
any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrowers or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (a) the execution or delivery of this Agreement, any other Credit
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (b) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (c) any actual or alleged presence or release of Hazardous Materials on
or from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by a Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other
Credit Document, if a Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 10.08.2 shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

 

10.08.3. Reimbursement by Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under Section 10.08.1 or
10.08.2 to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Bank, any Swingline Lender or any Related Party of any of the
foregoing, each Lender severally promises to pay to the Administrative Agent (or
any such sub-agent), the Issuing Bank, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the aggregate Total Credit Exposure for all
Lenders at such time) of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender); provided that with respect to such
unpaid amounts owed to the Issuing Bank or the Swingline Lender solely in its
capacity as such, only the holders of Revolving Credit Loans shall be required
to pay such unpaid amounts, such payment to be made severally among them based
on each of such Lenders’ respective Revolving Credit Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) provided, further, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), such Issuing Bank or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Bank or any the
Swingline Lender in connection with such capacity.



 

10.08.4. Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Laws, each Borrower agrees that it will not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit, or the use of the proceeds thereof. No Indemnitee referred to in Section
10.08.2 above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby.

 

107

 

 

10.08.5. Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.

 

10.08.6. Survival. Each party’s obligations under this Section 10.08 shall
survive the termination of the Credit Documents and the payment of the
Obligations hereunder.

 

Section 10.09. Course of Conduct. No failure or delay by any Credit Party in
exercising any right or power under any Credit Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Credit Parties under the
Credit Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of any Credit
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless such waiver is made in accordance with Section 10.01
of this Agreement, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No waiver or
indulgence by any of the Credit Parties shall constitute a future waiver of
performance or exact performance by any of the Loan Parties. No amendment or
waiver shall be effective unless in writing. Without limiting the generality of
the foregoing, the advance of proceeds of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or an Event of Default,
regardless of whether any Credit Party may have had notice or knowledge of such
Default or Event of Default at the time of such advance or issuance.

 

Section 10.10. Notices; Effectiveness; Electronic Communication.

 

10.10.1. Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 10.10.2 below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

 

(a) if to any of the Borrowers or to any other Loan Party, to it at 6130
Lazydays Blvd., Seffner, FL 33584, Attention of Maura L. Berney, Chief Financial
Officer (Facsimile No. ___________; Telephone No. (813) 204-4374);

 

(b) if to the Administrative Agent, to Manufacturers and Traders Trust Company
at One Fountain Plaza – 12th Floor, Buffalo, NY 14203, Attention of Brendan
Kelly, Vice President (Facsimile No. ____________; Telephone No. (716) 848-2778;
and to M&T Debt Capital Markets Group, 25 S. Charles Street, 12th Floor,
Baltimore, Maryland 21201, Attention of Robert Hauver, Managing Director
(Facsimile No. (410) 244-4477);

 

(c) if to Manufacturers and Traders Trust Company in its capacity as provider of
the M&T Advances, to it at M&T Bank Dealer Commercial Services, One Fountain
Plaza – 12th Floor, Buffalo, NY 14203, Attention of Brendan Kelly, Vice
President (Facsimile No. (___) ___-____); Telephone No. (716) 858-2778;

 



(d) if to Manufacturers and Traders Trust Company in its capacity as Issuing
Bank, to it at One Fountain Plaza – 12th Floor, Buffalo, NY 14203, Attention of
Brendan Kelly, Vice President (Facsimile No. ___________; Telephone No. (716)
858-2778; and if to any other Issuing Bank, to it at the address provided in
writing to the Administrative Agent and the Borrowers at the time of its
appointment as an Issuing Bank hereunder;

 

108

 

 

(e) if to a Lender, to it at its address (or facsimile number) set forth on its
respective Lender Addendum or Assignment And Assumption.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in Section 10.10.2 below, shall be effective as provided in said
Section 10.10.2.

 

10.10.2. Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent. The Administrative
Agent or any of the Borrowers may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (a) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (b) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (a), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (a) and (b) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.



 

10.10.3. Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

10.10.4. Platform. (a) Each of the Borrowers and each other Loan Party agrees
that the Administrative Agent may, but shall not be obligated to, make the
Communications (as defined below) available to the Issuing Bank and the other
Lenders by posting the Communications on the Platform; and (b) the Platform is
provided “as is” and “as available.” The Agent Parties (as defined below) do not
warrant the adequacy of the Platform and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrowers or to any other Loan Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrowers’, any Loan Party’s or the Administrative Agent’s transmission of
Communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Credit Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or the Issuing Bank by means of electronic communications
pursuant to this Section, including through the Platform.

 

109

 

 

Section 10.11. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Bank agree to maintain the
confidentiality of the “Information” (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable Laws or by any subpoena or similar legal process; (d) to any other
party hereto; (e) in connection with the exercise of any remedies hereunder or
under any other Credit Document or any action or proceeding relating to this
Agreement or any other Credit Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrowers and their obligations, this Agreement
or payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrowers or their Subsidiaries or the credit
facilities hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facilities hereunder; (h) with the consent of the Borrowers; or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section, or (y) becomes available to the
Administrative Agent, any Lender, any Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Credit Documents, and the Commitments. For purposes of
this Section, “Information” means all information received from the Borrowers or
any of their Subsidiaries relating to the Borrowers or any of their Subsidiaries
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrowers or any of their
Subsidiaries; provided that, in the case of information received from the
Borrowers or any of their Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 10.12. Counterparts And Integration. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Credit
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement or a Lender Addendum by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be just as
effective as the delivery of a manually executed counterpart of this Agreement.

 

110

 

 

Section 10.13. Electronic Execution. The words “execution”, “signed,”
“signature,” and words of like import in any Credit Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state Laws based on the Uniform Electronic Transactions Act. Without limitation
to the foregoing, signature pages to the Credit Documents delivered by
electronic communication (including facsimile, e-mail and internet or intranet
websites) shall be as effective, valid and enforceable and binding upon the
indicated signatories as manually delivered signatures.

 

Section 10.14. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

Section 10.15. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Credit Document shall be considered to have been relied
upon by the other parties hereto and shall survive the execution and delivery of
any Credit Document and the making of any Loans, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Credit Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under the
Credit Documents is outstanding and unpaid and so long as the Revolving Credit
Commitments have not expired or terminated. The provisions of Sections 2.07.3,
2.09, 2.10.4, 2.10.5, Article 9 and Section 10.08 shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans and the termination of the
Commitments or the termination of this Agreement or any provision hereof.

 

Section 10.16. Time. Time is of the essence to this Agreement.

 

Section 10.17. Advertisement. The Borrowers authorize the Administrative Agent
to publish the names of the Borrowers and the amount of the financing provided
in accordance with this Agreement in any “tombstone” or comparable advertisement
which the Administrative Agent elects to publish. The Borrowers further agree
that the Administrative Agent may provide lending industry trade organizations
with information necessary and customary (including, without limitation, the
amount and type of facilities, the rates and counsel’s name) for inclusion in
league table measurements after the Closing Date. Without limiting the
generality of the foregoing, the Borrowers consent to the disclosure by the
Administrative Agent after the Closing Date of information relating to the Loans
to Gold Sheets and other similar bank trade publications, with such information
to consist of deal terms consisting of (a) the Borrowers’ names, (b) principal
loan amounts, (c) interest rates, (d) term lengths, (e) commitment fees and
other fees to the Lenders in the syndicate, and (f) the identity of their
attorneys and other information customarily found in such publications.

 

111

 

 

Section 10.18. Acknowledgments. Each Borrower hereby acknowledges that (a) it
and each of the other Loan Parties has been advised and represented by counsel
in the negotiation, execution and delivery of each Credit Document, (b) no
Credit Party has any fiduciary relationship with or duty to it or any other Loan
Party arising out of or in connection with this Agreement and the relationship
between the Credit Parties, on one hand, and the Borrowers and the other Loan
Parties, on the other hand, in connection herewith is solely that of creditors
and debtors, and (c) no joint venture exists among any of the Credit Parties and
the Borrowers or any of the other Loan Parties.

 

Section 10.19. Governing Law. This Agreement and the other Credit Documents and
any claims, disputes or causes of action (whether in contract or tort) arising
out of or related to this Agreement or any other Credit Document (except as to
any other Credit Document, as expressly set forth therein) and the transaction
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the Laws of the Governing State.

 

Section 10.20. Jurisdiction. Each Borrower irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in Law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Bank, or
any Related Party of the foregoing in any way relating to this Agreement or any
other Credit Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in New York County,
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable Law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. Nothing in this Agreement or in
any other Credit Document shall affect any right that the Administrative Agent,
any Lender or any Issuing Bank may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against the
Borrowers or any other Loan Party or its properties in the courts of any
jurisdiction.

 

Section 10.21. Venue. Each Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Credit Documents in any court referred to in Section 10.20. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

Section 10.22. Service Of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
10.10. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by Law.

 

Section 10.23. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OBLIGATIONS. EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 10.24. USA Patriot Act Notice. Each Credit Party that is subject to the
USA Patriot Act hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the names and address
of the Borrowers and other information that will allow such Credit Party to
identify the Borrowers in accordance with the USA Patriot Act.

 

[Signatures begin on following page.]

 

112

 

 

Signature Page to Credit Agreement:



 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Credit Agreement to be executed by their respective duly
Authorized Officers as of the date first written above.

 

  BORROWERS:         LDRV HOLDINGS CORP.,   a Delaware corporation         By:
/s/ Maura L. Berney     Maura L. Berney, Chief Financial Officer

 

  LAZYDAYS RV AMERICA, LLC,   a Delaware limited liability company         By:
LDRV Holdings Corp.,     a Delaware limited liability company,     its Manager

 

  By: /s/ Maura L. Berney     Maura L. Berney, Chief Financial Officer

 

  LAZYDAYS RV DISCOUNT, LLC,   a Delaware limited liability company         By:
LDRV Holdings Corp.,     a Delaware limited liability company,     its Manager  
      By: /s/ Maura L. Berney     Maura L. Berney, Chief Financial Officer      
  LAZYDAYS MILE HI RV, LLC,   a Delaware limited liability company         By:
LDRV Holdings Corp.,     a Delaware limited liability company,     its Manager  
      By: /s/ Maura L. Berney     Maura L. Berney, Chief Financial Officer

 

[Signatures continue on following page]

 

113

 

 

Signature Page to Credit Agreement (continued):

 

  ADMINISTRATIVE AGENT:         MANUFACTURERS AND TRADERS TRUST COMPANY,   a New
York banking corporation,   in its capacity as Administrative Agent         By:



/s/ Brendan Kelly 

    Brendan Kelly,     Vice President         LENDER:         MANUFACTURERS AND
TRADERS TRUST COMPANY,   a New York banking corporation,   in its capacity as a
Lender         By:



/s/ Brendan Kelly 

    Brendan Kelly,     Vice President

 

 

 

 

Schedule 1.01

Lenders and Commitments

 

Lender  Floor Plan Loan Commitment   Floor Plan Loan Commitment Percentage  
Revolving Credit Commitment   Revolving Credit Commitment Percentage   Term Loan
Commitment   Term Loan Commitment Percentage  M&T Bank  $175,000,000    100% 
$5,000,000    100%  $20,000,000    100% TOTAL  $175,000,000    100% 
$5,000,000    100%  $20,000,000    100%

 

 

 

 

Schedule 1.02

Existing Letters of Credit

 

Issuer  Number   Date of Issuance   Stated Amount   Account Party  Beneficiary
Bank of
America, N.A.   68048653    03.23.2017   $35,000   LDRV Holdings Corp.  Capitol
Indemnity
Corporation
and/or Platte
River Insurance
Company
ATIMA Bank of
America, N.A.   68027365    07.02.2017   $218,600   Lazy Days’ R.V. Center,
Inc.  Tampa Electric Company

 

 

 

 

Schedule 1.03

Preferred Stockholders

 

Coliseum Capital Partners, L.P.

Blackwell Partners LLC – Series A

Park West Investors Master Fund, Limited

Park West Investors International, Limited

 

 

 

 

Schedule 1.04



Facilities

 

 

6130 Lazy Days Boulevard



Seffner, FL 33584

 

3200 E. Irvington Road



Tucson, AZ 85714 (main dealership)

 

5055 S. Sunbelt Ave.



Tucson, AZ 85714 (inventory display lot)

 

5043 S. Country Club Road



Tucson, AZ 85714 (service building)

 

5975 S. Brosius Ave.



Tucson, AZ 85706 (small residential building)

 

4777 Marketplace Drive



Johnstown, CO 80534

 

3610/3640 Chambers Road



Aurora, CO 80011

 

10683 W I-25 Frontage Rd.



Longmont, CO 80504

 

 

 

 

Schedule 3.20



Material Contracts

 

Not Applicable

 

 

 

 

Schedule 5.17



Post-Closing Deliverables

 

1. The Borrowers agree to obtain Repurchase Agreements satisfactory to the
Administrative Agent from manufacturers, OEMs, and other suppliers of Floor Plan
Units and other vendors in connection with Floor Plan Units financed as Eligible
New Floor Plan Units, in each case on a best efforts basis and within a
reasonable time after Closing.

 

2. Within 30 days from the Closing Date the Borrowers agree to deliver to the
Administrative Agent the original stock certificates evidencing the Equity
Interests of each of the Borrowers and the Parent Guarantor together with stock
powers satisfactory to the Administrative Agent.

 

3. The Borrowers agree to obtain from each of the landlords and mortgagees
having an interest in business premises of the Borrowers landlord’s waivers and
mortgagee’s waivers, as the case may be, in each case on a best efforts basis
and within 30 days from the date that forms for same are provided are by
Administrative Agent’s counsel to Borrower’s counsel.

 

 

 

 

Schedule 6.03



Indebtedness

 

 

Operating Leases  Total Future
Obligation  DLL Finance - Contract #101-0432957-000  $64,608.18  DLL Finance -
Contract #101-0437659-000  $55,721.24  DLL Finance - Contract #101-0437641-000 
$676,458.06  DLL Finance - Contract #101-0437498-000  $158,089.67  DLL Total 
$954,877.15         Lasalle Systems - Schedule #6  $2,191.36  Lasalle Systems -
Schedule #9  $4,750.80  Lasalle Systems - Schedule #10  $14,213.88  Lasalle
Systems - Schedule #11  $35,823.60  Lasalle Systems - Schedule #12  $39,318.22 
Lasalle Systems - Schedule #13  $66,286.80  Lasalle Systems - Schedule #14 
$63,505.00  Lasalle Systems - Schedule #15  $317,980.42  Lasalle Systems -
Schedule #15A  $8,466.91  Lasalle Systems - Schedule #16  $47,294.00  Lasalle
Systems - Schedule #17  $37,237.60  Lasalle Systems - Schedule #18  $1,383.72 
Lasalle Systems - Schedule #19  $54,794.70  Lasalle Systems - Schedule #20 
$9,243.73  Lasalle Systems - Schedule #21  $3,772.82  Lasalle Systems - Schedule
#22  $29,440.00  Lasalle Systems - Schedule #23  $24,385.30  Lasalle Systems -
Schedule #24  $59,290.55  Lasalle Total  $819,379.41         Wells Fargo -
603-0076578  $25,375.30  Wells Fargo - 603-0141236  $18,811.44  Wells Fargo -
603-0138794  $435,949.14  Wells Fargo - 603-0138794-13  $10,970.08  Wells Fargo
- 603-0138794-15  $14,252.66  Wells Fargo - 603-0147071  $46,208.88  Wells Fargo
- 603-0149158  $15,639.12  Wells Fargo - 603-0154068  $5,310.80  Wells Fargo -
603-0161759  $55,194.24  Wells Fargo - 603-0176982  $7,164.96  Wells Fargo
Total  $634,876.62 

 

Hewlett-Packard Financial Services Company  TBD Cisco Systems Capital
Corporation  TBD

 



 

 

 